 



Exhibit 10.5

 
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of December 6, 2006
Among
COMPLETE PRODUCTION SERVICES, INC.
as US Borrower,
INTEGRATED PRODUCTION SERVICES LTD.
as Canadian Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as US Administrative Agent, US Issuing Lender and US Swingline Lender,
HSBC BANK CANADA,
as Canadian Administrative Agent, Canadian Issuing Lender and Canadian Swingline
Lender,
and
THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders
$350,000,000
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Lead Arranger
Amegy Bank N.A. and Comerica Bank
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
            ARTICLE I           DEFINITIONS AND ACCOUNTING TERMS     1  
 
           
Section 1.1
  Certain Defined Terms     1  
Section 1.2
  Computation of Time Periods     27  
Section 1.3
  Accounting Terms; Changes in GAAP     27  
Section 1.4
  Classes and Types of Advances     27  
Section 1.5
  Other Interpretive Provisions     27  
Section 1.6
  Exchange Rates; Currency Equivalents     28  
Section 1.7
  Agreed Currencies     28  
Section 1.8
  Change of Currency     29  
Section 1.9
  Several Obligations of Borrowers     29  
 
            ARTICLE II          CREDIT FACILITIES     30  
 
           
Section 2.1
  Commitments.     30  
Section 2.2
  Evidence of Indebtedness     32  
Section 2.3
  Letters of Credit     33  
Section 2.4
  Swingline Advances     39  
Section 2.5
  Bankers' Acceptances     41  
Section 2.6
  Borrowings; Procedures and Limitations     43  
Section 2.7
  Prepayments; Defeasance     49  
Section 2.8
  Repayment     51  
Section 2.9
  Fees     51  
Section 2.10
  Interest     52  
Section 2.11
  Illegality     53  
Section 2.12
  Breakage Costs     54  
Section 2.13
  Increased Costs     54  
Section 2.14
  Payments and Computations     56  
Section 2.15
  Taxes     59  
Section 2.16
  Replacement of Lenders     61  
 
            ARTICLE III          CONDITIONS PRECEDENT     63  
 
           
Section 3.1
  Conditions Precedent to Effectiveness     63  
Section 3.2
  Conditions Precedent to Each Credit Extension     65  
Section 3.3
  Determinations Under Sections 3.1 and 3.2     65  
 
            ARTICLE IV          REPRESENTATIONS AND WARRANTIES     66  
 
           
Section 4.1
  Organization     66  
Section 4.2
  Authorization     66  
Section 4.3
  Enforceability     66  
Section 4.4
  Financial Condition     66  
Section 4.5
  Ownership and Liens; Real Property     67  
Section 4.6
  True and Complete Disclosure     67  
Section 4.7
  Litigation     67  
Section 4.8
  Compliance with Agreements     67  
Section 4.9
  Pension Plans     67  
Section 4.10
  Environmental Condition     68  
Section 4.11
  Subsidiaries     69  
Section 4.12
  Investment Company Act     69  

-i-



--------------------------------------------------------------------------------



 



              Table of Contents
(continued)
 
           
Section 4.13
  Reserved     69  
Section 4.14
  Taxes     69  
Section 4.15
  Permits, Licenses, etc     69  
Section 4.16
  Use of Proceeds     69  
Section 4.17
  Condition of Property; Casualties     69  
Section 4.18
  Insurance     69  
Section 4.19
  Labor Agreements     70  
 
            ARTICLE V          AFFIRMATIVE COVENANTS     70  
 
           
Section 5.1
  Organization     70  
Section 5.2
  Reporting.     70  
Section 5.3
  Insurance     72  
Section 5.4
  Compliance with Laws     73  
Section 5.5
  Taxes     73  
Section 5.6
  Additional Guarantors     73  
Section 5.7
  Security     74  
Section 5.8
  Records; Inspection     74  
Section 5.9
  Maintenance of Property     74  
Section 5.10
  Landlord Agreements     75  
Section 5.11
  Material Real Properties     75  
 
            ARTICLE VI          NEGATIVE COVENANTS     75  
 
           
Section 6.1
  Debt     75  
Section 6.2
  Liens     76  
Section 6.3
  Investments     77  
Section 6.4
  Acquisitions     78  
Section 6.5
  Agreements Restricting Liens; Negative Pledge     78  
Section 6.6
  Use of Proceeds; Use of Letters of Credit     78  
Section 6.7
  Corporate Actions     78  
Section 6.8
  Sale of Assets     79  
Section 6.9
  Restricted Payments     79  
Section 6.10
  Affiliate Transactions     80  
Section 6.11
  Line of Business     80  
Section 6.12
  Hazardous Materials     80  
Section 6.13
  Compliance with ERISA     80  
Section 6.14
  Sale and Leaseback Transactions     81  
Section 6.15
  Reserved.     81  
Section 6.16
  Limitation on Hedging     81  
Section 6.17
  Capital Expenditures     81  
Section 6.18
  Leverage Ratio     81  
Section 6.19
  Consolidated Interest Coverage Ratio     81  
Section 6.20
  Landlord Agreements     81  
Section 6.21
  Amendment of Permitted Subordinated Debt Terms     82  
Section 6.22
  Non-Guarantor Subsidiaries and Minority Investments     82  

ii



--------------------------------------------------------------------------------



 



              Table of Contents
(continued)
 
            ARTICLE VII          DEFAULT AND REMEDIES     82  
 
           
Section 7.1
  Events of Default     82  
Section 7.2
  Optional Acceleration of Maturity     84  
Section 7.3
  Automatic Acceleration of Maturity     84  
Section 7.4
  Set-off     85  
Section 7.5
  Remedies Cumulative, No Waiver     85  
Section 7.6
  Application of Payments     85  
Section 7.7
  Currency Conversion After Maturity     87  
 
            ARTICLE VIII          THE ADMINISTRATIVE AGENTS AND ISSUING LENDERS
    87  
 
           
Section 8.1
  Appointment and Authority     87  
Section 8.2
  Rights as a Lender     88  
Section 8.3
  Exculpatory Provisions     88  
Section 8.4
  Reliance by Administrative Agent     89  
Section 8.5
  Delegation of Duties     89  
Section 8.6
  Resignation of Administrative Agent or Issuing Lender     89  
Section 8.7
  Non-Reliance on Administrative Agent and Other Lenders     90  
Section 8.8
  No Other Duties, etc     90  
Section 8.9
  Collateral Matters.     90  
Section 8.10
  Marshaling Rights of Lender Parties; Allocation of Losses     91  
 
            ARTICLE IX          MISCELLANEOUS     91  
 
           
Section 9.1
  Expenses; Indemnity; Damage Waiver     91  
Section 9.2
  Waivers and Amendments     93  
Section 9.3
  Severability     94  
Section 9.4
  Survival of Representations and Obligations     94  
Section 9.5
  Successors and Assigns Generally     94  
Section 9.6
  Lender Assignments and Participations     94  
Section 9.7
  Notices, Etc     96  
Section 9.8
  Confidentiality     97  
Section 9.9
  Business Loans     98  
Section 9.10
  Usury Not Intended     98  
Section 9.11
  Usury Recapture     99  
Section 9.12
  Judgment Currency     99  
Section 9.13
  Payments Set Aside     100  
Section 9.14
  Governing Law; Submission to Jurisdiction     100  
Section 9.15
  Execution and Effectiveness     101  
Section 9.16
  Waiver of Jury     101  
Section 9.17
  USA PATRIOT ACT Notice     101  
Section 9.18
  Termination for Departing Lenders     101  

         
EXHIBITS:
       
 
       
Exhibit A
  -   Assignment and Assumption
Exhibit B
  -   Canadian Guaranty
Exhibit C
  -   INTENTIONALLY OMITTED
Exhibit D
  -   INTENTIONALLY OMITTED

iii



--------------------------------------------------------------------------------



 



          Table of Contents
(continued)
 
       
Exhibit E
  -   Canadian Security Agreement
Exhibit F
  -   Compliance Certificate
Exhibit G-1
  -   Notice of Borrowing (US Facility)
Exhibit G-2
  -   Notice of Borrowing (Canadian Facility)
Exhibit H-1
  -   Notice of Conversion or Continuance (US Facility)
Exhibit H-2
  -   Notice of Conversion or Continuance (Canadian Facility)
Exhibit I
  -   US Mortgage
Exhibit J
  -   US Pledge Agreement
Exhibit K
  -   US Security Agreement
Exhibit L
  -   US Subsidiary Guaranty
 
       
SCHEDULES:
       
 
       
Schedule I
  -   Pricing Schedule
Schedule II
  -   Commitments
Schedule III
  -   Notice Information
Schedule IV
  -   Existing Letters of Credit
Schedule 4.1
  -   Organizational Information
Schedule 4.10
  -   Environmental
Schedule 4.11
  -   Subsidiaries
Schedule 4.19
  -   Labor Agreements
Schedule 5.10
  -   Leased Real Properties
Schedule 5.11
  -   Owned Real Property Requirements
Schedule 6.1
  -   Existing Debt
Schedule 6.2
  -   Permitted Liens
Schedule 6.3
  -   Permitted Investments

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 6,
2006 (as it may be further amended, supplemented, restated and otherwise
modified from time to time, the “Agreement”) is among (a) Complete Production
Services, Inc., a Delaware corporation (“US Borrower” or the “Company”), (b)
Integrated Production Services Ltd., a corporation governed by the laws of
Alberta, Canada (“Canadian Borrower”; together with the US Borrower, the
“Borrowers”), (c) the Lenders (as defined below), (d) Wells Fargo Bank, National
Association as US Swingline Lender (as defined below), US Issuing Lender (as
defined below), and as US Administrative Agent (as defined below) for the
Lenders, and (e) HSBC Bank Canada as Canadian Swingline Lender (as defined
below), Canadian Issuing Lender (as defined below), and as Canadian
Administrative Agent (as defined below) for the Lenders.
RECITALS
     A. The Borrowers, the US Administrative Agent, the US Issuing Lender, the
US Swingline Lender, the Canadian Administrative Agent, the Canadian Issuing
Lender, the Canadian Swingline Lender and the lenders party thereto, including
certain of the Lenders (the “Existing Lenders”) have previously executed and
delivered that certain Amended and Restated Credit Agreement dated as of
March 29, 2006 (the “Restated Agreement”).
     B. The Borrowers, the US Administrative Agent, the US Issuing Lender, the
US Swingline Lender, the Canadian Administrative Agent, the Canadian Issuing
Lender, the Canadian Swingline Lender and certain of the Existing Lenders
together with the other Lenders desire to amend and restate (but not extinguish)
the Restated Agreement in its entirety as hereinafter set forth through the
execution of this Agreement.
     C. It is the intention of the parties hereto that this Agreement is an
amendment and restatement of the Restated Agreement, not a new or substitute
credit agreement or novation of the Restated Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Borrowers, the US Administrative
Agent, the US Issuing Lender, the US Swingline Lender, the Canadian
Administrative Agent, the Canadian Issuing Lender, the Canadian Swingline Lender
and the Lenders, (i) do hereby agree that the Restated Agreement is amended and
restated (but not substituted or extinguished) in its entirety as set forth
herein, and (ii) do hereby further agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.1 Certain Defined Terms. As used in this Agreement, the defined terms
set forth in the recitals above shall have the meanings set forth above and the
following terms shall have the following meanings (unless otherwise indicated,
such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“ABCA” means the Business Corporations Act (Alberta) as it may be amended from
time to time;
“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Applicable Administrative Agent for its benefit and the ratable
benefit of the applicable Secured Parties, (b) is superior to all other security
interests (other than the Permitted Liens), (c) secures the Obligations or the

 



--------------------------------------------------------------------------------



 



Canadian Obligations, as applicable, (d) is perfected other than with respect to
equipment the ownership of which is evidenced by a certificate of title, and
(e) enforceable against the Credit Party which created such security interest.
“Acceptance Fee” means a fee payable in Canadian Dollars by the Canadian
Borrower to the Canadian Administrative Agent for the account of a Canadian
Lender with respect to the acceptance of a B/A or the making of a B/A Equivalent
Advance on the date of such acceptance or loan, calculated on the face amount of
the B/A or the B/A Equivalent Advance at the rate per annum applicable on such
date as set forth in the row labeled “Eurocurrency/BA Margin” in Table 1 of
Schedule I on the basis of the number of days in the applicable Contract Period
(including the date of acceptance and excluding the date of maturity) and a year
of 365 days (it being agreed that the rate per annum applicable to any B/A
Equivalent Advance is equivalent to the rate per annum otherwise applicable to
the discount relating to the Bankers’ Acceptance which has been replaced by the
making of such B/A Equivalent Advance pursuant to Section 2.5).
“Acquisition” means the purchase by the Company or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or the
Equity Interests of a Person.
“Additional Subordinated Debt” means any other Debt of any Credit Party to any
Person, in each case, provided that, the payment, rights and remedies afforded
the holders thereof have been subordinated to the payment of the Obligations in
a manner, and pursuant to documentation, reasonably satisfactory to the
Administrative Agents.
“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Rate in effect on such day plus 0.5%. Any change in the
Adjusted Base Rate due to a change in the Prime Rate or the Federal Funds Rate
shall be effective on the effective date of such change in the Prime Rate or
Federal Funds Rate.
“Administrative Agent” means US Administrative Agent or Canadian Administrative
Agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Applicable Administrative Agent’s address and, as appropriate, account as set
forth on Schedule III, or such other address or account with respect to such
currency as the Applicable Administrative Agent may from time to time notify to
the Applicable Borrower and the US Lenders or Canadian Lenders, as applicable.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Applicable Administrative Agent.
“Advance” means (a) a US Advance, (b) a Canadian Advance, (c) a US Swingline
Advance, or (d) a Canadian Swingline Advance.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreed Currency” means, subject to Section 1.7 and Section 1.8, (a) Dollars,
(b) Euro, (c) Pounds Sterling, (d) Canadian Dollars, and (e) any other Eligible
Currency approved in accordance with Section 1.7.

-2-



--------------------------------------------------------------------------------



 



“Applicable Administrative Agent” means (a) the US Administrative Agent, with
respect to the US Facility, US Security Documents, or US Collateral, and (b) the
Canadian Administrative Agent, with respect to the Canadian Facility, Canadian
Security Documents, or the Canadian Collateral.
“Applicable Borrower” means (a) the US Borrower, with respect to the US
Facility, and (b) the Canadian Borrower, with respect to the Canadian Facility.
“Applicable Issuing Lender” means (a) the US Issuing Lender, with respect to US
Letters of Credit, and (b) Canadian Issuing Lender, with respect to the Canadian
Letters of Credit.
“Applicable Margin” means, at any time, with respect to each Type of Advance,
the Letters of Credit and the Commitment Fees, the percentage rate per annum
which is applicable at such time with respect to such Advance, Letter of Credit
or Commitment Fee as set forth in Schedule I.
“Applicable Percentage” means:
     (a) with respect to the US Facility and any US Lender, (i) the ratio
(expressed as a percentage) of such Lender’s US Commitment at such time to the
aggregate US Commitments of the US Lenders at such time or (ii) if the US
Commitments have been terminated or expired, the ratio (expressed as a
percentage) of such US Lender’s aggregate outstanding US Advances at such time
to the total aggregate outstanding US Advances at such time;
     (b) with respect to the Canadian Facility and any Canadian Lender, (i) the
ratio (expressed as a percentage) of such Canadian Lender’s Canadian Commitment
at such time to the aggregate Canadian Commitments of the Canadian Lenders at
such time or (ii) if the Canadian Commitments have been terminated or expired,
the ratio (expressed as a percentage) of such Canadian Lender’s aggregate
outstanding Canadian Advances at such time to the total aggregate outstanding
Canadian Advances at such time; and
     (c) with respect to the Facilities as a whole and to any Lender, (i) the
ratio (expressed as a percentage) of such Lender’s Commitments at such time to
the aggregate Commitments of the Lenders at such time or (ii) if the Commitments
have been terminated or expired, the ratio (expressed as a percentage) of such
Lender’s aggregate outstanding Advances at such time to the total aggregate
outstanding Advances at such time.
“Applicable Swingline Lender” means US Swingline Lender, with respect to US
Swingline Advances, or Canadian Swingline Lender, with respect to Canadian
Swingline Advances.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption executed by a
Lender and an Eligible Assignee and accepted by the US Administrative Agent, and
if under the Canadian Facility, also accepted by the Canadian Administrative
Agent, in substantially the form set forth in Exhibit A.
“Base Rate Advance” means a US Advance or a Canadian Advance denominated in
Dollars which bears interest based upon the Adjusted Base Rate or the Canadian
Base Rate, respectively.

-3-



--------------------------------------------------------------------------------



 



“B/A Equivalent Advance” shall have the meaning assigned to such term in
Section 2.5.
“B/A Advance” means a B/A accepted and purchased by a Canadian Lender pursuant
to Section 2.5 or a B/A Equivalent Advance made by a Canadian Lender pursuant to
Section 2.5. For greater certainty, all provisions of this Agreement that are
applicable to Bankers’ Acceptances are also applicable, mutatis mutandis, to B/A
Equivalent Advances.
“B/A Borrowing” means a Borrowing comprised of one or more Bankers’ Acceptances
or, as applicable, B/A Equivalent Advance, as to which a single Contract Period
is in effect.
“Bankers’ Acceptance” and “B/A” means a non-interest bearing bill of exchange
denominated in Canadian Dollars, drawn by the Canadian Borrower, and accepted by
a Canadian Lender in accordance with this Agreement, and shall include a
depository bill within the meaning of the Depository Bills and Notes Act
(Canada) and a bill of exchange within the meaning of the Bills of Exchange Act
(Canada).
“Bond Issuance” means the issuance by the US Borrower of up to $650,000,000 of
Debt, which Debt (a) shall have (i) a scheduled maturity date that is no earlier
than December 6, 2016, (ii) maintenance and financial covenants and restrictions
that are no more restrictive in any material respect than those set forth in
this Agreement and the other Loan Documents as determined by the US
Administrative Agent, (iii) no restriction on the ability of the US Borrower or
any of its Subsidiaries to amend, modify or otherwise supplement this Agreement
or the other Loan Documents, (iv) no Lien securing such Debt, (v) no restriction
on the ability of the US Borrower or any of its Subsidiaries to guarantee the
Obligations or pledge assets as collateral security for the Obligations, and
(vi) a bullet repayment and not provide for scheduled amortization or mandatory
prepayments (other than amortization resulting from any mandatory prepayments
required in respect of such Debt in connection with the occurrence of an event
of default under such Debt, a change of control of the issuer (including a
disposition of all or substantially all of the assets of the US Borrower and its
Subsidiaries, a liquidation or dissolution of the US Borrower, or any event
constituting a Change of Control (as defined herein) or an asset sale by the
issuer or a Subsidiary thereof), (b) shall not otherwise cause the occurrence of
a Default or Event of Default after giving effect to the issuance of such Debt,
and (c) may be guaranteed by the Subsidiaries of the US Borrower, provided that
no Lien secures such guarantees and such Subsidiaries are Obligors.
“Borrowing” means a US Borrowing, Canadian Borrowing, or a B/A Borrowing.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Legal Requirements of, or are
in fact closed in, the state where the US Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Advance denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Advance, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Advance, means any such day on which dealings in deposits
in Dollars are conducted by and between banks in the London interbank eurodollar
market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Advance denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Advance, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Advance, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Advance denominated in a currency other than Dollars or Euro, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency;

-4-



--------------------------------------------------------------------------------



 



     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Advance denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Advance (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency; and
     (e) if such day also relates to any fundings, disbursements, settlements
and payments under the Canadian Facility, means any such day on which banks are
not required or authorized by law to close in Calgary, Alberta Canada and
Toronto, Canada.
“Canadian Administrative Agent” means HSBC in its capacity as agent for the
Canadian Lenders pursuant to Article VIII and any successor agent pursuant to
Section 8.6; provided that the Canadian Administrative Agent shall at all times
be a Canadian resident for purposes of the ITA.
“Canadian Advance” means (a) an advance by a Canadian Lender to the Canadian
Borrower as a part of a Borrowing pursuant to Section 2.1 and refers to either a
Canadian Base Rate Advance or a Eurocurrency Advance, and (b) a B/A accepted and
purchased by a Canadian Lender pursuant to Section 2.5 and B/A Equivalent
Advances made by a Canadian Lender pursuant to Section 2.5.
“Canadian Base Rate” means, on any day:
     (a) for Canadian Advances and Canadian Swingline Advances denominated in
Canadian Dollars, the rate per annum equal to the greater of (i) the annual rate
of interest announced from time to time by the Canadian Administrative Agent as
its prime rate in effect at its principal office in Toronto, Ontario on such day
for determining interest rates on Canadian Dollar denominated commercial loans
made in Canada; and (ii) the annual rate of interest equal to the sum of (A) the
CDOR Rate in effect on such day and (B) 1%, and
     (b) for Canadian Advances and Canadian Swingline Advances denominated in
Dollars, the rate per annum equal to the greater of (i) the annual rate of
interest announced from time to time by the Canadian Administrative Agent as its
base rate in effect at its principal office in Toronto, Ontario on such day for
determining interest rates on Dollar denominated commercial loans made in Canada
and (ii) the Federal Funds Rate in effect on such day plus 1/2 of 1%. Each
change in the Canadian Base Rate shall be effective on the date such change is
publicly announced as being effective.
“Canadian Base Rate Advance” means Canadian Base Rate (C$) Advance or Canadian
Base Rate (US$) Advance.
“Canadian Base Rate (C$) Advance” means a Canadian Advance in Canadian Dollars
that bears interest as provided in part (a) of the definition of Canadian Base
Rate.
“Canadian Base Rate (US$) Advance” means a Canadian Advance in Dollars that
bears interest as provided in part (b) of the definition of Canadian Base Rate.
“Canadian Benefit Plans” means all employee benefit plans of any nature or kind
whatsoever that are not Canadian Pension Plans and are maintained or contributed
to by the US Borrower or any of the Canadian Subsidiaries, in each case covering
employees in Canada.

-5-



--------------------------------------------------------------------------------



 



“Canadian Borrowing” means a borrowing consisting of simultaneous Canadian
Advances of the same Type made by the Canadian Lenders pursuant to Section 2.1.
“Canadian Cash Collateral Account” means a special cash collateral account
pledged to the Canadian Administrative Agent containing cash deposited pursuant
to the terms hereof to be maintained with the Administrative Agent in accordance
with Section 2.3.
“Canadian Collateral” means (a) all “Collateral”, “Pledged Collateral”, “Pledged
Accounts” and “Mortgaged Property” (as defined in each of the Canadian Mortgages
and the Canadian Security Agreements, as applicable) or similar terms used in
the Canadian Security Documents, and (b) all amounts contained in the Canadian
Borrower’s and Foreign Subsidiaries’ bank accounts.
“Canadian Commitment” means, for each Canadian Lender, the obligation of such
Lender to advance to Canadian Borrower the amount set opposite such Lender’s
name on Schedule II as its Canadian Commitment, or if such Lender has entered
into any Assignment and Assumption, set forth for such Lender as its Canadian
Commitment in the applicable Register, as such amount may be reduced, increased
or reallocated pursuant to Section 2.1; provided that, after the Maturity Date,
the Canadian Commitment for each Lender shall be zero; and provided further
that, the aggregate Canadian Commitments shall not exceed $50,000,000 at any
time.
“Canadian Commitment Fee” means the fees required under Section 2.9(b).
“Canadian Dollars” and “C$” means the lawful money of Canada.
“Canadian Dollar Equivalent” shall mean, on any date of determination, with
respect to any amount in Dollars, the equivalent in Canadian Dollars of such
amount, determined by the Canadian Administrative Agent using the Exchange Rate
then in effect.
“Canadian Facility” means, collectively, (a) the revolving credit facility
described in Section 2.1(b) and Section 2.5, (b) the swing line subfacility
provided by the Canadian Swingline Lender described in Section 2.4 and (c) the
letter of credit subfacility provided by the Canadian Issuing Lender described
in Section 2.3.
“Canadian Guaranty” means, individually and collectively, the guarantees,
substantially in the form of Exhibit B or such other form reasonably acceptable
to the Guarantor executing such and the Administrative Agents, and made by the
Company or a Foreign Subsidiary Guarantor in favor of the Canadian
Administrative Agent for the benefit of the Canadian Secured Parties.
“Canadian Issuing Lender” means HSBC, in its capacity as the Canadian Lender
that issues Canadian Letters of Credit pursuant to the terms of this Agreement.
“Canadian Lenders” means Lenders having a Canadian Commitment or if such
Canadian Commitments have been terminated, Lenders that are owed Canadian
Advances. Each Canadian Lender at all times shall be a Canadian Resident Lender
and shall be a Schedule I Bank, a Schedule II Bank or a Schedule III Bank.
“Canadian Lender Party” has the meaning set forth in Section 2.15(f).
“Canadian Letter of Credit” means any standby or commercial letter of credit
issued by the Canadian Issuing Lender for the account of the Canadian Borrower
or any Guarantor pursuant to the terms of this Agreement, in such form as may be
agreed by the Canadian Borrower and the Canadian Issuing Lender.

-6-



--------------------------------------------------------------------------------



 



“Canadian Letter of Credit Application” means the Canadian Issuing Lender’s
standard form letter of credit application for standby or commercial letters of
credit which has been executed by the Canadian Borrower and accepted by the
Canadian Issuing Lender in connection with the issuance of a Canadian Letter of
Credit.
“Canadian Letter of Credit Documents” means all Canadian Letters of Credit,
Canadian Letter of Credit Applications and amendments thereof, and agreements,
documents, and instruments entered into in connection therewith or relating
thereto.
“Canadian Letter of Credit Exposure” means, at the date of its determination by
the Canadian Administrative Agent, the aggregate outstanding undrawn amount of
Canadian Letters of Credit plus the aggregate unpaid amount of all of the
Canadian Borrower’s payment obligations under drawn Canadian Letters of Credit.
“Canadian Letter of Credit Extension” means, with respect to any Canadian Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
“Canadian Letter of Credit Maximum Amount” means C$2,500,000.00; provided that,
on and after the Maturity Date, the Canadian Letter of Credit Maximum Amount
shall be zero.
“Canadian Letter of Credit Obligations” means all obligations of the Canadian
Borrower under this Agreement in connection with the Canadian Letters of Credit.
“Canadian Majority Lenders” means (a) at any time when there are more than two
Canadian Lenders, two or more Canadian Lenders holding at least 51% of the sum
of the unutilized Canadian Commitments plus the Canadian Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
the Canadian Letter of Credit Obligations and Canadian Swingline Advances being
deemed “held” by such Canadian Lender for purposes of this definition); and
(b) at any time when there are one or two Canadian Lenders, all Canadian
Lenders.
“Canadian Mortgages” means each land mortgage in form and substance reasonably
acceptable to the Canadian Borrower and the Administrative Agents and executed
by the Canadian Borrower or any Foreign Subsidiary of the Company to secure all
or a portion of the Canadian Obligations.
“Canadian Note” means a promissory note of the Canadian Borrower payable to the
order of a Canadian Lender in the amount of such Lender’s Canadian Commitment,
in the form provided by the Canadian Administrative Agent and acceptable to the
Canadian Borrower.
“Canadian Obligations” means the Obligations owing by the Canadian Borrower.
“Canadian Outstandings” means, as of the date of determination, the sum of
(a) the Dollar Equivalent of the aggregate outstanding amount of all Canadian
Advances plus (b) the Dollar Equivalent of the Canadian Letter of Credit
Exposure plus (c) the Dollar Equivalent of the aggregate outstanding amount of
all Canadian Swingline Advances.
“Canadian Pension Plans” means each plan that is considered to be a pension plan
for the purposes of any applicable pension benefits standards statute and/or
regulation in Canada established, maintained or contributed to by the Canadian
Borrower or any of the Canadian Subsidiaries for its employees or former
employees.
“Canadian Resident Lender” has the meaning set forth in Section 2.15(f).

-7-



--------------------------------------------------------------------------------



 



“Canadian Secured Parties” means the Canadian Administrative Agent, the Canadian
Lenders, the Canadian Issuing Lender, the Canadian Swingline Lender, and Swap
Counterparties who are owed any Canadian Obligations.
“Canadian Security Agreement” means, individually and collectively, the security
agreements, substantially in the form of Exhibit E, entered into by the Canadian
Borrower or a Foreign Subsidiary Guarantor, as grantor, and the Canadian
Administrative Agent for the benefit of the Canadian Secured Parties.
“Canadian Security Documents” means the Canadian Mortgages, Canadian Security
Agreement, and each other Security Document to which the Canadian Borrower or
any US Subsidiary Guarantor or Foreign Subsidiary Guarantor is a party and that
purports to grant a Lien in the assets of any such Person in favor of the
Canadian Administrative Agent for the benefit of the Canadian Secured Parties.
“Canadian Subsidiaries” means the Subsidiaries organized under the laws of
Canada or any province, territory or other political subdivision thereof.
“Canadian Swingline Advance” means an advance by the Canadian Swingline Lender
to the Canadian Borrower pursuant to Section 2.4.
“Canadian Swingline Amount” means, for the Canadian Swingline Lender,
C$5,000,000; provided that, on and after the Maturity Date, the Canadian
Swingline Amount shall be zero.
“Canadian Swingline Lender” means HSBC.
“Canadian Swingline Note” means a promissory note made by the Canadian Borrower
payable to the order of the Canadian Swingline Lender in the form provided by
the Canadian Administrative Agent and acceptable to the Canadian Borrower.
“Canadian Swingline Payment Date” means the Maturity Date.
“Canadian Withholding Tax” has the meaning set forth in Section 2.15(f).
“Capital Expenditure Limit” means, as of the end any fiscal quarter, for the
twelve month period then ended, 75% of the Company’s consolidated EBITDA for the
twelve month period then ended.
“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of Capital Leases which is capitalized on the balance sheet of such Person) of
such Person during such period that, in conformity with GAAP, are required to be
included in or reflected by the property, plant, or equipment or similar fixed
asset accounts reflected in the balance sheet of such Person.
“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.
“Cash Collateral Account” means the US Cash Collateral Account or the Canadian
Cash Collateral Account.

-8-



--------------------------------------------------------------------------------



 



“CDOR Rate” means, for each day in any period, the annual rate of interest that
is the rate based on an average rate applicable to Canadian Dollar bankers’
acceptances for a term equal to the term of the relevant Contract Period (or for
a term of 30 days for purposes of determining the Canadian Base Rate) appearing
on the Reuters Screen CDOR Page at approximately 10:00 a.m. (Toronto, Ontario
time), on such date, or if such date is not a Business Day, on the immediately
preceding Business Day; provided that if such rate does not appear on the
Reuters Screen CDOR Page on such date as contemplated, then the CDOR Rate on
such date shall be the arithmetic average of the Discount Rate quoted by each
Schedule II/III Reference Bank (determined by the Canadian Administrative Agent
as of 10:00 a.m. (Toronto, Ontario time) on such date) that would be applicable
to Canadian Dollar bankers’ acceptances for the relevant period quoted by such
bank as of 10:00 a.m. (Toronto, Ontario time) on such date or, if such date is
not a Business Day, on the immediately preceding Business Day.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“CES” means Complete Energy Services, Inc., a Delaware corporation.
“Change in Control” means the occurrence of any of the following events: (a) the
Company ceases to own, either directly or indirectly, 100% of the Equity
Interest in any Subsidiary other than as a result of a sale of asset or merger
permitted under Section 6.7 or Section 6.8; (b) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than SCF becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of the Company entitled to vote for members of
the board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or
(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Class” has the meaning set forth in Section 1.4.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

-9-



--------------------------------------------------------------------------------



 



“Collateral” means, collectively, all of the US Collateral and the Canadian
Collateral.
“Commitment Fee” means the Canadian Commitment Fee or the US Commitment Fee.
“Commitments” means, as to any Lender, its US Commitment or Canadian Commitment,
if applicable.
“Company” has the meaning set forth in the recitals.
“Compliance Certificate” means a compliance certificate executed by an
authorized officer of the Company or such other Person as required by this
Agreement in substantially the same form as Exhibit F that shall include a
certification by an authorized officer of the Company that no Default has
occurred and is continuing.
“Computation Date” means (a) the Effective Date and (b) so long as any
outstanding Credit Extension under any Facility is denominated in a Foreign
Currency, (i) the last Business Day of each calendar quarter, (ii) the date of
any proposed Credit Extension if the US Administrative shall determine or the US
Majority Lenders shall require, (iii) the date of any reduction or reallocation
of Commitments pursuant to Sections 2.1(c) or (d), (iv) if any such Credit
Extensions are under the US Facility, such additional dates as the US
Administrative Agent shall determine or the US Majority Lenders shall require,
and (v) if any such Credit Extensions are under the Canadian Facility, such
additional dates as the Canadian Administrative Agent shall determine or the
Canadian Majority Lenders shall require.
“Contract Period” means the term of a B/A Advance selected by the Canadian
Borrower in accordance with Section 2.5, commencing on the date of such B/A
Advance and expiring on a Business Day which shall be either 30 days, 60 days,
90 days or 180 days thereafter, provided that (a) subject to clause (b) below,
each such period shall be subject to such extensions or reductions as may be
reasonably determined by the Canadian Administrative Agent to ensure that each
Contract Period shall expire on a Business Day, and (b) no Contract Period shall
extend beyond the Maturity Date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Company or any Subsidiary (as applicable), are treated as a
single employer under Section 414 of the Code.
“Convert”, “Conversion” and “Converted” each refers to (a) a conversion of US
Advances of one Type into US Advances of another Type pursuant to
Sections 2.6(b) and (c), (b) a conversion of B/A Advances into Canadian Base
Rate Advances pursuant to Sections 2.6(b) and (c), or (c) a conversion of
Canadian Base Rate Advances into B/A Advances pursuant to Sections 2.6(b) and
(c) and Section 2.5.
“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Notices of Borrowing, the Notices of Conversion,
the Security Documents, the Fee Letter, and each other agreement, instrument, or
document executed at any time in connection with this Agreement.
“Credit Extension” means an Advance or a Letter of Credit Extension.
“Credit Parties” means the Borrowers and the Guarantors.

-10-



--------------------------------------------------------------------------------



 



“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including, without limitation, the face amount of any
letters of credit supporting the repayment of indebtedness for borrowed money
issued for the account of such Person and obligations under letters of credit,
banker’s acceptances, and agreements relating to the issuance of letters of
credit or acceptance financing, including Letters of Credit; (b) obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;
(c) obligations of such Person to pay the deferred purchase price of property,
services, or Acquisitions (including, without limitation, any earn-out
obligations, contingent obligations, or other similar obligations associated
with such purchase, and including obligations that are non-recourse to the
credit of such Person but are secured by the assets of such Person, but
excluding trade accounts payable); (d) obligations of such Person as lessee
under Capital Leases and obligations of such Person in respect of synthetic
leases; (e) obligations of such Person under any Hedging Arrangement (except
that such obligations shall not constitute Debt for purposes of the calculations
for compliance under Sections 6.18); (f) obligations of such Person owing in
respect of redeemable preferred stock of such Person; (g) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) of such Person to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (f) above;
and (h) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) secured by any Lien on or in respect of any Property of
such Person.
“Debtor Relief Laws” means (a) the Bankruptcy Code of the United States, (b) the
Bankruptcy and Insolvency Act (Canada), (c) the Companies’ Creditors Arrangement
Act (Canada) and (d) all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
“Designated Currency” means, (a) for Eurocurrency Advances under the US
Facility, the Agreed Currency which is designated for such Eurocurrency
Advances, (b) for US Base Rate Advances, Dollars, (c) for US Swingline Advances
and US Letters of Credit, Dollars, (d) for Canadian Swingline Advances, Canadian
Dollars, (e) for B/As and B/A Equivalent Advances, Canadian Dollars, (f) for
Eurocurrency Advances under the Canadian Facility, Dollars or Canadian Dollars,
(g) for Canadian Base Rate (C$) Advances, Canadian Dollars, (h) for Canadian
Base Rate (US$) Advances, Dollars, and (i) for Canadian Letters of Credit,
Canadian Dollars or Dollars as designated by the Canadian Borrower.
“Discount Proceeds” means for any B/A (or, as applicable, any B/A Equivalent
Advance), an amount (rounded to the nearest whole cent, and with one-half of one
cent being rounded up) calculated on the applicable Borrowing date by
multiplying:
     (a) the face amount of the B/A (or, as applicable, any B/A Equivalent
Advance); by
     (b) the quotient of one divided by the sum of one plus the product of:
     (i) the Discount Rate (expressed as a decimal) applicable to such B/A (or,
as applicable, any B/A Equivalent Advance), and
     (ii) a fraction, the numerator of which is the number of days in the
Contract Period of the B/A (or, as applicable, any B/A Equivalent Advance) and
the denominator of which is 365,
with such quotient being rounded up or down to the fifth decimal place and
.000005 being rounded up.

-11-



--------------------------------------------------------------------------------



 



“Discount Rate” means (a) with respect to any Canadian Lender that is a
Schedule I Bank, as applicable to a B/A being purchased by such Lender on any
day, the CDOR Rate; and (b) with respect to any Canadian Lender that is not a
Schedule I Bank, as applicable to a B/A being purchased by such Lender on any
day, the lesser of (A) the CDOR Rate plus 10 basis points (0.10%), and (B) the
average (as determined by the Canadian Administrative Agent in good faith) of
the respective percentage discount rates (expressed to two decimal places and
rounded upward, if not in an increment of 1/100th of 1%, to the nearest 0.01%)
quoted by the Schedule II/III Reference Banks as the percentage discount rates
at which the Schedule II/III Reference Banks would, in accordance with their
normal market practices, at or about 10:00 a.m. (Standard Time) on such date, be
prepared to purchase bankers’ acceptances accepted by the Schedule II/III
Reference Banks having a face amount and term comparable to the face amount and
term of such B/A.
“Dollars” and “$” means lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Applicable Administrative Agent or the Applicable Issuing
Lender, as the case may be, at such time on the basis of the Exchange Rate
(determined in respect of the most recent Computation Date) for the purchase of
Dollars with such Foreign Currency.
“Domestic Proceeds” means all casualty insurance or condemnation proceeds
received by the Company or any Subsidiary which do not constitute Foreign
Proceeds.
“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that is incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.
“EBITDA” means, without duplication, for the Company and its Subsidiaries, the
sum of (a) the Company’s consolidated Net Income for such period plus (b) to the
extent deducted in determining Company’s consolidated Net Income, Interest
Expense, taxes, depreciation, amortization and other non-cash charges for such
period; provided that such EBITDA shall be subject to pro forma adjustments for
Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the SEC.
“Effective Date” means the date of this Agreement.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund, and (e) any other Person (other than a natural person) approved
by (i) the US Administrative Agent and the US Issuing Lender in the case of any
assignment of a US Commitment, (ii) the Canadian Administrative Agent in the
case of any assignment of a Canadian Commitment, (iii) unless an Event of
Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.6, the US Borrower with respect to any assignment of a
US Commitment, and (iv) unless an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with
Section 9.6, the Canadian Borrower with respect to any assignment of a Canadian
Commitment (each such approval not to be unreasonably withheld or delayed);
provided, however, that neither the Company nor an Affiliate of the Company
shall qualify as an Eligible Assignee; and provided further, however, that in
the case of any assignment of a Canadian Commitment, such Lender must also
satisfy Section 2.15(f).
“Eligible Currency” means any Foreign Currency provided that: (a) quotes for
loans in such currency are available in the London interbank deposit market;
(b) such currency is freely transferable and convertible into Dollars in the
London foreign exchange market, (c) no approval of a Governmental Authority in
the

-12-



--------------------------------------------------------------------------------



 



country of issue of such currency is required to permit use of such currency by
any applicable Lender or Issuing Lender for making loans or issuing letters of
credit, or honoring drafts presented under letters of credit in such currency,
and (d) there is no restriction or prohibition under any applicable Legal
Requirements against the use of such currency for such purposes.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical infections, or toxic substances,
materials or wastes.
“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Advance” means a US Advance or a Canadian Advance that bears
interest based upon the Eurocurrency Rate.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.
“Eurocurrency Rate” means, for the Interest Period for each Eurocurrency Advance
comprising the same Borrowing, the interest rate per annum (rounded upward to
the nearest whole multiple of 1/100 of 1%) equal to (a) the applicable London
interbank offered rate for deposits in the Designated Currency for such
Borrowing appearing on the applicable Telerate British Bankers Association
Interest Settlement Rate page for such Designated Currency as of 11:00 a.m.
(London, England time) two Business Days prior to the first day of such Interest
Period, and having a maturity equal to such Interest Period, (b) if the rate as

-13-



--------------------------------------------------------------------------------



 



determined under clause (a) is not available at such time for any reason, the
London interbank offered rate for deposits in such Designated Currency appearing
on Reuters Screen FRBD as of 11:00 a.m. (London, England time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period), and (c) if the rate as determined under clause (a) or
clause (b) is not available at such time for any reason, then the rate
determined by the Applicable Administrative Agent to be the rate at which
deposits in the Designated Currency for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
Eurocurrency Advance being made, continued or converted by the Applicable
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the Applicable Administrative Agent’s London Branch (or other branch
or Affiliate of the Applicable Administrative Agent) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
“Event of Default” has the meaning specified in Section 7.1.
“Exchange Rate” means, on any Business Day, (a) with respect to any calculation
of the Dollar Equivalent with respect to any Foreign Currency on such date or
any calculation of the Foreign Currency Equivalent on such date, the rate at
which such Foreign Currency may be exchanged into Dollars or Dollars may be
exchanged into such Foreign Currency, as set forth on such date on the relevant
FWDS Series Reuters currency page at or about 11:00 a.m. Houston, Texas time on
such date and (b) with respect to any calculation of the Canadian Dollar
Equivalent, the rate at which Dollars may be exchanged into Canadian Dollars, as
set forth on such date on the relevant FWDS Series Reuters currency page at or
about 11:00 a.m. Houston, Texas time on such date. In the event that such rate
does not appear on any such Reuters page, the “Exchange Rate” with respect to
such Foreign Currency (including Canadian Dollars) shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the US Administrative Agent and the Borrowers or, in
the absence of such agreement, such “Exchange Rate” shall instead be the US
Administrative Agent’s spot rate of exchange in the interbank market where its
currency exchange operations in respect of such Foreign Currency are then being
conducted, at or about 10:00 A.M. local time at such date for the purchase of
such Foreign Currency with Dollars or the purchase of Dollars with such Foreign
Currency, as the case may be, for delivery two Business Days later; provided
that if at the time of any such determination no such spot rate can reasonably
be quoted, the US Administrative Agent may use any reasonable method (including
obtaining quotes from three or more market makers for such Foreign Currency) as
it deems appropriate to determine such rate and such determination shall be
presumed correct absent manifest error.
“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of any Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located
and (c) except as provided in the following sentence, in the case of a Foreign
Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.17), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.15(d), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Applicable Borrower with
respect to such withholding tax pursuant to Section 2.15. Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of a Foreign Credit Party to

-14-



--------------------------------------------------------------------------------



 



any Lender Party hereunder or under any other Credit Document, provided that
such Lender, such Administrative Agent and such Issuing Lender shall have
complied with Section 2.15(d) and Section 2.15(f), as applicable.
“Existing Canadian Letters of Credit” means the letters of credit issued by the
Canadian Issuing Lender under the Restated Agreement and which have not been
terminated or expired and returned to the Canadian Issuing Lender as of the
Effective Date.
“Existing Subordinated Debt” means LEED/A&W Seller Notes, provided that, the
payment, rights and remedies afforded the holders thereof continue to be
subordinated to the payment of the Obligations pursuant to the terms thereof.
“Existing US Letters of Credit” means the letters of credit issued by the US
Issuing Lender under the Restated Agreement and which have not been terminated
or expired and returned to the US Issuing Lender as of the Effective Date.
“Facility” means the US Facility or the Canadian Facility.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the US Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the US Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fee Letter” means that certain fee letter dated September 6, 2006 among the
Borrowers and Wells Fargo.
“Financial Statements” means, for any period, the consolidated and consolidating
financial statements of the Company and its Subsidiaries, including statements
of income, retained earnings, changes in equity and cash flow for such period as
well as a balance sheet as of the end of such period, all prepared in accordance
with GAAP.
“Foreign Credit Party” means any Credit Party that is a Foreign Subsidiary of
the Company.
“Foreign Currency” means a currency other than Dollars.
“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Applicable Administrative Agent or the Applicable
Issuing Lender, as the case may be, at such time on the basis of the Exchange
Rate (determined in respect of the most recent Computation Date) for the
purchase of such Foreign Currency with Dollars.
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

-15-



--------------------------------------------------------------------------------



 



“Foreign Proceeds” means casualty insurance proceeds or condemnation proceeds
received by a Foreign Subsidiary on account of a casualty or condemnation event
in connection with any assets of Foreign Subsidiary or any other Foreign
Subsidiary of the Company.
“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.
“Foreign Subsidiary Guarantor” means each Foreign Subsidiary listed on Part A of
Schedule 4.11, and each other Foreign Subsidiary of the Canadian Borrower that
is or becomes a party to the Canadian Guaranty.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.3.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” means any Person that now or hereafter executes a Guaranty or a
joinder or supplement to a Guaranty.
“Guaranties” means, collectively, the US Subsidiary Guaranty and the Canadian
Guaranty.
“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.
“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.
“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.
“HSBC” means HSBC Bank Canada.
“Increase Date” means the effective date of a Commitment Increase as provided in
Section 2.2(f).
“I.E. Miller” means I.E. Miller Services, Inc., a Delaware corporation.

-16-



--------------------------------------------------------------------------------



 



“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 9.01.
“Interest Expense” means, for any period and with respect to any Person, total
interest expense, letter of credit fees and other fees and expenses incurred by
such Person in connection with any Debt for such period (other than the upfront
fees paid pursuant to any of the Lender Parties on the Effective Date), whether
paid or accrued (including that attributable to obligations which have been or
should be, in accordance with GAAP, recorded as Capital Leases), including,
without limitation, all commissions, discounts, and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, fees owed
with respect to the Obligations, and net costs under Hedge Arrangements, all as
determined in conformity with GAAP.
“Interest Period” means for each Eurocurrency Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurocurrency Advance
is made or deemed made and ending on the last day of the period selected by the
Applicable Borrower pursuant to the provisions below and Section 2.6, and
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Applicable Borrower pursuant to the provisions below and Section 2.6. The
duration of each such Interest Period shall be one, two, three, or six months,
in each case as the Applicable Borrower may select, provided that:
     (a) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
     (b) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
     (c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
“Inventory” of any Person means all inventory now owned or hereafter acquired by
such Person, wherever located and whether or not in transit, which is held for
sale; provided, that Inventory shall not include raw materials, work in process
or supplies or materials consumed in the business of such Person; and provided
further that, purchased items shall be considered Inventory and not raw
materials if such purchased items could be resold in their existing condition as
finished goods without requiring further modification.
“IPS” means Integrated Production Services, Inc., a Delaware corporation and
predecessor in interest to the US Borrower.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender” means US Issuing Lender or Canadian Issuing Lender.

-17-



--------------------------------------------------------------------------------



 



“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto,
and any regulations promulgated thereunder.
“LEED/A&W Seller Notes” means (a) Subordinated Promissory Note dated as of
February 3, 2004 made by CES payable to the order of Lee Daniel III in the
principal amount of $2,200,000, (b) that Permitted Subordinated Debt evidenced
by the Subordinated Promissory Note dated as of March 2, 2004 made by CES
payable to the order of Gary Wright in the principal amount of $416,666.66,
(c) that Permitted Subordinated Debt evidenced by the Subordinated Promissory
Note dated as of March 2, 2004 made by CES payable to the order of Donald Wright
in the principal amount of $416,666.6, and (d) that Permitted Subordinated Debt
evidenced by the Subordinated Promissory Note dated as of March 2, 2004 made by
CES payable to the order of Ronald Wright in the principal amount of
$416,666.67, as replaced, modified or amended from time to time as permitted
herein.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, treaty, code, administrative or judicial precedents or
authorities, regulation (or official interpretation of any of the foregoing) of,
and the terms of any license, authorization or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.
“Lender Parties” means Lenders, the Issuing Lenders, the Swingline Lenders and
the Administrative Agents.
“Lenders” means the US Lenders and the Canadian Lenders.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Applicable
Borrower and the Applicable Administrative Agent.
“Letter of Credit” means a US Letter of Credit or a Canadian Letter of Credit.
“Letter of Credit Application” means a US Letter of Credit Application or a
Canadian Letter of Credit Application.
“Letter of Credit Document” means a US Letter of Credit Document or a Canadian
Letter of Credit Document.
“Letter of Credit Extension” means a US Letter of Credit Extension or the
Canadian Letter of Credit Extension.
“Letter of Credit Obligations” means the US Letter of Credit Obligations and the
Canadian Letter of Credit Obligations.
“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) all Debt of the Company and its consolidated Subsidiaries as of the last day
of such fiscal quarter to (b) the Company’s consolidated EBITDA for the twelve
month period then ended.
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

-18-



--------------------------------------------------------------------------------



 



“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States or obligations unconditionally guaranteed by
the full faith and credit of the United States; (b) commercial paper issued by
(i) any Lender or any Affiliate of any Lender or (ii) any commercial banking
institutions or corporations rated at least P-1 by Moody’s or A-1 by S&P;
(c) certificates of deposit, time deposits, and bankers’ acceptances issued by
(i) any of the Lenders or (ii) any other commercial banking institution which is
a member of the Federal Reserve System and has a combined capital and surplus
and undivided profits of not less than $250,000,000.00 and rated Aa by Moody’s
or AA by S&P; (d) repurchase agreements which are entered into with any of the
Lenders or any major money center banks included in the commercial banking
institutions described in clause (c) and which are secured by readily marketable
direct full faith and credit obligations of the government of the United States
or any agency thereof; (e) investments in any money market fund which holds
investments substantially of the type described in the foregoing clauses
(a) through (d); and (f) other investments made through the US Administrative
Agent or its Affiliates and approved by the US Administrative Agent. All the
Liquid Investments described in clauses (a) through (d) above shall have
maturities of not more than 365 days from the date of issue.
“Majority Lenders” means, as of the date of determination (a) with respect to
the Facilities as a whole and for purposes of declaring the Obligations due and
payable pursuant to Section 7.2, and for all purposes after the Obligations
become due and payable pursuant to Section 7.2 or 7.3 or all of the Commitments
shall have expired or terminated, two or more Lenders holding at least 51% of
the aggregate Maximum Exposure Amount; (b) with respect to the US Facility, the
US Majority Lenders; and (c) with respect to the Canadian Facility, the Canadian
Majority Lenders.
“Material Adverse Change” means a material adverse change (a) in the business,
condition (financial or otherwise), or results of operations of the Company and
its Subsidiaries, taken as a whole; (b) on the validity or enforceability of
this Agreement or any of the other Credit Document; or (c) on the Company’s or
any other Credit Party’s ability to perform its obligations under this
Agreement, any Note, the Guaranties or any other Credit Document.
“Material Real Property” means, (a) as of the Effective Date, all real property
encumbered to secure any of the obligations under the Restated Agreement, and
(b) after the Effective Date and as of the date of determination, any real
property located in the United States or Canada owned by the Company or any
Subsidiary that (i) has a fair market value equal to or greater than $10,000,000
or (ii) when taken together with all of the real property owned by the Company
or any Subsidiary has an aggregate fair market value equal to or greater than
$20,000,000; provided that, for purposes of the foregoing clause (ii), a parcel
of real property that has a fair market value of less than $250,000 shall not
constitute “Material Real Property”.
“Material Subsidiary” means, as of a determination date, any Subsidiary whose
(a) EBITDA for the immediately preceding fiscal quarter as determined in
accordance with GAAP, or (b) book value of total assets as established in
accordance with GAAP, is equal to or greater than 5% of any of the Company’s
(i) consolidated EBITDA for the immediately preceding fiscal quarter as
determined in accordance with GAAP or (ii) consolidated book value of total
assets as established in accordance with GAAP, and in each case as reflected in
the Financial Statements covering such immediately preceding fiscal quarter and
delivered to the Administrative Agents and the Lenders pursuant to the terms
hereof.
“Maturity Date” means the earlier of (a) December 6, 2011 and (b) the earlier
termination in whole of the Commitments pursuant to Section 2.1(d) or
Article VII.
“Maximum Exposure Amount” means, at any time for each Lender, the sum of (a) the
unfunded US Commitment and Canadian Commitment held by such Lender at such time,
if any, plus (b) the Total

-19-



--------------------------------------------------------------------------------



 



Outstandings held by such Lender at such time (with the aggregate amount of such
Lender’s risk participation and funded participation in the Letter of Credit
Obligations and Swingline Advances being deemed “held” by such Lender for
purposes of this definition).
“Maximum Rate” means the maximum nonusurious interest rate under applicable law.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.
“Mortgage” means a US Mortgage or a Canadian Mortgage.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any member of the Controlled
Group is making or accruing an obligation to make contributions.
“Multiple Lender” means any Lender which has both a US Commitment and a Canadian
Commitment.
“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP.
“Net Worth” means, with respect to any Person and as of the date of its
determination, the excess of the assets of such Person over the sum of the
liabilities of such Person and the minority interests of such Person, as
determined in accordance with GAAP.
“Non-Consenting Lender” has the meaning specified in Section 2.16(b).
“Non-Guarantor Subsidiary” means any Subsidiary that is not Credit Party.
“Nonordinary Course Asset Sales” means, any sales, conveyances, or other
transfers of Property made by the Company or any Subsidiary (a) of any division
of the Company or any Subsidiary, (b) of the Equity Interest in a Subsidiary by
the Company or any other Subsidiary or (c) of any assets of the Company or any
Subsidiary, whether in a transaction or related series of transactions, outside
the ordinary course of business.
“Notes” means the US Notes, the Canadian Notes, the Canadian Swingline Notes,
and the US Swingline Notes.
“Notice of Borrowing” means a notice of borrowing signed by the Applicable
Borrower in substantially the same form as Exhibit G-1 or Exhibit G-2 as
applicable, or such other form as shall be reasonably approved by the Applicable
Administrative Agent.
“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Applicable Borrower in substantially the same form as
Exhibit H-1 or Exhibit H-2, as applicable.
“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by any Credit Party to
any Lender, Swingline Lender, Issuing Lender, or Administrative Agent under this
Agreement and the Credit Documents, including, the Letter of Credit

-20-



--------------------------------------------------------------------------------



 



Obligations, all interest and fees that accrue after the commencement by or
against any Credit Party of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, and any increases,
extensions, and rearrangements of any of the foregoing obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations and (b) all obligations of the Company or any other
Credit Party owing to Swap Counterparty under any Hedge Arrangements which are
permitted by the terms hereof.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the lesser of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Applicable Administrative Agent, the Applicable Issuing
Lender, or Applicable Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in an Foreign Currency, the rate of interest per annum at
which overnight deposits in the applicable Foreign Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Applicable Administrative Agent in the applicable offshore interbank market for
such currency to major banks in such interbank market.
“Participant” has the meaning assigned to such term in Section 9.6.
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Debt” has the meaning set forth in Section 6.1.
“Permitted Investments” has the meaning set forth in Section 6.3.
“Permitted Liens” has the meaning set forth in Section 6.2.
“Permitted Subordinated Debt” means (a) Existing Subordinated Debt and
(b) Additional Subordinated Debt.
“Person” means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
“Prime Rate” means the per annum rate of interest established from time to time
by the US Administrative Agent at its principal office as its prime rate, which
rate may not be the lowest rate of interest charged by the US Administrative
Agent to its customers.

-21-



--------------------------------------------------------------------------------



 



“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Registers” has the meaning set forth in Section 9.6(b).
“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).
“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of such
Person, or warrants, options or other rights to purchase such Equity Interests.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Foreign Currency, same day or other funds as may be determined by
the Applicable Administrative Agent or Applicable Issuing Lender, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Foreign
Currency.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.
“SCF” means SCF-IV, L.P.
“Schedule I Bank” means a bank that is a Canadian chartered bank listed on
Schedule I under the Bank Act (Canada).
“Schedule II Bank” means a bank that is a Canadian chartered bank listed on
Schedule II under the Bank Act (Canada).
“Schedule III Bank” means a bank that is a Canadian bank listed on Schedule III
under the Bank Act (Canada).

-22-



--------------------------------------------------------------------------------



 



“Schedule II/III Reference Banks” means HSBC and such other Schedule II Banks
and/or Schedule III Banks as are agreed to from time to time by the Canadian
Borrower and the Canadian Administrative Agent; provided that there shall be no
more than three Schedule II/III Reference Banks at any time.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means, collectively, the US Secured Parties and the Canadian
Secured Parties.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Security Agreements” means, collectively, the US Security Agreement and the
Canadian Security Agreement.
“Security Documents” means the Security Agreements, the US Pledge Agreement, the
Mortgages and any and all other instruments, documents or agreements, now or
hereafter executed by any Credit Party or any other Person to secure the
Obligations.
“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Stockholders Agreement” means that certain Amended and Restated Stockholders
Agreement of Complete Production Services, Inc. dated as of September 12, 2005.
“Subject Lender” has the meaning specified in Section 2.16(b).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.
“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Borrower.

-23-



--------------------------------------------------------------------------------



 



“Swingline Advance” means a US Swingline Advance or a Canadian Swingline
Advance.
“Swingline Lender” means the US Swingline Lender or the Canadian Swingline
Lender.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Applicable Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Taxable Payment” has the meaning set forth in Section 2.15(f).
“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of a Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
“Total Outstandings” means the aggregate US Outstandings and aggregate Canadian
Outstandings.
“Type” has the meaning set forth in Section 1.4.
“United States” means the United States of America.
“US Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article VIII and any successor agent pursuant to
Section 8.6.
“US Advance” means an advance by a US Lender to the US Borrower as a part of a
Borrowing pursuant to Section 2.1(a) and refers to either a US Base Rate Advance
or a Eurocurrency Advance. Each US Advance denominated in a Foreign Currency and
made to the US Borrower shall be a Eurocurrency Advance.
“US Base Rate Advance” means a US Advance in Dollars that bears interest as
provided in Section 2.10(a).
“US Borrowing” means a borrowing consisting of simultaneous US Advances of the
same Type made by the US Lenders pursuant to Section 2.1(a) or Converted by each
US Lender to US Advances of a different Type pursuant to Section 2.6(b).
“US Cash Collateral Account” means a special cash collateral account pledged to
the US Administrative Agent containing cash deposited pursuant to the terms
hereof to be maintained with the US Administrative Agent in accordance with
Section 2.3.
“US Collateral” means (a) all “Collateral”, “Pledged Collateral”, “Pledged
Accounts” and “Mortgaged Property” (as defined in each of the US Mortgages, the
US Security Agreements, the US Pledge Agreements, as applicable) or similar
terms used in the US Security Documents, and (b) all amounts contained in the US
Borrower’s and its Domestic Subsidiaries’ bank accounts.

-24-



--------------------------------------------------------------------------------



 



“US Commitment” means, for each Lender, the obligation of such Lender to advance
to US Borrower the amount set opposite such Lender’s name on Schedule II as its
US Commitment, or if such Lender has entered into any Assignment and Assumption,
set forth for such Lender as its US Commitment in the applicable Register, as
such amount may be reduced, increased or reallocated pursuant to Section 2.1;
provided that, after the Maturity Date, the US Commitment for each Lender shall
be zero; and provided further that, the initial aggregate amount of the US
Commitments on the Effective Date is $310,000,000.
“US Commitment Fee” means the fees required under Section 2.9(a).
“US Facility” means, collectively, (a) the revolving credit facility described
in Section 2.1(a), (b) the swing line subfacility provided by the US Swingline
Lender described in Section 2.4 and (c) the letter of credit subfacility
provided by the US Issuing lender described in Section 2.3.
“US Issuing Lender” means Wells Fargo, in its capacity as the US Lender that
issues US Letters of Credit pursuant to the terms of this Agreement.
“US Lenders” means Lenders having a US Commitment or if such US Commitments have
been terminated, Lenders that are owed US Advances.
“US Letter of Credit” means any standby or commercial letter of credit issued by
the US Issuing Lender for the account of the US Borrower or any US Subsidiary
Guarantor pursuant to the terms of this Agreement, in such form as may be agreed
by the US Borrower, such US Subsidiary Guarantor and the US Issuing Lender.
“US Letter of Credit Application” means the US Issuing Lender standard form
letter of credit application for standby or commercial letters of credit which
has been executed by the US Borrower, the applicable US Subsidiary Guarantor and
accepted by the US Issuing Lender in connection with the issuance of a US Letter
of Credit.
“US Letter of Credit Documents” means all US Letters of Credit, US Letter of
Credit Applications and amendments thereof, and agreements, documents, and
instruments entered into in connection therewith or relating thereto.
“US Letter of Credit Extension” means, with respect to any US Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
“US Letter of Credit Exposure” means, at the date of its determination by the US
Administrative Agent, the aggregate outstanding undrawn amount of US Letters of
Credit plus the aggregate unpaid amount of all of the US Borrower’s payment
obligations under drawn US Letters of Credit.
“US Letter of Credit Maximum Amount” means $310,000,000; provided that, on and
after the Maturity Date, the US Letter of Credit Maximum Amount shall be zero.
“US Letter of Credit Obligations” means any obligations of the US Borrower under
this Agreement in connection with the US Letters of Credit.
“US Majority Lenders” means (a) at any time when there are more than two US
Lenders, two or more US Lenders holding at least 51% of the sum of the
unutilized US Commitments plus the US Outstandings

-25-



--------------------------------------------------------------------------------



 



(with the aggregate amount of each US Lender’s risk participation and funded
participation in the US Letter of Credit Obligations and US Swingline Advances
being deemed “held” by such US Lender for purposes of this definition), and
(b) at any time when there are one or two US Lenders, all US Lenders.
“US Mortgages” means each mortgage or deed of trust in substantially the same
form as Exhibit I and executed by the Company or any Domestic Subsidiary of the
Company to secure all or a portion of the Obligations.
“US Pledge Agreement” means the US Pledge Agreement, substantially in the form
of Exhibit J among the Company, any Domestic Subsidiary of the Company now or
hereafter existing, which owns any Equity Interest in another Person and made in
favor of the US Administrative Agent.
“US Note” means a promissory note of the US Borrower payable to the order of a
US Lender in the amount of such Lender’s US Commitment, in the form provided by
the US Administrative Agent and acceptable to the US Borrower.
“US Outstandings” means, as of any date of determination, the sum of (a) the
Dollar Equivalent of the aggregate outstanding amount of all US Advances plus
(b) the US Letter of Credit Exposure plus (c) the aggregate outstanding amount
of all US Swingline Advances.
“US Secured Parties” means the Lender Parties and Swap Counterparties who are
owed any Obligations.
“US Security Agreement” means the US Security Agreement, substantially in the
form of Exhibit K, among the US Borrower, the Domestic Subsidiaries party
thereto and the US Administrative Agent for the benefit of the Secured Parties.
“US Security Documents” means the US Mortgages, US Security Agreement, the US
Pledge Agreement and each other Security Document to which the US Borrower or
any Domestic Subsidiary is a party and that purports to grant a Lien in the
assets of any such Person in favor of the US Administrative Agent for the
benefit of the Secured Parties.
“US Subsidiary Guaranty” means the US Subsidiary Guaranty, substantially in the
form of Exhibit L, among the US Subsidiary Guarantors and the US Administrative
Agent for the benefit of the Secured Parties.
“US Subsidiary Guarantor” means each Subsidiary of the US Borrower listed on
Part B of Schedule 4.11, and each other Material Subsidiary that is or becomes a
party to the US Subsidiary Guaranty as required herein.
“US Swingline Advance” means an advance by the US Swingline Lender to the US
Borrower pursuant to Section 2.4.
“US Swingline Amount” means, for the US Swingline Lender, $30,000,000; provided
that, on and after the Maturity Date, the US Swingline Amount shall be zero.
“US Swingline Lender” means Wells Fargo.
“US Swingline Note” means the promissory note made by the US Borrower payable to
the order of the US Swingline Lender in the form provided by the US
Administrative Agent and acceptable to the US Borrower.

-26-



--------------------------------------------------------------------------------



 



“US Swingline Payment Date” means the 14th day of each calendar month.
“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.
“Wells Fargo” means Wells Fargo Bank, National Association.
Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.
Section 1.3 Accounting Terms; Changes in GAAP.
     (a) All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements delivered to the Agent
for the fiscal year ending December 31, 2005 as required under Section 5.2, and
the Company shall not permit any change in the method of accounting employed in
the preparation of the Financial Statements referred to in Section 4.4 unless
required to conform to GAAP or approved in writing by the US Administrative
Agent.
     (b) Unless otherwise indicated, all Financial Statements of the Company,
all calculations for compliance with covenants in this Agreement, all
determinations of the Applicable Margin, and all calculations of any amounts to
be calculated under the definitions in Section 1.1 shall be based upon the
consolidated accounts of the Company and its Subsidiaries in accordance with
GAAP and consistent with the principles of consolidation applied in preparing
the Financial Statements referred to in Section 4.4.
Section 1.4 Classes and Types of Advances. Advances are distinguished by “Class”
and “Type”. The “Class”, when used in reference to any Advance or Borrowing,
refers to whether such Advance, or the Advances comprising such Borrowing, are
Canadian Advances, or US Advances. The “Type”, when used in respect of any
Advance or Borrowing, refers to the Rate (as defined below) by reference to
which interest on such Advances or on the Advances comprising such Borrowing is
determined. For purposes hereof, the term “Rate” shall include the Eurocurrency
Rate, the Adjusted Base Rate, the Canadian Base Rate, and the Discount Rate
applicable to Bankers’ Acceptances and B/A Equivalent Advances.
Section 1.5 Other Interpretive Provisions. With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein

-27-



--------------------------------------------------------------------------------



 



or in any other Credit Document), (ii) any reference to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Credit Document, shall be construed to refer to such Credit Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Credit Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
Section 1.6 Exchange Rates; Currency Equivalents.
     (a) On each Computation Date, the US Administrative Agent shall determine
the Exchange Rate as of such Computation Date and deliver to the Canadian
Administrative Agent in writing the Canadian Dollar Equivalent amount of such
determination on or prior to such Computation Date. The Exchange Rate so
determined shall become effective on the first Business Day after such
Computation Date and shall remain effective through the next succeeding
Computation Date. Except for purposes of financial statements delivered by
Credit Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Credit Documents shall be such Dollar Equivalent
amount as so determined by the Applicable Administrative Agent or Canadian
Issuing Lender, as applicable.
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Advance or the issuance, amendment
or extension of a Canadian Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Advance or Letter of Credit is denominated in an Foreign Currency,
such amount shall be the relevant Foreign Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Foreign Currency, with 0.5 of a unit
being rounded upward), as determined by the Applicable Administrative Agent or
the Canadian Issuing Lender, as the case may be.
Section 1.7 Agreed Currencies.
     (a) The Company may from time to time request that Eurocurrency Advances be
made in a currency other than those specifically listed in the definition of
“Agreed Currency;” provided that such requested currency is an Eligible
Currency. In the case of any such request with respect to the making of
Eurocurrency Advances, such request shall be subject to the approval of the US
Administrative Agent and the US Lenders.
     (b) Any such request shall be made to the US Administrative Agent not later
than 11:00 a.m., ten Business Days prior to the date of the desired Borrowing
(or such other time or date as may be agreed by the US Administrative Agent, in
its sole discretion). The US Administrative Agent shall promptly notify each US
Lender thereof. Each US Lender shall notify the US Administrative Agent, not
later than 11:00

-28-



--------------------------------------------------------------------------------



 



a.m., five Business Days after receipt of such request whether it consents, in
its sole discretion, to the making of such Eurocurrency Advance in such
requested currency. Any failure by a US Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Lender to permit Eurocurrency Advances to be made in such
requested currency. If the US Administrative Agent and all the US Lenders
consent to making Eurocurrency Advances in such requested currency, the US
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Agreed Currency hereunder for
purposes of any Borrowings of Eurocurrency Advances. If the US Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.7, the US Administrative Agent shall promptly so notify the
Company.
     (c) If, after the designation of any currency as an Agreed Currency
(including any Foreign Currency listed in clause (b) — (d) of the definition of
“Agreed Currency”), (i) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (ii) such currency, in the
reasonable determination of the US Administrative Agent, no longer qualifies as
an “Eligible Currency” or (iii) in the reasonable determination of the US
Administrative Agent, a Dollar Equivalent of such currency is not readily
calculable, the US Administrative Agent shall promptly notify the US Lenders and
the Company, and such currency shall no longer be an Agreed Currency until such
time as the US Administrative Agent and the US Lenders, as provided herein,
agree to reinstate such currency as an Agreed Currency.
Section 1.8 Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the US Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the US Administrative Agent may from time
to time specify to be appropriate to reflect a change in currency of any other
country other than the United States and any relevant market conventions or
practices relating to the change in currency.
Section 1.9 Several Obligations of Borrowers. Subject to the US Borrower’s
guaranty obligations under the Canadian Guaranty, the obligations of the
Borrowers to pay the principal of and interest on each Credit Extension are
several and not joint, and the Canadian Borrower and its Subsidiaries shall not
be liable for the payment obligations of the US Borrower hereunder.

-29-



--------------------------------------------------------------------------------



 



ARTICLE II
CREDIT FACILITIES
Section 2.1 Commitments.
     (a) US Commitment. Each US Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make US Advances to the US Borrower
from time to time on any Business Day during the period from the Effective Date
until the Maturity Date; provided that after giving effect to such US Advances,
the aggregate US Outstandings shall not exceed the aggregate US Commitments in
effect at such time. Within the limits of each US Lender’s US Commitment, the US
Borrower may from time to time borrow, prepay pursuant to Section 2.7, and
reborrow under this Section 2.1(a).
     (b) Canadian Commitment. Each Canadian Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Canadian Advances to
the Canadian Borrower from time to time on any Business Day during the period
from the Effective Date until the Maturity Date; provided that after giving
effect to such Canadian Advances, the aggregate Canadian Outstandings shall not
exceed the aggregate Canadian Commitments in effect at such time. Within the
limits of each Canadian Lender’s Canadian Commitment, the Canadian Borrower may
from time to time borrow, prepay pursuant to Section 2.7, and reborrow under
this Section 2.1(b).
     (c) Reduction of Commitments.
     (i) US Commitments. The US Borrower shall have the right, upon at least
three Business Days’ irrevocable notice to the US Administrative Agent, to
terminate in whole or reduce ratably in part the unused portion of the US
Commitments; provided that each partial reduction shall be in the aggregate
amount of $1,000,000 and in integral multiples of $1,000,000 in excess thereof;
provided further that a notice of termination of the US Commitments delivered by
the US Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the US
Borrower (by notice to the US Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any reduction or termination
of the US Commitments pursuant to this Section shall be permanent, with no
obligation of the US Lenders to reinstate such US Commitments, and the
Commitment Fees shall thereafter be computed on the basis of the US Commitments,
as so reduced.
     (ii) Canadian Commitments. The Canadian Borrower shall have the right, upon
at least three Business Days’ irrevocable notice to the Canadian Administrative
Agent, to terminate in whole or reduce ratably in part the unused portion of the
Canadian Commitments; provided that each partial reduction shall be in the
aggregate amount of $1,000,000 and in integral multiples of $1,000,000 in excess
thereof; provided further that a notice of termination of the Canadian
Commitments delivered by the Canadian Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Canadian Borrower (by notice to the Canadian
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied Any reduction or termination of the Canadian
Commitments pursuant to this Section shall be permanent, with no obligation of
the Canadian Lenders to reinstate such Canadian Commitments, and the Commitment
Fees shall thereafter be computed on the basis of the Canadian Commitments, as
so reduced.
     (d) Reallocation of Commitments. Any Multiple Lender may agree with the
Borrowers to reallocate its existing US Commitment or Canadian Commitment, so
long as the sum of such US Commitment and Canadian Commitment remains unchanged;
provided that, the aggregate amount of all Canadian Commitments, after giving
effect to any reallocation, shall not exceed $50,000,000. In addition, any US

-30-



--------------------------------------------------------------------------------



 



Lender may agree with the Borrowers to convert a portion of its US Commitment
into a Canadian Commitment, thereby becoming a Multiple Lender, and any Canadian
Lender may agree with the Borrowers to convert a portion of its Canadian
Commitment into a US Commitment, thereby becoming a Multiple Lender, in each
case so long as (x) each Lender continues to be a US Lender with a US Commitment
of at least $1,000,000, (y) the sum of such Lender’s US Commitment and Canadian
Commitment remains equal to the aggregate amount of such Lender’s US Commitment
and Canadian Commitment, as the case may be, prior to such reallocation and
(z) the aggregate amount of all Canadian Commitments, after giving effect to any
reallocation, shall not exceed $50,000,000. The Borrowers shall give written
notice to the Administrative Agents of any reallocation pursuant to this
provision at least ten (10) Business Days prior to the effective date of any
such reallocation. No applicable Lender affected by such reallocation shall be
required to agree to any such reallocation, but may do so at its option, in its
sole absolute discretion. The following conditions precedent must be satisfied
prior to any such reallocation becoming effective:
     (i) no Default shall have occurred and be continuing;
     (ii) if, as a result of any such reallocation, the aggregate US
Outstandings would exceed the aggregate of US Commitments, then the US Borrower
shall, on the effective date of such reallocation, repay or prepay US Advances
and US Swingline Advances, deposit cash in the US Cash Collateral Account, or
cause to be issued an irrevocable standby letter of credit in favor of the US
Issuing Lender and issued by a bank or other financial institution acceptable to
the US Issuing Lender, in an aggregate principal amount, such that, after giving
effect thereto, the aggregate US Outstandings shall not exceed the aggregate of
all of the US Commitments;
     (iii) if, as a result of any such reallocation, the aggregate Canadian
Outstandings would exceed the aggregate of Canadian Commitments, then the
Canadian Borrower shall, on the effective date of such reallocation, repay or
prepay Canadian Advances, deposit cash in the Canadian Cash Collateral Account,
or cause to be issued an irrevocable standby letter of credit in favor of the
Canadian Issuing Lender and issued by a bank or other financial institution
acceptable to the Canadian Issuing Lender, in an aggregate principal amount,
such that, after giving effect thereto, the aggregate Canadian Outstandings
shall not exceed the aggregate of all of the Canadian Commitments;
     (iv) Borrowers shall have paid any amounts (or deposited cash in the
applicable Cash Collateral Account, or caused to be issued an irrevocable
standby letter of credit in favor of the applicable Issuing Lender and issued by
a bank or other financial institution acceptable to such Issuing Lender) due
under Section 2.7(c)(i) hereof on the date of such reallocation; and
     (v) Participations by the Lenders in the outstanding Letters of Credit and
the Letter of Credit Obligations and the outstanding Advances of the Lenders
shall be adjusted to give effect to such reallocation.
     (e) Existing Advances.
     (i) US Advances and US Swingline Advances. Without any further action on
the part of either Borrower or the Lenders and so long as all conditions set
forth in Section 3.1 and 3.2 have been met, the US Borrower hereby requests
that, on the Effective Date, the US Lenders make the US Advances (as Adjusted
Base Rate Advances) in the necessary amount to, and apply the proceeds of such
US Advances to, (i) repay all outstanding “US Revolving Advances” under, and as
defined in, the Restated Agreement, (ii) pay all fees owing to the Lenders or
the Administrative Agent as required under the Fee Letter and (iii) pay such
other fees, costs, and accounts detailed in the initial Notice of Borrowing
delivered to the Administrative Agent. On the Effective Date, all Interest

-31-



--------------------------------------------------------------------------------



 



     Periods under the Restated Agreement in respect of any Eurocurrency
Advances under, and as defined in, the Restated Agreement shall automatically be
terminated (and the US Borrower shall, on the Effective Date, also pay any
amounts required under Section 2.12 of the Restated Agreement). Without any
further action on the part of either Borrower or the Lenders and so long as all
conditions set forth in Section 3.1 and 3.2 have been met, all outstanding “US
Swingline Advance” under and as defined in, the Restated Agreement are deemed to
be outstanding as US Swingline Advances hereunder.
     (ii) Canadian Advances and Canadian Swingline Advances. Without any further
action on the part of either Borrower or the Lenders and so long as all
conditions set forth in Section 3.1 and 3.2 have been met, the Canadian Borrower
hereby requests that, on the Effective Date, the Canadian Lenders make the
Canadian Advances in the necessary amount to, and apply the proceeds of such
Canadian Advances to, (i) repay all outstanding “ Canadian Advances” and
“Canadian Swingline Advances” under, and as defined in, the Restated Agreement,
and (ii) pay such other fees, costs, and accounts detailed in the initial Notice
of Borrowing delivered to the Administrative Agent. On the Effective Date, all
Contract Periods under the Restated Agreement in respect of any Eurocurrency
Advances under, and as defined in, the Restated Agreement shall automatically be
terminated (and the US Borrower shall, on the Effective Date, also pay any
amounts required under Section 2.12 of the Restated Agreement).
Section 2.2 Evidence of Indebtedness.
     (a) The Advances and Letters of Credit made by each Lender, including any
Swingline Lender, shall be evidenced by one or more accounts or records
maintained by such Lender or such Swingline Lender and by the Applicable
Administrative Agent with respect to the applicable Facility in the ordinary
course of business. The accounts or records maintained by Administrative Agents,
the applicable Lenders and the Swingline Lenders shall be conclusive absent
manifest error of the amount of the Advances and Letters of Credit made by such
Lenders or such Swingline Lenders to the Applicable Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Applicable
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Swingline Lender and the accounts and records of the Applicable
Administrative Agent in respect of such matters, the accounts and records of the
Applicable Administrative Agent shall control in the absence of manifest error.
Upon the request of any Lender to a Borrower made through the Applicable
Administrative Agent, such Borrower shall execute and deliver to such Lender or
such Swingline Lender (through the Applicable Administrative Agent) the
applicable Note or Notes which shall evidence such Lender’s Advances or
Swingline Advances to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to such Notes and endorse thereon the date,
Type (if applicable), amount, currency and maturity of its Advances or Swingline
Advances and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection
(a) above, each Lender, Swingline Lender and Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Advances. In the event of any conflict between the accounts and
records maintained by the Applicable Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Applicable Administrative Agent shall control in the absence of manifest
error.

-32-



--------------------------------------------------------------------------------



 



     (c) Except for any B/A Advances (the compensation for which is set forth in
Section 2.5), each Advance shall bear interest from and including the date made
on the outstanding principal balance thereof as set forth in Section 2.10.
Section 2.3 Letters of Credit.
     (a) Commitment for Letters of Credit. Subject to the terms and conditions
set forth in this Agreement and in reliance upon the agreements of the other
Lenders set forth in this Section, (i) the US Issuing Lender agrees to, from
time to time on any Business Day during the period from the Effective Date until
the Maturity Date, issue, increase or extend the expiration date of, US Letters
of Credit denominated in the Designated Currency for the account of the US
Borrower or a US Subsidiary Guarantor; and (ii) the Canadian Issuing Lender
agrees to, from time to time on any Business Day during the period from the
Effective Date until the Maturity Date, issue, increase or extend the expiration
date of, Canadian Letters of Credit denominated in a Designated Currency for the
account of the Canadian Borrower or a Guarantor.
     (b) Limitations. provided that, in any event, no Letter of Credit will be
issued, increased, or extended:
     (i) if such issuance, increase, or extension would cause the US Letter of
Credit Exposure to exceed the lesser of (A) the US Letter of Credit Maximum
Amount and (B) an amount equal to (1) the aggregate US Commitments in effect at
such time minus (2) the aggregate US Outstandings.
     (ii) if such issuance, increase, or extension would cause the Canadian
Letter of Credit Exposure to exceed the lesser of (A) the Canadian Letter of
Credit Maximum Amount and (B) an amount equal to (1) the aggregate Canadian
Commitments in effect at such time minus (2) the aggregate Canadian
Outstandings;
     (iii) unless such Letter of Credit has an expiration date not later than
30 days prior to the Maturity Date; provided that, (A) if the US Commitments are
terminated in whole pursuant to Section 2.1(d)(i), any US Letter of Credit may
have an expiration date after the then resulting Maturity Date if (1) the US
Borrower shall deposit into the US Cash Collateral Account cash in an amount
equal to the US Letter of Credit Exposure or (2) the US Borrower shall provide a
replacement letter of credit (or other security) reasonably acceptable to the US
Administrative Agent, US Issuing Lender and the US Lenders in an amount equal to
the US Letter of Credit Exposure; and (B) if the Canadian Commitments are
terminated in whole pursuant to Section 2.1(d)(ii), any Canadian Letter of
Credit may have an expiration date after the then resulting Maturity Date if
(1) the Canadian Borrower shall deposit into the Canadian Cash Collateral
Account cash in an amount equal to the Canadian Letter of Credit Exposure or
(2) the Canadian Borrower shall provide a replacement letter of credit (or other
security) reasonably acceptable to the Canadian Administrative Agent, Canadian
Issuing Lender and the Canadian Lenders in an amount equal to the Canadian
Letter of Credit Exposure;
     (iv) unless such Letter of Credit is a standby or commercial letter of
credit not supporting the repayment of indebtedness for borrowed money of any
Person;
     (v) unless such Letter of Credit is in form and substance acceptable to the
Applicable Issuing Lender in its sole discretion;
     (vi) unless the Applicable Borrower has delivered to the Applicable Issuing
Lender a completed and executed applicable Letter of Credit Application;
provided that, if the terms of any Letter of Credit Application conflicts with
the terms of this Agreement, the terms of this Agreement shall control; and

-33-



--------------------------------------------------------------------------------



 



     (vii) unless such Letter of Credit is (A) governed by the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor to such publication, in case of a
commercial letter of credit and (B) the ISP in case of standby letter of credit.
     (c) Requesting Letters of Credit. Each Letter of Credit Extension shall be
made pursuant to a Letter of Credit Application, or if applicable, amendments to
such Letter of Credit Applications, given by the Applicable Borrower to the
Applicable Administrative Agent for the benefit of the Applicable Issuing Lender
by telecopy or in writing not later than (i) 11:00 a.m. (Houston, Texas, time)
on the third Business Day before the proposed date of the US Letter of Credit
Extension and (ii) 11:00 a.m. (Calgary, Alberta Canada, time) on the third
Business Day before the proposed date of the Canadian Letter of Credit
Extension. Each Letter of Credit Application, or if applicable, amendments to
such Letter of Credit Applications, shall be fully completed and shall specify
the information required therein. Each Letter of Credit Application, or if
applicable, amendments to such Letter of Credit Applications, shall be
irrevocable and binding on the Applicable Borrower. Subject to the terms and
conditions hereof, the Applicable Issuing Lender shall (i) before 2:00 p.m.
(Houston, Texas, time) on the date of such US Letter of Credit Extension and
(ii) before 2:00 p.m. (Calgary, Alberta Canada, time) on the date of such
Canadian Letter of Credit Extension, make such Letter of Credit Extension to the
beneficiary of such Letter of Credit.
     (d) Reimbursements for Letters of Credit; Funding of Participations.
     (i) In accordance with the related Letter of Credit Application, the US
Borrower with respect to a US Letter of Credit and the Canadian Borrower with
respect to Canadian Letters of Credit, each agrees to pay on demand to
Applicable Administrative Agent on behalf of the Applicable Issuing Lender an
amount equal to any amount paid by such Applicable Issuing Lender under such
Letter of Credit. Upon the Applicable Issuing Lender’s demand for payment under
the terms of a Letter of Credit Application, the Applicable Borrower may request
that such Borrower’s obligations to the Applicable Issuing Lender thereunder be
satisfied with the proceeds of (A) a US Base Rate Advance under the US Facility
in the same amount with respect to US Letters of Credit, (B) a Canadian Base
Rate (C$) Advance in the same amount with respect to Canadian Letters of Credit
denominated in Canadian Dollars, and (C) a Canadian Base Rate (US$) Advance in
the same amount with respect to Canadian Letters of Credit denominated in
Dollars, (notwithstanding any minimum size or increment limitations on
individual Advances). If the Applicable Borrower does not make such request and
does not otherwise make the payments demanded by the Applicable Issuing Lender
as required under this Agreement or the applicable Letter of Credit Application,
then the Applicable Borrower shall be deemed for all purposes of this Agreement
to have requested such US Advance, or such Canadian Advance, as the case may be,
in the same amount and the transfer of the proceeds thereof to satisfy such
Borrower’s obligations to Applicable Issuing Lender. The US Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the US Lenders
to make such US Base Rate Advances, to transfer the proceeds thereof to the US
Issuing Lender in satisfaction of such obligations, and to record and otherwise
treat such payments as a US Base Rate Advance under the US Facility to the US
Borrower. The Canadian Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Canadian Lenders to make such Canadian
Base Rate Advances, to transfer the proceeds thereof to Canadian Issuing Lender
in satisfaction of such obligations, and to record and otherwise treat such
payments as a Canadian Base Rate Advance to the Canadian Borrower. Each
Administrative Agent and each Lender may record and otherwise treat the making
of such Borrowings as the making of (1) a US Borrowing to the US Borrower under
this Agreement as if

-34-



--------------------------------------------------------------------------------



 



requested by the US Borrower with respect to US Letter of Credit Obligations and
(2) a Canadian Borrowing in the same Designated Currency as the applicable
Canadian Letters of Credit to the Canadian Borrower under this Agreement as if
requested by the Canadian Borrower with respect to Canadian Letter of Credit
Obligations. Nothing herein is intended to release any of any Borrower’s
obligations under any Letter of Credit Application, but only to provide an
additional method of payment therefor. The making of any Borrowing under this
Section 2.3(d) shall not constitute a cure or waiver of any Default or Event of
Default, other than the payment Default or Event of Default which is satisfied
by the application of the amounts deemed advanced hereunder, caused by a
Borrower’s failure to comply with the provisions of this Agreement or the Letter
of Credit Application.
     (ii) Each Lender (including the Lender acting as Issuing Lender) shall,
upon notice from the Applicable Administrative Agent that the Applicable
Borrower has requested or is deemed to have requested an Advance pursuant to
Section 2.6 and regardless of whether (A) the conditions in Section 3.2 have
been met, (B) such notice complies with Section 2.6, or (C) a Default exists,
make funds available to the Applicable Administrative Agent for the account of
the Applicable Issuing Lender in an amount equal to such Lender’s Applicable
Percentage of the amount of such Advance not later than 1:00 p.m. (Houston,
Texas, time or Calgary, Alberta Canada, time, as applicable) on the Business Day
specified in such notice by the Applicable Administrative Agent, whereupon
(i) each US Lender that so makes funds available shall be deemed to have made a
US Base Rate Advance under the US Facility to the US Borrower in such amount,
and (b) each Canadian Lender that so makes funds available shall be deemed to
have made a Canadian Base Rate (C$) Advance or Canadian Base Rate (US$) Advance,
as applicable, to the Canadian Borrower in such amount. The Applicable
Administrative Agent shall remit the funds so received to the Applicable Issuing
Lender.
     (iii) If any such Lender shall not have so made such Advance available to
the Applicable Administrative Agent pursuant to this Section 2.3, such Lender
agrees to pay interest thereon for each day from such date until the date such
amount is paid at the lesser of (A) the Overnight Rate for such day for the
first three days and thereafter the interest rate applicable to such US Base
Rate Advances, or if applicable, the Canadian Base Rate Advances and (B) the
Maximum Rate. Whenever, at any time after the Applicable Administrative Agent
has received from any Lender such Lender’s Advance, the Applicable
Administrative Agent receives any payment on account thereof, the Applicable
Administrative Agent will pay to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s Advance was outstanding and funded),
which payment shall be subject to repayment by such Lender if such payment
received by the Applicable Administrative Agent is required to be returned. Each
Lender’s obligation to make the Advances pursuant to this Section 2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (1) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against any Issuing Lender, any
Administrative Agent or any other Person for any reason whatsoever; (2) the
occurrence or continuance of a Default or the termination of the Commitments;
(3) any breach of this Agreement by a Borrower or any other Lender; or (4) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.
     (e) Participations. Upon the date of the issuance or increase of a Letter
of Credit or the deemed issuance of the Existing Letters of Credit under
Section 2.3(k), (i) the US Issuing Lender shall be deemed to have sold to each
other US Lender and each other US Lender shall have been deemed to have
purchased from the US Issuing Lender a participation in the related US Letter of
Credit Obligations equal to such US Lender’s Applicable Percentage at such date,
and (ii) the Canadian Issuing Lender shall be deemed to have sold to each other
Canadian Lender and each other Canadian Lender shall have been deemed to have
purchased from the Canadian Issuing Lender a participation in the related
Canadian

-35-



--------------------------------------------------------------------------------



 



Letter of Credit Obligations equal to such Canadian Lender’s Applicable
Percentage at such date, and, in either case, such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. The Applicable
Issuing Lender shall promptly notify each such participant Lender by telex,
telephone, or telecopy of each Letter of Credit issued or increased and the
actual dollar amount of such Lender’s participation in such Letter of Credit.
     (f) Obligations Unconditional. The obligations of the US Borrower under
this Agreement in respect of each US Letter of Credit, and the obligations of
the Canadian Borrower under this Agreement in respect of each Canadian Letter of
Credit, shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances,
notwithstanding the following circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit
Documents;
     (ii) any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
     (iii) the existence of any claim, set-off, defense or other right which any
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, any Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any unrelated transaction;
     (iv) any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
any Issuing Lender would not be liable therefor pursuant to the following
paragraph (h);
     (v) payment by any Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;
provided, however, that nothing contained in this paragraph (f) shall be deemed
to constitute a waiver of any remedies of the Borrowers in connection with the
Letters of Credit.
     (g) Prepayments of Letters of Credit. In the event that any US Letter of
Credit shall be outstanding or shall be drawn and not reimbursed after the
Maturity Date, the US Borrower shall pay to the US Administrative Agent an
amount equal to the US Letter of Credit Exposure allocable to such Letter of
Credit to be held in the US Cash Collateral Account and applied in accordance
with paragraph (i) below. In the event that any Canadian Letter of Credit shall
be outstanding or shall be drawn and not reimbursed after the Maturity Date, the
Canadian Borrower shall pay to the Canadian Administrative Agent an amount equal
to the Canadian Letter of Credit Exposure allocable to such Letter of Credit to
be held in the Canadian Cash Collateral Account and applied in accordance with
paragraph (i) below.
     (h) Liability of Issuing Lenders. The US Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any US Letter of Credit
with respect to its use of such Letter of Credit. The Canadian Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Canadian Letter of Credit with respect to its use of such Letter of Credit.
Neither Issuing Lender nor any of their respective officers or directors shall
be liable or responsible for:

-36-



--------------------------------------------------------------------------------



 



     (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
     (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
     (iii) payment by any Issuing Lender against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
     (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING AN ISSUING LENDER’S OWN
NEGLIGENCE),
except that the Applicable Borrower shall have a claim against the Applicable
Issuing Lender, and the Applicable Issuing Lender shall be liable to, and shall
promptly pay to, the Applicable Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by such Borrower which such Borrower
proves were caused by (A) such Issuing Lender’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit or (B) such Issuing Lender’s
willful failure to make lawful payment under any Letter of Credit after the
presentation to it of a draft and certificate strictly complying with the terms
and conditions of such Letter of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Lenders may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.
     (i) Cash Collateral Account.
     (i) If the US Borrower is required to deposit funds in the US Cash
Collateral Account pursuant to the terms hereof, then the US Borrower and the US
Administrative Agent shall establish the US Cash Collateral Account and the US
Borrower shall execute any documents and agreements, including the US
Administrative Agent’s standard form assignment of deposit accounts, that the US
Administrative Agent requests in connection therewith to establish the US Cash
Collateral Account and grant the US Administrative Agent an Acceptable Security
Interest in such account and the funds therein. The US Borrower hereby pledges
to the US Administrative Agent and grants the US Administrative Agent a security
interest in the US Cash Collateral Account, whenever established, all funds held
in the US Cash Collateral Account from time to time, and all proceeds thereof as
security for the payment of the Obligations.
     (ii) If the Canadian Borrower is required to deposit funds in the Canadian
Cash Collateral Account pursuant to the terms hereof, then the Canadian Borrower
and the Canadian Administrative Agent shall establish the Canadian Cash
Collateral Account and the Canadian Borrower shall execute any documents and
agreements, including the Canadian Administrative Agent’s standard form
assignment of deposit accounts, that the Canadian Administrative Agent requests
in connection therewith to establish the Canadian Cash Collateral Account and
grant the Canadian Administrative Agent an Acceptable Security Interest in such
account and the funds therein. The Canadian Borrower hereby pledges to the
Canadian Administrative Agent and grants the Canadian Administrative Agent a
security interest in the Canadian Cash Collateral Account, whenever established,
all funds held in the Canadian Cash Collateral Account from time to time, and
all proceeds thereof as security for the payment of the Obligations of the
Canadian Borrower.

-37-



--------------------------------------------------------------------------------



 



     (iii) Funds held in the Cash Collateral Accounts shall be held as cash
collateral for obligations with respect to US Letters of Credit in the case of
the US Cash Collateral Account and the Canadian Letters of Credit in the case of
the Canadian Cash Collateral Account. Such funds shall be promptly applied by
the Applicable Administrative Agent at the request of the Applicable Issuing
Lender to any reimbursement or other obligations under the applicable Letters of
Credit that exist or occur. To the extent that any surplus funds are held in the
US Cash Collateral Account above the US Letter of Credit Exposure during the
existence of an Event of Default the US Administrative Agent may (A) hold such
surplus funds in the US Cash Collateral Account as cash collateral for the
Obligations or (B) apply such surplus funds to any Obligations in any manner
directed by the Majority Lenders. To the extent that any surplus funds are held
in the Canadian Cash Collateral Account above the Canadian Letter of Credit
Exposure during the existence of an Event of Default the Canadian Administrative
Agent may (A) hold such surplus funds in the Canadian Cash Collateral Account as
cash collateral for the Obligations of the Canadian Borrower or (B) apply such
surplus funds to any such Obligations in any manner directed by the Canadian
Majority Lenders. If no Default exists, the Administrative Agents shall release
to the Applicable Borrower at such Borrower’s written request any funds held in
the applicable Cash Collateral Account above the amounts required by 2.3(i).
     (iv) Funds held in the US Cash Collateral Account shall be invested in
Liquid Investments maintained with, and under the sole dominion and control of,
the US Administrative Agent or in another investment if mutually agreed upon by
the US Borrower and the US Administrative Agent, but the US Administrative Agent
shall have no other obligation to make any other investment of the funds
therein. Funds held in the Canadian Cash Collateral Account shall be invested in
Liquid Investments maintained with, and under the sole dominion and control of,
the Canadian Administrative Agent or in another investment if mutually agreed
upon by the Canadian Borrower and the Canadian Administrative Agent, but the
Canadian Administrative Agent shall have no other obligation to make any other
investment of the funds therein. The Administrative Agents shall exercise
reasonable care in the custody and preservation of any funds held in the Cash
Collateral Accounts and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which such
Administrative Agent accords its own property, it being understood that neither
Administrative Agent shall have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.
     (j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the US Borrower or a
Subsidiary of the Canadian Borrower, (i) the US Borrower shall be obligated to
reimburse the US Issuing Lender hereunder for any and all drawings under such
Letter of Credit issued under the US Facility by the US Issuing Lender and
(ii) the Canadian Borrower shall be obligated to reimburse the Canadian Issuing
Lender hereunder for any and all drawings under such Letter of Credit issued
under the Canadian Facility by the Canadian Issuing Lender. The US Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
its Subsidiaries inures to the benefit of the US Borrower, and that the US
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries. The Canadian Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Subsidiaries inures to the benefit of
the Canadian Borrower, and that the Canadian Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.
     (k) Existing Letters of Credit. The US Issuing Lender, the US Lenders and
the US Borrower agree that effective as of the Effective Date, the Existing US
Letters of Credit shall be deemed to have been issued and maintained under, and
to be governed by the terms and conditions of, this Agreement. The Canadian
Issuing Lender, the Canadian Lenders and the Canadian Borrower agree that
effective as of the Effective Date, the Existing Canadian Letters of Credit
shall be deemed to have been issued and maintained under, and to be governed by
the terms and conditions of, this Agreement.

-38-



--------------------------------------------------------------------------------



 



Section 2.4 Swingline Advances.
     (a) Commitment. On the terms and conditions set forth in this Agreement,
(i) the US Swingline Lender agrees to, from time-to-time on any Business Day
from the Effective Date until the last Business Day occurring before the
Maturity Date, make US Swingline Advances in Dollars to the US Borrower in an
aggregate principal amount not to exceed the US Swingline Amount at any time,
and (ii) the Canadian Swingline Lender agrees to, from time-to-time on any
Business Day from the Effective Date until the last Business Day occurring
before the Maturity Date, make Canadian Swingline Advances in Canadian Dollars
to the Canadian Borrower in an aggregate principal amount not to exceed the
Canadian Swingline Amount outstanding at any time; provided that (A) after
giving effect to such Swingline Advance, the US Outstandings shall not exceed
the aggregate US Commitments in effect at such time and the Canadian
Outstandings shall not exceed the aggregate Canadian Commitments in effect at
such time, (B) no Swingline Advance may mature after the Maturity Date, and
(C) no Swingline Advance shall be made by either Swingline Lender if the
conditions set forth in Section 3.2 have not been met as of the date of such
Swingline Advance. The Borrowers agree that the giving of the applicable Notice
of Borrowing and the acceptance by the Applicable Borrower of the proceeds of
such Swingline Advance shall constitute a representation and warranty by the
such Borrower that on the date of such Swingline Advance the conditions set
forth in Section 3.2 have been met.
     (b) Evidence of Indebtedness. The indebtedness of the US Borrower to the US
Swingline Lender resulting from US Swingline Advances, and the indebtedness of
the Canadian Borrower to the Canadian Swingline Lender resulting from Canadian
Swingline Advances shall be evidenced as set forth in Section 2.2.
     (c) Prepayment. Within the limits expressed in this Agreement, amounts
advanced pursuant to Section 2.4(a) may from time to time be borrowed, prepaid
without penalty, and reborrowed. If the amount of aggregate outstanding amount
of US Swingline Advances ever exceeds the US Swingline Amount, the US Borrower
shall, upon receipt of written notice of such condition from the US Swingline
Lender and to the extent of such excess, prepay to the US Swingline Lender
outstanding principal of the US Swingline Amount such that such excess is
eliminated. If the Canadian Dollar Equivalent amount of the aggregate
outstanding amount of Canadian Swingline Advances ever exceeds the Canadian
Swingline Amount, the Canadian Borrower shall, upon receipt of written notice of
such condition from the Canadian Swingline Lender and to the extent of such
excess, prepay to the Canadian Swingline Lender outstanding principal of the
Canadian Swingline Amount such that such excess is eliminated.
     (d) Refinancing of Swingline Advances.
     (i) The US Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of the US Borrower (which hereby irrevocably authorizes
such Swingline Lender to so request on its behalf), that each US Lender make a
US Base Rate Advance under the US Facility in an amount equal to such Lender’s
Applicable Percentage of the amount of US Swingline Advances then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Notice of Borrowing for purposes hereof), without regard to the minimum and
multiples specified in Section 2.6(c) for the principal amount of US Borrowings
but subject to the unutilized portion of the US Commitments and the conditions
set forth in Section 3.2. The US Swingline Lender shall furnish the US Borrower
with a copy of the applicable Notice of Borrowing promptly after delivering such
notice to the US Administrative Agent. Regardless of whether the request for
such US Base Rate Advance complies with Section 2.6, each US Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Notice of Borrowing available to the US Administrative Agent in Same Day Funds
for the account of the US Swingline Lender at the US Administrative Agent’s
Lending Office for Dollar-denominated payments not later than 1:00 p.m. on the
day

-39-



--------------------------------------------------------------------------------



 



specified in such Notice of Borrowing, whereupon, subject to
Section 2.4(d)(iii), each US Lender that so makes funds available shall be
deemed to have made a US Base Rate Advance under the US Facility to the US
Borrower in such amount. The US Administrative Agent shall remit the funds so
received to the US Swingline Lender.
     (ii) The Canadian Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Canadian Borrower (which hereby
irrevocably authorizes such Swingline Lender to so request on its behalf), that
each Canadian Lender make a Canadian Base Rate (C$) Advance denominated in an
amount equal to such Lender’s Applicable Percentage of the amount of Canadian
Swingline Advances then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Notice of Borrowing for purposes
hereof), without regard to the minimum and multiples specified in Section 2.6(c)
for the principal amount of Canadian Borrowings but subject to the unutilized
portion of the Canadian Commitments and the conditions set forth in Section 3.2.
The Canadian Swingline Lender shall furnish the Canadian Borrower with a copy of
the applicable Notice of Borrowing promptly after delivering such notice to the
Canadian Administrative Agent. Regardless of whether the request for such
Canadian Base Rate (C$) Advance complies with Section 2.6, each Canadian Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Notice of Borrowing available to the Canadian Administrative Agent in
Same Day Funds for the account of the Canadian Swingline Lender at the Canadian
Administrative Agent’s Lending Office for Canadian Dollar-denominated payments
not later than 1:00 p.m. on the day specified in such Notice of Borrowing,
whereupon, subject to Section 2.4(d)(iii), each Canadian Lender that so makes
funds available shall be deemed to have made a Canadian Base Rate (C$) Advance
to the Canadian Borrower in such amount. The Canadian Administrative Agent shall
remit the funds so received to the Canadian Swingline Lender.
     (iii) If for any reason any Swingline Advance cannot be refinanced by such
a US Borrowing or Canadian Borrowing, as applicable, in accordance with
Section 2.4(d)(i) or Section 2.4(d)(ii), the applicable Notice of Borrowing
submitted by the Applicable Swingline Lender as set forth herein shall be deemed
to be a request by such Swingline Lender that each of the applicable Lenders
fund its risk participation in the relevant Swingline Advances and each such
Lender’s payment to the Applicable Administrative Agent for the account of the
Applicable Swingline Lender pursuant to Section 2.4(d)(i) or Section 2.4(d)(ii)
shall be deemed payment in respect of such participation.
     (iv) If any Lender fails to make available to the Applicable Administrative
Agent for the account of the Applicable Swingline Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.4(d) by the time specified in Section 2.4(d)(i) or Section 2.4(d)(ii),
the Applicable Swingline Lender shall be entitled to recover from such Lender
(acting through the Applicable Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Swingline Lender
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of the Applicable Swingline Lender submitted to any Lender
(through the Applicable Administrative Agent) with respect to any amounts owing
under this clause (iv) shall be conclusive absent manifest error.
     (v) Each Lender’s obligation to make Advances or to purchase and fund risk
participations in Swingline Advances pursuant to this Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swingline Lender, the US Borrower, the Canadian
Borrower, or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Advances pursuant to Section

-40-



--------------------------------------------------------------------------------



 



2.4(d)(i) or 2.4(d)(ii) is subject to the conditions set forth in Section 3.2.
No such funding of risk participations shall (1) relieve or otherwise impair the
obligation of the US Borrower to repay the US Swingline Advances, together with
interest as provided herein, or (2) relieve or otherwise impair the obligation
of the Canadian Borrower to repay the Canadian Swingline Advances, together with
interest as provided herein.
     (e) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swingline Advance, if the Applicable Swingline Lender
receives any payment on account of such Swingline Advance, the Applicable
Swingline Lender will distribute to such Lender its Applicable Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Applicable Swingline Lender.
     (ii) If any payment received by the Applicable Swingline Lender in respect
of principal or interest on any Swingline Advance is required to be returned by
such Swingline Lender under any of the circumstances described in Section 9.13
(including pursuant to any settlement entered into by such Swingline Lender in
its discretion), each Lender shall pay to the Applicable Swingline Lender its
Applicable Percentage thereof on demand of the Applicable Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Applicable Administrative Agent will make such demand upon the request of the
Applicable Swingline Lender. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     (f) Interest for Account of Swingline Lender. The US Swingline Lender shall
be responsible for invoicing the US Borrower for interest on the US Swingline
Advances. The Canadian Swingline Lender shall be responsible for invoicing the
Canadian Borrower for interest on the Canadian Swingline Advances. Until each
Lender funds its Advances or risk participation pursuant to this Section to
refinance such Lender’s Applicable Percentage of the applicable Swingline
Advances, interest in respect of such Applicable Percentage shall be solely for
the account of the Applicable Swingline Lender.
     (g) Payments Directly to Swingline Lender. The US Borrower shall make all
payments of principal and interest in respect of the US Swingline Advances
directly to the US Swingline Lender. The Canadian Borrower shall make all
payments of principal and interest in respect of the Canadian Swingline Advances
directly to the Canadian Swingline Lender.
     (h) Method of Borrowing. Except as provided in the clause (c) above, each
request for a Swingline Advance shall be made pursuant to telephone notice to
the Applicable Swingline Lender given no later than 11:00 a.m. (Houston, Texas
time or Calgary, Alberta Canada time) on the date of the proposed Swingline
Advance, promptly confirmed by a completed and executed Notice of Borrowing
telecopied or facsimiled to the Applicable Administrative Agent and the
Applicable Swingline Lender. The Applicable Swingline Lender will promptly make
such Swingline Advance available to the Applicable Borrower at the Applicable
Borrower’s account with the Applicable Administrative Agent.
Section 2.5 Bankers’ Acceptances.
     (a) Subject to the terms and conditions of this Agreement, the Canadian
Borrower may request a Borrowing denominated in Canadian Dollars by presenting
drafts for acceptance and, if applicable, purchase as B/As by the Canadian
Lenders.

-41-



--------------------------------------------------------------------------------



 



     (b) No Contract Period with respect to a B/A to be accepted and, if
applicable, purchased as an Advance shall extend beyond the Maturity Date. All
B/A Borrowings shall be denominated in Canadian Dollars.
     (c) To facilitate availment of the B/A Advances, the Canadian Borrower
hereby appoints each Canadian Lender as its attorney to sign and endorse on its
behalf, in handwriting or by facsimile or mechanical signature as and when
deemed necessary by such Canadian Lender, blank forms of B/As in the form
requested by such Canadian Lender. The Canadian Borrower recognizes and agrees
that all B/As signed and/or endorsed on its behalf by a Canadian Lender shall
bind the Canadian Borrower as fully and effectually as if signed in the
handwriting of and duly issued by the proper signing officers of the Canadian
Borrower. Each Canadian Lender is hereby authorized to issue such B/As endorsed
in blank in such face amounts as may be determined by such Canadian Lender;
provided that the aggregate amount thereof is equal to the aggregate amount of
B/As required to be accepted and purchased by such Canadian Lender. No Canadian
Lender shall be liable for any damage, loss or other claim arising by reason of
any loss or improper use of any such instrument except the gross negligence or
willful misconduct of such Canadian Lender or its officers, employees, agents or
representatives. Each Canadian Lender shall maintain a record with respect to
B/As (i) voided by it for any reason, (ii) accepted and purchased by it
hereunder and (iii) canceled at their respective maturities. Each Canadian
Lender further agrees to retain such records in the manner and for the statutory
periods provided in the various provincial or federal statutes and regulations
which apply to such Canadian Lender. On request by or on behalf of the Canadian
Borrower, a Canadian Lender shall cancel all forms of B/A which have been
pre-signed or pre-endorsed on behalf of the Canadian Borrower and which are held
by such Canadian Lender and are not required to be issued in accordance with the
Canadian Borrower’s irrevocable notice. At the discretion of a Canadian Lender,
B/As to be accepted by such Canadian Lender may be issued in the form of
“Depository Bills” within the meaning of the Depository Bills and Notes Act
(Canada) and deposited with the Canadian Depository for Securities Limited
(“CDS”) and may be made payable to “CDS & Co.” or in such other name as may be
acceptable to CDS and thereafter dealt with in accordance with the rules and
procedures of CDS, consistent with the terms of this Agreement and the
Depository Bills and Notes Act (Canada). All Depository Bills so issued shall be
governed by the provisions of this Section 2.5.
     (d) Drafts of the Canadian Borrower to be accepted as B/As hereunder shall
be signed as set forth in this Section 2.5. Notwithstanding that any Person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Canadian Lenders or the Canadian Borrower at the date of issuance of
a B/A, such signature shall nevertheless be valid and sufficient for all
purposes as if such authority had remained in force at the time of such issuance
and any such B/A so signed shall be binding on the Canadian Borrower.
     (e) Promptly following receipt of a notice of borrowing, continuation or
conversion of B/As, the Canadian Administrative Agent shall so advise the
Canadian Lenders and shall advise each Canadian Lender of the aggregate face
amount of the B/As to be accepted by it and the applicable Contract Period
(which shall be identical for all Canadian Lenders). The aggregate face amount
of the B/As to be accepted by a Canadian Lender shall be in an integral multiple
of C$100,000 and such face amount shall be in each Canadian Lender’s Applicable
Percentage of such Canadian Borrowing, and each such Canadian Borrowing shall be
no less than $1,000,000; provided, that the Canadian Administrative Agent may,
in its sole discretion, increase or reduce any Canadian Lender’s portion of such
B/A to the nearest C$100,000.
     (f) The Canadian Borrower may specify in a notice of borrowing or
conversion or continuation pursuant to Section 2.6(a) or Section 2.6(b),
respectively, that it desires that any B/As requested by such notice be
purchased by the Canadian Lenders, in which case the Canadian Lenders shall
purchase, or arrange the purchase of, each B/A from the Canadian Borrower at the
Discount Rate for such Canadian

-42-



--------------------------------------------------------------------------------



 



Lender applicable to such B/A accepted by it and provide to the Canadian
Administrative Agent the Discount Proceeds for the account of the Canadian
Borrower. The Acceptance Fee payable by the Canadian Borrower to a Canadian
Lender under Section 2.10(f) in respect of each B/A accepted by such Canadian
Lender shall be set off against the Discount Proceeds payable by such Canadian
Lender under this Section 2.5.
     (g) Each Canadian Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all B/As accepted and purchased by it.
     (h) If a Canadian Lender notifies the Canadian Administrative Agent in
writing that it is unable to accept Bankers’ Acceptances, such Canadian Lender
will, instead of accepting and, if applicable, purchasing Bankers’ Acceptances,
make an advance (a “B/A Equivalent Advance”) to the Canadian Borrower in the
amount and for the same term as the draft that such Canadian Lender would
otherwise have been required to accept and purchase hereunder. Each such
Canadian Lender will provide to the Canadian Administrative Agent the Discount
Proceeds of such B/A Equivalent Advance for the account of the Canadian
Borrower. Each such B/A Equivalent Advance will bear interest at the same rate
that would result if such Lender had accepted (and been paid an Acceptance Fee)
and purchased (on a discounted basis at the Discount Rate) a Bankers’ Acceptance
for the relevant Contract Period (it being the intention of the parties that
each such B/A Equivalent Advance shall have the same economic consequences for
the Lenders and the Canadian Borrower as the Bankers’ Acceptance which such B/A
Equivalent Advance replaces). All such interest shall be paid in advance on the
date such B/A Equivalent Advance is made, and will be deducted from the
principal amount of such B/A Equivalent Advance in the same manner in which the
Discount Proceeds of a Bankers’ Acceptance would be deducted from the face
amount of the Bankers’ Acceptance.
     (i) The Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Canadian Lender in respect of a B/A
accepted and purchased by it pursuant to this Agreement which might exist solely
by reason of such B/A being held, at the maturity thereof, by such Canadian
Lender in its own right and the Canadian Borrower agrees not to claim any days
of grace if such Canadian Lender as holder sues the Canadian Borrower on the B/A
for payment of the amount payable by the Canadian Borrower thereunder. On the
last day of the Contract Period of a B/A, or such earlier date as may be
required or permitted pursuant to the provisions of this Agreement, the Canadian
Borrower shall pay the Canadian Lender that has accepted and purchased such B/A
the full face amount of such B/A (subject to Section 2.5(j) below and
Section 2.7(b)), and after such payment, the Canadian Borrower shall have no
further liability in respect of such B/A and such Canadian Lender shall be
entitled to all benefits of, and be responsible for all payments due to third
parties under, such B/A.
     (j) Except as required by any Canadian Lender upon the occurrence of an
Event of Default, no B/A Advance may be repaid by the Canadian Borrower prior to
the expiry date of the Contract Period applicable to such B/A Advance; provided,
however, that any B/A or B/A Equivalent Advance may be defeased as provided in
the proviso to Section 2.7(b).
Section 2.6 Borrowings; Procedures and Limitations.
     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
and given:
     (i) by the US Borrower to the US Administrative Agent not later than
12:00 p.m. (Houston, Texas time) on the fourth Business Day before the date of
the proposed Borrowing in the case of a Eurocurrency Advance under the US
Facility denominated in a Foreign Currency,

-43-



--------------------------------------------------------------------------------



 



     (ii) by the US Borrower to the US Administrative Agent not later than
12:00 p.m. (Houston, Texas time) on the third Business Day before the date of
the proposed Borrowing in the case of a Eurocurrency Advance under the US
Facility denominated in Dollars,
     (iii) by the US Borrower to the US Administrative Agent not later than
12:00 p.m. (Houston, Texas time) one Business Day before the date of the
proposed Borrowing in the case of a US Base Rate Advance;
     (iv) by the Canadian Borrower to the Canadian Administrative Agent not
later than 12:00 p.m. (Calgary, Alberta Canada time) on the fourth Business Day
before the date of the proposed Borrowing in the case of a Eurocurrency Advance
under the Canadian Facility denominated in Dollars,
     (v) by the Canadian Borrower to the Canadian Administrative Agent not later
than 12:00 p.m. (Calgary, Alberta Canada time) on the third Business Day before
the date of the proposed Borrowing in the case of a Eurocurrency Advance under
the Canadian Facility, Canadian Base Rate (US$) Advance and in the case of B/A
Advances, and
     (vi) by the Canadian Borrower to the Canadian Administrative Agent not
later than 12:00 p.m. (Calgary, Alberta Canada time) one Business Day before the
date of the proposed Borrowing in the case of a Canadian Base Rate (C$) Advance.
The Applicable Administrative Agent shall give each applicable Lender prompt
notice on the day of receipt of timely Notice of Borrowing of such proposed
Borrowing by telecopier; provided however that the Administrative Agents and
each of the Lenders hereby waive the requirement in this Section 2.6(a) with
respect to the initial Borrowing to be made on the Effective Date. Each Notice
of Borrowing shall be by telephone or telecopier, and if by telephone, confirmed
promptly in writing, specifying the (i) requested date of such Borrowing (which
shall be a Business Day), (ii) requested Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, (iv) if such Borrowing is
to be comprised of Eurocurrency Advances, the Interest Period for such Advances,
(v) if such Borrowing is to be comprised of B/A Advances, the Contract Period
for such Advances, and (vi) the Designated Currency of such Borrowing. In the
case of a proposed Borrowing comprised of Eurocurrency Advances, the Applicable
Administrative Agent shall promptly notify each applicable Lender of the
applicable interest rate under Section 2.10, as applicable. Each US Lender or
Canadian Lender, as applicable, shall before 11:00 a.m. (Houston, Texas time or
Calgary, Alberta Canada time, as applicable) on the date of the proposed
Borrowing, make available for the account of its Lending Office to the
Applicable Administrative Agent at its address referred to in Section 9.7, or
such other location as the Applicable Administrative Agent may specify by notice
to the applicable Lenders, in Same Day Funds, such Lender’s Applicable Pro Rata
Share of such Borrowing. Promptly upon the Applicable Administrative Agent’s
receipt of such funds (but in any event not later than 3:00 p.m. (Houston, Texas
time or Calgary, Alberta Canada time, as applicable) on the date of the proposed
Borrowing) and provided that the applicable conditions set forth in Article III
have been satisfied, the Applicable Administrative Agent will make such funds
available to the Applicable Borrower at its account with such Administrative
Agent.
     (b) Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Borrowing under this Section, the
Applicable Borrower shall:
     (i) in case of a US Borrowing, deliver an irrevocable Notice of Conversion
or Continuation to the US Administrative Agent at the US Administrative Agent’s
office no later than 12:00 p.m. (Houston, Texas time) (A) at least one Business
Day in advance of the proposed Conversion date in the case of a Conversion of
such Advances to US Base Rate Advances, (B) at least three Business

-44-



--------------------------------------------------------------------------------



 



Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to, or a continuation of, Eurocurrency Advances denominated in
Dollars; and (C) at least four Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to, or a
continuation of, Eurocurrency Advances denominated in Foreign Currencies;
     (ii) in case of a Canadian Borrowing or a B/A Borrowing, deliver an
irrevocable Notice of Conversion or Continuation to the Canadian Administrative
Agent at the Canadian Administrative Agent’s office no later than 12:00 p.m.
(Calgary, Alberta Canada time) (A) at least one Business Day in advance of the
proposed Conversion date in the case of a Conversion of such Advance to Canadian
Base Rate (C$) Advances, (B) at least three Business Day in advance of the
proposed Conversion date in the case of a Conversion of such Advance to Canadian
Base Rate (US$) Advances, (C) at least three Business Days in advance of the
proposed Conversion or continuation date in the case of a Conversion to, or a
continuation of, Eurocurrency Advances under the Canadian Facility, and (D) at
least three Business Days in advance of the proposed Conversion or continuation
date in the case of a Conversion to, or a continuation of, B/A Advances.
Each such Notice of Conversion or Continuation shall be in writing or by
telephone or telecopier, and if by telephone, confirmed promptly in writing,
specifying (A) the requested Conversion or continuation date (which shall be a
Business Day), (B) the Borrowing amount and Type of the Advances to be Converted
or continued, (C) whether a Conversion or continuation is requested, and if a
Conversion, into what Type of Advances, (D) in the case of a Conversion to, or a
continuation of, Eurocurrency Advances, the requested Interest Period, and
(E) in the case of a Conversion to, or continuation of, B/A Advances, the
requested Contract Period. Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Applicable Administrative Agent shall
provide each applicable Lender with a copy thereof and, in the case of a
Conversion to or a continuation of Eurocurrency Advances, notify each applicable
Lender of the applicable interest rate under Section 2.10 as applicable. For
purposes other than the conditions set forth in Section 3.2, the portion of
Advances comprising part of the same Borrowing that are Converted to Advances of
another Type shall constitute a new Borrowing.
     (c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:
     (i) Each US Borrowing shall (A) be in an aggregate amount not less than
$3,000,000 and in integral multiples of $1,000,000 in excess thereof in case of
Eurocurrency Advances and in an aggregate amount not less than $500,000 and in
integral multiples of $100,000 in excess thereof in case of US Base Rate
Advances, (B) consist of Advances of the same Type made, Converted or continued
on the same day by the US Lenders according to their Applicable Percentage, and
(C) denominated in the applicable Designated Currencies.
     (ii) Each Canadian Borrowing and each B/A Borrowing shall (A) with respect
to Eurocurrency Advances, be in an aggregate amount not less than $1,000,000 and
in integral multiples of $100,000, (B) with respect to Canadian Base Rate (US$)
Advances, be in an aggregate amount not less than $500,000 and in integral
multiples of $100,000 in excess thereof, (C) with respect to Canadian Base Rate
(C$) Advances, be in an aggregate amount not less than C$500,000 and in integral
multiples of C$100,000, (D) with respect to B/A Advances, be in such minimum
amounts required under Section 2.5, (E) consist of Advances of the same Type
made, Converted or continued on the same day by the Canadian Lenders according
to their Applicable Percentage, and (F) denominated in the applicable Designated
Currencies.
     (iii) At no time shall there be more than eight Interest Periods applicable
to outstanding Eurocurrency Advances under the Facilities nor more than five
Contract Periods applicable to B/A Advances under the Canadian Facility.

-45-



--------------------------------------------------------------------------------



 



     (iv) No single Borrowing consisting of Eurocurrency Advances may include
Advances in different currencies and no single Borrowing consisting of Canadian
Base Rate Advances may include Advances in different currencies.
     (v) Neither Borrower may select Eurocurrency Advances for any Borrowing to
be made, Converted or continued if a Default or Event of Default has occurred
and is continuing.
     (vi) Canadian Borrower may not select B/A Advances for any Borrowing to be
made, Converted or continued if a Default or Event of Default has occurred and
is continuing.
     (vii) If any Lender shall, at least one Business Day prior to the requested
date of any Borrowing comprised of Eurocurrency Advances or B/A Advances, notify
the Applicable Administrative Agent and the Applicable Borrower that the
introduction of or any change in or in the interpretation of any Legal
Requirement makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its Lending Office to
perform its obligations under this Agreement to make Eurocurrency Advances or
B/A Advances or to fund or maintain Eurocurrency Advances or B/A Advances, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or take deposits of, Dollars or any Foreign
Currency in the applicable interbank market, then (1) if the requested Borrowing
was of US Advances, such Lender’s Applicable Percentage of the Dollar Equivalent
amount of such Borrowing shall be made as a US Base Rate Advance of such US
Lender under the US Facility, (2) if the requested Borrowing was of Canadian
Advances denominated in Dollars, such Lender’s Applicable Percentage of the
Dollar Equivalent amount of such Borrowing shall be made as a Canadian Base Rate
(US$) Advance of such Lender, (3) if the requested Borrowing was of Canadian
Advances denominated in Canadian Dollars, such Lender’s Applicable Percentage of
the amount of such Borrowing shall be made as a Canadian Base Rate (C$) Advance
of such Lender, (4) in any event, such US Base Rate Advance or Canadian Base
Rate Advance, as applicable, shall be considered part of the same Borrowing and
interest on such US Base Rate Advance or Canadian Base Rate Advance, as
applicable, shall be due and payable at the same time that interest on the
Eurocurrency Advances or the face amount of the B/A Advances comprising the
remainder of such Borrowing shall be due and payable, and (5) any obligation of
such Lender to make, continue, or Convert to, Eurocurrency Advances in the
affected currency or currencies, or to make B/A Advances, including in
connection with such requested Borrowing, shall be suspended until such Lender
notifies the Applicable Administrative Agent and the Applicable Borrower that
the circumstances giving rise to such determination no longer exist.
     (viii) If (A) the US Administrative Agent is unable to determine the
Eurocurrency Rate for Eurocurrency Advances comprising any requested US
Borrowing, or (B) the Canadian Administrative Agent is unable to determine the
Eurocurrency Rate for Eurocurrency Advances comprising any requested Canadian
Borrowing, the right of the Applicable Borrower to select Eurocurrency Advances
in the affected currency or currencies for such Borrowing or for any subsequent
Borrowing shall be suspended until the Applicable Administrative Agent shall
notify the Applicable Borrower and the applicable Lenders that the circumstances
causing such suspension no longer exist, and each US Advance comprising such
Borrowing shall be made as a US Base Rate Advance under the US Facility in the
Dollar Equivalent of the originally requested Advance, and each Canadian Advance
comprising such Borrowing shall be made as a Canadian Base Rate (US$) Advance in
the Dollar Equivalent of the originally requested Advance.
     (ix) If the US Majority Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the US Administrative Agent that (A) the
Eurocurrency Rate for Eurocurrency Advances comprising such Borrowing will not
adequately reflect the cost to such

-46-



--------------------------------------------------------------------------------



 



Lenders of making or funding their respective Eurocurrency Advances, as the case
may be, for such Borrowing, or (B) deposits are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Advance, then the US
Administrative Agent shall give notice thereof to the US Borrower and the US
Lenders and the right of the US Borrower to select Eurocurrency Advances in the
affected currency or currencies for such US Borrowing or for any subsequent US
Borrowing shall be suspended until the US Administrative Agent shall notify the
US Borrower and the US Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be made as a US
Base Rate Advance under the US Facility in the Dollar Equivalent of the
originally requested Advance.
     (x) If the Canadian Majority Lenders shall, at least one Business Day
before the date of any requested Borrowing, notify the Canadian Administrative
Agent that (A) the Eurocurrency Rate for Eurocurrency Advances or the Discount
Rate for the B/A Advances comprising such Borrowing will not adequately reflect
the cost to such Lenders of making or funding their respective Eurocurrency
Advances or B/A Advances, as the case may be, for such Borrowing, or
(B) deposits are not being offered to banks in the applicable offshore interbank
market for Dollars or Canadian Dollars for the applicable amount and Interest
Period of such Eurocurrency Advance, the right of the Canadian Borrower to
select Eurocurrency Advances or B/A Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Canadian Administrative Agent
shall notify the Canadian Borrower and the Canadian Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Canadian Borrowing shall be made as a Canadian Base Rate (US$)
Advance in case of a requested Eurocurrency Advance and as a Canadian Base Rate
(C$) Advance in case of a requested B/A Advance.
     (xi) With respect to any proposed Borrowing consisting of Eurocurrency
Advances denominated in any Foreign Currencies and requested or made under the
US Facility, if there shall occur on or prior to the date of such Borrowing any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which would in the reasonable
opinion of the US Administrative Agent or the US Majority Lenders, make it
impracticable for such Borrowing to be denominated in the Foreign Currency
designated by the US Borrower, then the US Administrative Agent shall give
notice thereof to the US Borrower and the US Lenders, and the right of the US
Borrower to select Eurocurrency Advances in the affected currency or currencies
for such Borrowing or for any subsequent Borrowing shall be suspended until the
US Administrative Agent shall notify the US Borrower and the US Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a US Base Rate Advance in the Dollar
Equivalent of the originally requested Advance.
     (xii) If the Applicable Borrower shall fail to select the duration or
continuation of any Interest Period for any Eurocurrency Advance in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.1 and paragraph (a) or (b) above, the Applicable Administrative Agent
will forthwith so notify the Applicable Borrower and the applicable Lenders and
(A) if denominated in Dollars under the US Facility, such affected Advances will
be made available to the US Borrower on the date of such Borrowing as US Base
Rate Advances or, if such affected Advances are existing Advances, will be
Converted into US Base Rate Advances at the end of Interest Period then in
effect, (B) if under the Canadian Facility, such affected Advances will be made
available to the Canadian Borrower on the date of such Borrowing as Canadian
Base Rate (US$) Advances or, if such affected Advances are existing Advances,
will be Converted into Canadian Base Rate (US$) Advances at the end of Interest
Period then in effect, and (C) if denominated in a Foreign Currency under the US
Facility, the US Borrower shall be deemed to have specified an Interest Period
of one month for such affected Advances or, if such affected Advances are
existing Advances, such affected Advances will be continued as a Eurocurrency
Advance in the original Designated Currency with an Interest Period of one
month.

-47-



--------------------------------------------------------------------------------



 



     (xiii) If the Canadian Borrower shall fail to select the duration or
continuation of any Contract Period for any B/A Advance in accordance with the
provisions contained in the definition of “Contract Period” in Section 1.1,
clause (a) and (b) above, and Section 2.5, the Canadian Administrative Agent
will forthwith so notify the Canadian Borrower and the Canadian Lenders and such
affected B/A Advances will be made available to the Canadian Borrower on the
date of such Borrowing as Canadian Base Rate (C$) Advances or, if such affected
B/A Advances are existing Advances, will be automatically Converted into
Canadian Base Rate (C$) Advances at the end of the Contract Period then in
effect.
     (xiv) If the US Borrower shall fail to specify a currency for any
Eurocurrency Advances under the US Facility, then the Eurocurrency Advances as
requested shall be made in Dollars.
     (xv) US Advances may only be Converted or continued as US Advances.
     (xvi) Canadian Advances may only be Converted or continued as Canadian
Advances.
     (xvii) Swingline Advances may not be Converted or continued.
     (xviii) No Advance may be Converted or continued as an Advance in a
different currency, but instead must be prepaid (or defeased with respect to B/A
Advances) in the original Designated Currency of such Advance and reborrowed in
such new Designated Currency.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Applicable Borrower.
     (e) Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.
     (f) Funding by Lenders; Administrative Agents’ Reliance. Unless the
Applicable Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Advances or of B/A
Advances, or prior to noon on the date of any Borrowing of Base Rate Advances,
that such Lender will not make available to the Applicable Administrative Agent
such Lender’s share of such Borrowing, the Applicable Administrative Agent may
assume that such Lender has made such share available in accordance with and at
the time required in Section 2.6 (or, in the case of a Borrowing of B/A
Advances, that such Lender has made such share available in accordance with and
at the time required by Section 2.5) and may, in reliance upon such assumption,
make available to the Applicable Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Applicable Administrative Agent, then the applicable Lender and the
Applicable Borrower severally agree to pay to the Applicable Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Applicable Administrative Agent, at (A) in the case of a payment to be made by
such Lender, the Overnight Rate and (B) in the case of a payment to be made by
such Borrower, the interest rate applicable to the requested Borrowing. If such
Borrower and such Lender shall pay such interest to the Applicable
Administrative Agent for the same or an overlapping period, the Applicable
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If

-48-



--------------------------------------------------------------------------------



 



such Lender pays its share of the applicable Borrowing to the Applicable
Administrative Agent, then the amount so paid shall constitute such Lender’s
Advance included in such Borrowing. Any payment by such Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Applicable Administrative Agent. A
notice of the Applicable Administrative Agent to any Lender or Applicable
Borrower with respect to any amount owing under this subsection (f) shall be
conclusive, absent manifest error.
Section 2.7 Prepayments; Defeasance.
     (a) Right to Prepay. No Borrower shall have any right to prepay any
principal amount of any Advance except as provided in this Section 2.7.
     (b) Optional.
     (i) Each Borrower may elect to prepay any Borrowing (other than Bankers’
Acceptances or B/A Equivalent Advances, which may, however, be defeased as
provided below), in whole or in part, without penalty or premium except as set
forth in Section 2.12 and after giving by 11:00 a.m. (Houston, Texas time or
Calgary, Alberta Canada time as applicable) (i) in the case of Eurocurrency
Advances, at least three Business Days’ or (ii) in case of Base Rate Advances,
same Business Day’s prior written notice to the Applicable Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment. If
any such notice is given, such Borrower shall prepay Advances comprising part of
the same Borrowing in whole or ratably in part in an aggregate principal amount
equal to the amount specified in such notice, together with accrued interest to
the date of such prepayment on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date; provided that each optional partial prepayment of a
Borrowing shall be in a minimum amount not less than $3,000,000 and in multiple
integrals of $1,000,000 in excess thereof.
     (ii) The Canadian Borrower may defease any B/A or B/A Equivalent Advance by
depositing with the Canadian Administrative Agent an amount that, together with
interest accruing on such amount to the end of the Contract Period for such B/A
or B/A Equivalent Advance is sufficient to pay such maturing B/As or B/A
Equivalent Advances when due. The Applicable Administrative Agent shall promptly
advise the applicable Lenders of any notice given pursuant to this Section 2.7
and of each Lender’s portion of such prepayment.
     (c) Mandatory.
     (i) On each Computation Date the US Administrative Agent shall consult with
the Canadian Administrative Agent regarding the Exchange Rate and the
Administrative Agents shall determine the Dollar Equivalent of the aggregate US
Outstandings and the aggregate Canadian Outstandings. If, on any Computation
Date: (i) the Dollar Equivalent of the US Outstandings exceeds the aggregate US
Commitments then in effect; or (ii) the Dollar Equivalent of the Canadian
Outstandings exceeds the aggregate Canadian Commitments then in effect; then the
US Administrative Agent shall give notice thereof to the US Borrower and the US
Lenders, and the Canadian Administrative Agent shall give notice thereof to the
Canadian Borrower and the Canadian Lenders. Within five Business Days after the
Applicable Borrower has received notice thereof, (A) the Canadian Borrower shall
first prepay outstanding Canadian Base Rate Advances and Eurocurrency Advances,
second defease outstanding B/A Advances pursuant to Section 2.7(b)(ii), third
prepay outstanding Canadian Swingline Advances, and fourth make deposits into
the Canadian Cash Collateral Account, such that after giving effect to such
prepayment or provision, the Dollar Equivalent of the Canadian Outstandings does
not exceed the aggregate Canadian Commitments then in effect and (B) the US
Borrower shall first prepay

-49-



--------------------------------------------------------------------------------



 



outstanding US Advances, second prepay outstanding US Swingline Advances, and
third make deposits into the US Cash Collateral Account, such that after giving
effect to such prepayment or provision, the Dollar Equivalent of the US
Outstandings does not exceed the aggregate US Commitments then in effect.
     (ii) If, in any fiscal year, the US Borrower or any Subsidiary receives
casualty insurance proceeds or condemnation proceeds in connection with any
assets of such Borrower or such Subsidiary and, which when taken together with
all other insurance proceeds or condemnation proceeds received by the US
Borrower or any Subsidiary during such fiscal year but less any third-party
costs and expenses incurred by the US Borrower or such Subsidiary to collect
such proceeds, are greater than $10,000,000, such proceeds are not utilized to
repair or replace or been contractually committed to repair or replace such
assets within 365 days after the date of such casualty event or condemnation
event, then immediately upon the expiration of such 365-day period (1) the
Canadian Borrower shall prepay (or otherwise provide for) the Canadian
Outstandings, and (2) US Borrower shall prepay (or otherwise provide for) the US
Outstandings to the extent any such proceeds are not Foreign Proceeds, in an
aggregate amount equal to 100% of such unutilized excess and such prepayments
and provisions shall be made as set forth in Section 2.7(e) and Section 2.7(f);
provided that, notwithstanding the provisions of this clause (ii), if an Event
of Default has occurred and is continuing when any such insurance proceeds and
condemnation proceeds are received by the US Borrower or any Subsidiary, then
(A) the Canadian Borrower shall prepay (or otherwise provide for) the Canadian
Outstandings, and (B) US Borrower shall prepay (or otherwise provide for) the US
Outstandings to the extent any such proceeds are not Foreign Proceeds, in an
aggregate amount equal to 100% of all such casualty insurance proceeds and
condemnation proceeds less any third-party costs and expenses incurred by the US
Borrower or such Subsidiary to collect such proceeds, regardless of whether the
aggregate amount of such proceeds in such fiscal year is greater than
$10,000,000, and such prepayments and provisions shall be made as set forth in
Section 2.7(e) and Section 2.7(f).
     (iii) If any currency shall cease to be an Agreed Currency as provided
herein, then promptly, but in any event within five (5) Business Days of receipt
of the notice from the US Administrative Agent provided for in such sentence,
the US Borrower shall prepay all US Advances funded and denominated in such
affected currency or Convert such US Advances into Advances in Dollars, subject
to the other terms set forth in Article II.
     (d) Interest; Costs. Each prepayment pursuant to this Section 2.7 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.12 as
a result of such prepayment being made on such date.
     (e) Application of Foreign Proceeds. All excess amounts described in clause
(ii) of Section 2.7(c) that are Foreign Proceeds shall be applied by the
Canadian Borrower for the following prepayments and provisions and in the
following order:
     (i) First, prepayments of all Canadian Swingline Advances until all
Canadian Swingline Advances are repaid in full;
     (ii) Second, prepayments of (or in the case of B/A Advances, defeasance of)
all Canadian Advances until such Advances are repaid in full; and
     (iii) Third, if the Canadian Commitments have been terminated or expired,
deposits into the Canadian Cash Collateral Account to provide cash collateral to
the extent of any existing Canadian Letter of Credit Exposure.

-50-



--------------------------------------------------------------------------------



 



     (f) Application of Domestic Proceeds. All excess amounts described in
clause (ii) of Section 2.7(c) that are Domestic Proceeds shall be applied by the
US Borrower for the following prepayments and provisions and in the following
order:
     (i) First, ratable prepayments of all US Swingline Advances until all US
Swingline Advances are repaid in full;
     (ii) Second, ratable prepayments of all US Advances until all such Advances
are repaid in full; and
     (iii) Third, if the applicable Commitments have been terminated or expired,
ratable deposits into the US Collateral Account to provide cash collateral to
the extent of any existing US Letter of Credit Exposure.
Section 2.8 Repayment.
     (a) US Advances. The US Borrower hereby unconditionally promises to pay to
the US Administrative Agent for the account of and ratable benefit of each US
Lender the aggregate outstanding principal amount of all US Advances on the
Maturity Date.
     (b) Canadian Advances. The Canadian Borrower hereby unconditionally
promises to pay to the Canadian Administrative Agent for the account of and
ratable benefit of each Canadian Lender the aggregate outstanding principal
amount of all Canadian Advances on the Maturity Date.
     (c) US Swingline Advances. The US Borrower hereby unconditionally promises
to pay the US Swingline Advances to the US Swingline Lender (i) the aggregate
outstanding principal amount of all US Swingline Advances on each US Swingline
Payment Date, and (ii) the aggregate outstanding principal amount of all US
Swingline Advances outstanding on the Maturity Date.
     (d) Canadian Swingline Advances. The Canadian Borrower hereby
unconditionally promises to pay the Canadian Swingline Advances to the Canadian
Swingline Lender (i) the aggregate outstanding principal amount of all Canadian
Swingline Advances on each Canadian Swingline Payment Date, and (ii) the
aggregate outstanding principal amount of all Canadian Swingline Advances
outstanding on the Maturity Date.
Section 2.9 Fees.
     (a) US Commitment Fees. The US Borrower agrees to pay to the US
Administrative Agent for the account of each US Lender a US Commitment Fee on
the average daily amount by which such Lender’s US Commitment exceeds such
Lender’s outstanding US Advances plus such Lender’s Applicable Percentage of the
US Letter of Credit Exposure at the rate equal to the Applicable Margin for US
Commitment Fees for such period. The US Commitment Fee is due quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year
commencing on December 31, 2006, and on the Maturity Date. For purposes of this
Section 2.9(a) only, amounts advanced as US Swingline Advances shall not reduce
the amount of the unused US Commitment.
     (b) Canadian Commitment Fees. The Canadian Borrower agrees to pay to the
Canadian Administrative Agent for the account of each Canadian Lender a Canadian
Commitment Fee on the average daily amount by which such Lender’s Canadian
Commitment exceeds such Lender’s outstanding Canadian Advances plus such
Lender’s Applicable Percentage of the Canadian Letter of Credit Exposure at the
rate equal to the Applicable Margin for Canadian Commitment Fees for such
period. The Canadian

-51-



--------------------------------------------------------------------------------



 



Commitment Fee is due quarterly in arrears on March 31, June 30, September 30,
and December 31 of each year commencing on December 31, 2006, and on the
Maturity Date. For purposes of this Section 2.9(b) only, amounts advanced as
Canadian Swingline Advances shall not reduce the amount of the unused Canadian
Commitment.
     (c) Fees for US Letters of Credit. The US Borrower agrees to pay the
following: (i) to the US Administrative Agent for the pro rata benefit of the US
Lenders a per annum letter of credit fee for each US Letter of Credit issued
hereunder in an amount equal to the Applicable Margin for Eurocurrency Advances
under the US Facility per annum on the face amount of such US Letter of Credit
for the period such US Letter of Credit is to be outstanding, which fee shall be
due and payable quarterly in arrears on March 31, June 30, September 30, and
December 31 of each year, and on the Maturity Date; (ii) to the US Issuing
Lender, a fronting fee for each US Letter of Credit equal to the greater of (A)
.125% per annum on the face amount of such US Letter of Credit and (B) $750.00
in case of a standby US Letter of Credit and $250.00 in case of a commercial US
Letter of Credit, which fee shall be due and payable in advance on the date of
the issuance of the Letter of Credit, and, in the case of an increase or
extension only, on the date of such increase or such extension; and (iii) to the
US Issuing Lender such other usual and customary fees associated with any
transfers, amendments, drawings, negotiations or reissuances of any US Letter of
Credit, which fees shall be due and payable as requested by the US Issuing
Lender in accordance with the US Issuing Lender’s then current fee policy. The
US Borrower shall have no right to any refund of letter of credit fees
previously paid by the US Borrower, including any refund claimed because the US
Borrower cancels any Letter of Credit prior to its expiration date.
     (d) Fees for Canadian Letters of Credit. The Canadian Borrower agrees to
pay the following: (i) to the Canadian Administrative Agent for the pro rata
benefit of the Canadian Lenders a per annum letter of credit fee for each
Canadian Letter of Credit issued hereunder in an amount equal to the Applicable
Margin for Eurocurrency Advances under the Canadian Facility per annum on the
face amount of such Canadian Letter of Credit for the period such Canadian
Letter of Credit is to be outstanding, which fee shall be due and payable
quarterly in arrears on March 31, June 30, September 30, and December 31 of each
year, and on the Maturity Date; (ii) to the Canadian Issuing Lender, a fronting
fee for each Canadian Letter of Credit equal to the greater of (A) .125% per
annum on the face amount of such Canadian Letter of Credit and (B) $750.00,
which fee shall be due and payable in advance on the date of the issuance of the
Letter of Credit, and, in the case of an increase or extension only, on the date
of such increase or such extension; and (iii) to the Canadian Issuing Lender
such other usual and customary fees associated with any transfers, amendments,
drawings, negotiations or reissuances of any Canadian Letter of Credit, which
fees shall be due and payable as requested by the Canadian Issuing Lender in
accordance with the Canadian Issuing Lender’s then current fee policy. The
Canadian Borrower shall have no right to any refund of letter of credit fees
previously paid by the Canadian Borrower, including any refund claimed because
the Canadian Borrower cancels any Letter of Credit prior to its expiration date
     (e) Administrative Agent Fee. The Borrowers agree to pay the fees to the US
Administrative Agent as set forth in the Fee Letter.
Section 2.10 Interest.
     (a) US Base Rate Advances. Each US Base Rate Advance shall bear interest at
the Adjusted Base Rate in effect from time to time plus the Applicable Margin
for US Base Rate Advances for such period, provided that while an Event of
Default is continuing the US Base Rate Advances shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin plus
2%. The US Borrower shall pay to US Administrative Agent for the ratable benefit
of each US Lender all accrued but unpaid interest on such US Lender’s US Base
Rate Advances on each March 31, June 30, September 30, and December 31
commencing on December 31, 2006, and on the Maturity Date.

-52-



--------------------------------------------------------------------------------



 



     (b) Canadian Base Rate Advances. Each Canadian Base Rate Advance shall bear
interest at the applicable Canadian Base Rate in effect from time to time plus
the Applicable Margin for Canadian Base Rate Advances for such period, provided
that while an Event of Default is continuing the Canadian Base Rate Advances
shall bear interest at the applicable Canadian Base Rate in effect from time to
time plus the Applicable Margin plus 2%. The Canadian Borrower shall pay to
Canadian Administrative Agent for the ratable benefit of each Canadian Lender
all accrued but unpaid interest on such Canadian Lender’s Canadian Base Rate
Advances on each March 31, June 30, September 30, and December 31 commencing on
December 31, 2006, and on the Maturity Date.
     (c) Eurocurrency Advances. Each Eurocurrency Advance shall bear interest
during its Interest Period equal to at all times the Eurocurrency Rate for such
Interest Period plus the Applicable Margin for Eurocurrency Advances for such
period; provided that while an Event of Default is continuing, each Eurocurrency
Advance shall bear interest at the Eurocurrency Rate in effect from time to time
plus the Applicable Margin plus 2%. The Canadian Borrower shall pay to the
Canadian Administrative Agent for the ratable benefit of each Canadian Lender
all accrued but unpaid interest on each of such Canadian Lender’s Eurocurrency
Advances on the last day of the Interest Period therefor (provided that for
Eurocurrency Advances with six month Interest Periods, accrued but unpaid
interest shall also be due on the day three months from the first day of such
Interest Period), on the date any Eurocurrency Advance is repaid in full, and on
the Maturity Date. The US Borrower shall pay to the US Administrative Agent for
the ratable benefit of each US Lender all accrued but unpaid interest on each of
such US Lender’s Eurocurrency Advances on the last day of the Interest Period
therefor (provided that for Eurocurrency Advances with six month Interest
Periods, accrued but unpaid interest shall also be due on the day three months
from the first day of such Interest Period), on the date any Eurocurrency
Advance is repaid in full, and on the Maturity Date.
     (d) US Swingline Advances. US Swingline Advances shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for US
Base Rate Advances; provided that while an Event of Default is continuing the US
Swingline Advances shall bear interest at the Adjusted Base Rate in effect from
time to time plus the Applicable Margin for US Base Rate Advances plus 2%. The
US Borrower shall pay to the US Swingline Lender for its own account subject to
Section 2.4(f) all accrued but unpaid interest on each US Swingline Advance on
each US Swingline Payment Date, on the date any US Swingline Advance is repaid
(or refinanced) in full, and on the Maturity Date.
     (e) Canadian Swingline Advances. Canadian Swingline Advances shall bear
interest at the applicable Canadian Base Rate in effect from time to time plus
the Applicable Margin for Canadian Base Rate Advances; provided that while an
Event of Default is continuing the Canadian Swingline Advances shall bear
interest at the applicable Canadian Base Rate in effect from time to time plus
the Applicable Margin for Canadian Base Rate Advances plus 2%. The Canadian
Borrower shall pay to the Canadian Swingline Lender for its own account subject
to Section 2.4(f) all accrued but unpaid interest on each Canadian Swingline
Advance on each Canadian Swingline Payment Date, on the date any Canadian
Swingline Advance is repaid (or refinanced) in full, and on the Maturity Date.
     (f) Acceptance Fee on B/A Advances. Subject to the provisions of
Section 9.10, the Advances comprising each B/A Borrowing shall be subject to an
Acceptance Fee, payable by the Canadian Borrower on the date of acceptance of
the relevant B/A and calculated as set forth in the definition of the term
“Acceptance Fee” in Section 1.1.
Section 2.11 Illegality. If any Lender shall notify a Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Lending Office to
perform its obligations under this Agreement to make, maintain, or fund any
Eurocurrency Advances or B/A

-53-



--------------------------------------------------------------------------------



 



Advances of such Lender then outstanding hereunder, (a) the Applicable Borrower
shall, no later than 11:00 a.m. (Houston, Texas, time or Calgary, Alberta Canada
time, as applicable) (i) if not prohibited by law, on the last day of the
Interest Period for each outstanding Eurocurrency Advance or on the last day of
the Contract Period for each outstanding B/A Advance, as applicable, or (ii) if
required by such notice, on the second Business Day following its receipt of
such notice, prepay all of the Eurocurrency Advances of such Lender then
outstanding or defease all B/A Advances of such Lender then outstanding pursuant
to Section 2.7(b)(ii), together with accrued interest on the principal amount
prepaid or defeased to the date of such prepayment and amounts, if any, required
to be paid pursuant to Section 2.12 as a result of such prepayment or defeasance
being made on such date, (b) such Lender shall simultaneously make a Base Rate
Advance to the Applicable Borrower on such date in an amount equal to the
aggregate principal amount of the Eurocurrency Advances prepaid or B/A Advances
defeased to such Lender, and (c) the right of the Applicable Borrower to select
Eurocurrency Advances or B/A Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Applicable
Borrower that the circumstances causing such suspension no longer exist.
Section 2.12 Breakage Costs.
     (a) Funding Losses. In the case of any Revolving Borrowing which the
related Notice of Borrowing specifies is to be comprised of Eurocurrency
Advances or B/A Advances, the US Borrower hereby indemnifies each US Lender and
the Canadian Borrower hereby indemnifies each Canadian Lender against any loss,
out-of-pocket cost, or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding any loss of anticipated
profits), cost, or expense incurred by reason of the liquidation or redeployment
of deposits or other funds acquired by such Lender to fund the Eurocurrency
Advance or the B/A Advance to be made by such Lender as part of such Borrowing
when such Eurocurrency Advance or B/A Advances, as the case maybe, as a result
of such failure, is not made on such date.
     (b) Prepayment Losses. If (i) any payment of principal of any Eurocurrency
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any prepayment, payment pursuant to Section 2.7, the
acceleration of the maturity of the Obligations, or for any other reason,
(ii) the Applicable Borrower fails to make a principal or interest payment with
respect to any Eurocurrency Advance or B/A Advance on the date such payment is
due and payable, or (iii) any failure by any Borrower to make payment of any
Advance or reimbursement of drawing under any Letter of Credit (or interest due
thereon) denominated in a Foreign Currency on its scheduled due date or any
payment thereof in a different currency; the Applicable Borrower shall, within
10 days of any written demand sent by the Applicable Administrative Agent on
behalf of a Lender to the Applicable Borrower, pay to the Applicable
Administrative Agent for the benefit of such Lender any amounts determined in
good faith by such Lender to be required to compensate such Lender for any
additional losses, out-of-pocket costs, or expenses which it may reasonably
incur as a result of such payment or nonpayment, including, without limitation,
any loss (excluding loss of anticipated profits), cost, or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.
Section 2.13 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.13(e)) or
any Issuing Lender;

-54-



--------------------------------------------------------------------------------



 



     (ii) subject any Lender or Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit, any Eurocurrency Advance made by it, or any B/A Advance made
or accepted and purchased by it, or change the basis of taxation of payments to
such Lender or Issuing Lender in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 2.15 and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender or Issuing Lender); or
     (iii) impose on any Lender or Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Advances made by such Lender or B/A Advances made or accepted and purchased by
such Lender, or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Advance or accepting and
purchasing any B/A Advance (or of maintaining its obligation to make or accept
and purchase any such Advance), or to increase the cost to such Lender or
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or Issuing Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuing Lender, the US Borrower
will pay to such US Lender or US Issuing Lender, and the Canadian Borrower will
pay to such Canadian Lender or Canadian Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered.
     (b) Capital Adequacy. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the US
Borrower will pay to such US Lender or US Issuing Lender, and the Canadian
Borrower will pay to such Canadian Lender or Canadian Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Lender or such Lender’s or Issuing Lender’s holding company for any
such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or Issuing
Lender (together with such further information as the Borrowers may reasonably
request) setting forth the amount or amounts necessary to compensate such Lender
or Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Applicable Borrower
shall be conclusive absent manifest error. The Applicable Borrower shall pay
such Lender or Issuing Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to

-55-



--------------------------------------------------------------------------------



 



compensate a Lender or Issuing Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or Issuing Lender, as the case may be, notifies the Applicable
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
     (e) Additional Reserve Requirement. The Applicable Borrower (subject to the
proviso set forth below) shall pay to each Lender Party, (i) as long as such
Lender Party shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as Eurocurrency Liabilities), additional interest on the unpaid principal
amount of each Eurocurrency Advance equal to the actual costs of such reserves
allocated to such Advance by such Lender Party (as determined by such Lender
Party in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender Party shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the US Commitments or the Canadian Commitments or the funding of
the Eurocurrency Advances, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such US Commitments, Canadian Commitment
or Advance by such Lender Party (as determined by such Lender Party in good
faith, which determination shall be conclusive in the absence of manifest
error), which in each case, shall be due and payable on each date on which
interest is payable on such Advance; provided that, the Applicable Borrower
shall have received at least 3 Business Days’ prior notice (with a copy to each
Administrative Agent) of such additional interest or costs from such Lender
Party. If a Lender Party fails to give notice 3 Business Days prior to the
relevant payment date for interest, such additional interest or costs shall be
due and payable 3 Business Days from receipt of such notice.
Section 2.14 Payments and Computations.
     (a) Payments. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Advances denominated in a Foreign Currency and
Letter of Credit Obligations on Letters of Credit denominated in a Foreign
Currency, all payments by the Borrowers hereunder shall be made to the
Applicable Administrative Agent, for the account of the respective Lenders to
which such payment is owed in Dollars and in Same Day Funds. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Advances denominated in a Foreign Currency and
Letter of Credit Obligations on Letters of Credit denominated in a Foreign
Currency shall be made to the Applicable Administrative Agent, for the account
of the respective Lenders to which such payment is owed, in such Foreign
Currency and in Same Day Funds. If, for any reason, any Borrower is prohibited
by any Legal Requirement from making any required payment hereunder in a Foreign
Currency, such Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Foreign Currency payment amount. Subject to Section 2.6(c),
each payment of any Advance pursuant to this Section or any other provision of
this Agreement shall be made in a manner such that all Advances comprising part
of the same Borrowing are paid in whole or ratably in part.
     (b) Payments by Borrowers; Presumptions by Administrative Agents. Unless
the Applicable Administrative Agent shall have received notice from the
Applicable Borrower prior to the date on which any payment is due to the
Applicable Administrative Agent for the account of the applicable Lenders or the
Issuing Lenders hereunder that the Applicable Borrower will not make such
payment, the Applicable Administrative Agent may assume that the Applicable
Borrower has made such payment on such date in

-56-



--------------------------------------------------------------------------------



 



accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Lenders, as the case may be, the amount due. In such
event, if the Applicable Borrower has not in fact made such payment, then each
of the applicable Lenders or the Issuing Lenders, as the case may be, severally
agrees to repay to the Applicable Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Applicable
Administrative Agent, at the Overnight Rate. A notice of the Applicable
Administrative Agent to any Lender or Applicable Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
     (c) Payment Procedures. The Borrowers shall make each payment of any amount
under this Agreement and under any other Credit Document not later than
11:00 a.m. (Houston, Texas time or Calgary, Alberta Canada time, as applicable)
on the day when due to the Applicable Administrative Agent at the Applicable
Administrative Agent’s (or such other location as the Applicable Administrative
Agent shall designate in writing to the Applicable Borrower) in Same Day Funds.
Without limiting the generality of the foregoing, the US Administrative Agent
may require that any payments due under this Agreement under the US Facility be
made in the United States and the Canadian Administrative agent may require that
any payments due under this Agreement under the Canadian Facilities be made in
Canada. The Applicable Administrative Agent will promptly thereafter, and in any
event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably (other than amounts payable solely to any specific
Lender Party pursuant to Sections 2.4, 2.11, 2.12, 2.13, 2.15, and 9.1 but after
taking into account payments effected pursuant to Section 2.15) in accordance
with each Lender’s Applicable Percentage to the Lenders for the account of their
respective Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon receipt of other amounts due solely to the US Administrative
Agent, US Issuing Lender, US Swingline Lender, Canadian Administrative Agent,
Canadian Issuing Lender, Canadian Swingline Lender, or a specific Lender, the
Applicable Administrative Agent shall distribute such amounts to the appropriate
party to be applied in accordance with the terms of this Agreement.
     (d) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurocurrency Advances or B/A Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
     (e) Computations. All computations of interest and fees shall be made by
the Applicable Administrative Agent on the basis of a year of 365/366 days for
Base Rate Advances based on the Adjusted Base Rate or the Canadian Base Rate and
a year of 360 days for all other interest and fees, in each case for the actual
number of days (including the first day, but excluding the last day) occurring
in the period for which such interest or fees are payable. Each determination by
the Applicable Administrative Agent of an amount of interest or fees shall be
conclusive and binding for all purposes, absent manifest error. For purposes of
the Interest Act (Canada) and disclosure thereunder, the annual rates of
interest to which the rates determined in accordance with the provisions hereof
on the basis of a period of calculation less than a year are equivalent, are the
rates so determined (a) multiplied by the actual number of days in the one year
period beginning on the first day of the period of calculation, and (b) divided
by the number of days in the period of calculation. The principle of deemed
reinvestment of interest shall not apply to any interest calculation under this
Agreement; all interest payments to be made hereunder shall be paid without
allowance or deduction for deemed reinvestment or otherwise. The rates

-57-



--------------------------------------------------------------------------------



 



of interest specified in this Agreement are intended to be nominal rates and not
effective rates. Interest calculated hereunder shall be calculated using the
nominal rate method and not the effective rate method of calculation.
     (f) Sharing of Payments, Etc.
     (i) Each Canadian Lender agrees that if it shall, through the exercise of a
right of banker’s lien, setoff or counterclaim against a Borrower or any other
Credit Party, or pursuant to a secured claim or other security or interest
arising from, or in lieu of, such secured claim, received by such Canadian
Lender under any applicable Debtor Relief Law or otherwise, or by any other
means, obtain payment (voluntary or involuntary) in respect of any Canadian
Advance or the participations in the Canadian Letter of Credit Obligations or in
the Canadian Swingline Advances held by it, as a result of which the unpaid
portion of its Canadian Advances shall be proportionately less than the unpaid
portion of the Canadian Advances or the participations in the Canadian Letter of
Credit Obligations or in the Canadian Swingline Advances held by it of any other
Canadian Lender, it shall be deemed simultaneously to have purchased from such
other Canadian Lender at face value, and shall promptly pay to such other
Canadian Lender the purchase price for, a participation in the Canadian
Advances, the participations in the Canadian Letter of Credit Obligations and in
the Canadian Swingline Advances held by it of such other Canadian Lender, so
that the aggregate unpaid amount of the Canadian Advances and participations in
Canadian Advances, Canadian Letter of Credit Obligations and Canadian Swingline
Advances held by each Canadian Lender shall be in the same proportion to the
aggregate unpaid amount of all Canadian Advances, Canadian Letter of Credit
Obligations and Canadian Swingline Advances then outstanding as the amount of
its Canadian Advances, and participations in Canadian Letter of Credit
Obligations and Canadian Swingline Advances prior to such exercise of banker’s
lien, setoff or counterclaim or other event was to the amount of all Canadian
Advances and participations in Canadian Letter of Credit Obligations and
Canadian Swingline Advances, outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this
Section 2.14(f)(i) and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest.
     (ii) Each US Lender agrees that if it shall, through the exercise of a
right of banker’s lien, setoff or counterclaim against a Borrower or any other
Credit Party, or pursuant to a secured claim or other security or interest
arising from, or in lieu of, such secured claim, received by such US Lender
under any applicable Debtor Relief Law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any US Advance or the
participations in the US Letter of Credit Obligations or in the US Swingline
Advances held by it, as a result of which the unpaid portion of its US Advances
shall be proportionately less than the unpaid portion of the US Advances or the
participations in the US Letter of Credit Obligations or in the US Swingline
Advances held by it of any other US Lender, it shall be deemed simultaneously to
have purchased from such other US Lender at face value, and shall promptly pay
to such other US Lender the purchase price for, a participation in the US
Advances, the participations in the US Letter of Credit Obligations and in the
US Swingline Advances held by it of such other US Lender, so that the aggregate
unpaid amount of the US Advances and participations in US Advances, US Letter of
Credit Obligations and US Swingline Advances held by each US Lender shall be in
the same proportion to the aggregate unpaid amount of all US Advances, US Letter
of Credit Obligations and US Swingline Advances then outstanding as the amount
of its US Advances, and participations in US Letter of Credit Obligations and US
Swingline Advances prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the amount of all US Advances and
participations in US Letter of Credit Obligations and US Swingline Advances,
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or

-58-



--------------------------------------------------------------------------------



 



other event; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.14(f)(ii) and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest.
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
Section 2.15 Taxes. Any and all payments by or on account of any obligation of
the respective Borrowers hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Applicable Borrower shall be required
by applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Administrative Agent,
Lender or Issuing Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Borrower
shall make such deductions and (iii) such Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (a) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of the terms set forth in this Section above, each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
     (b) Indemnification by the Borrowers. The Canadian Borrower shall, and does
hereby, indemnify the Canadian Administrative Agent, each Canadian Lender and
the Canadian Issuing Lender, and the US Borrower shall, and does hereby,
indemnify the US Administrative Agent, each US Lender and the US Issuing Lender,
in any case, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the such Administrative Agent, such Lender or such Issuing Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, except as a result of the gross negligence or
willful misconduct of such Administrative Agent, such Lender or such Issuing
Lender, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender or an Issuing Lender (with a copy to the Applicable
Administrative Agent), or by the Applicable Administrative Agent on its own
behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive absent
manifest error.
     (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Applicable Administrative Agent the original
or a certified copy of any available receipt issued by such Governmental
Authority evidencing such payment, a copy of the return (if any) reporting such
payment or other evidence of such payment.
     (d) Status of Lenders.
     (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit

-59-



--------------------------------------------------------------------------------



 



Document shall deliver to the Applicable Borrower (with a copy to the Applicable
Administrative Agent), prior to the Effective Date (or upon becoming a Lender by
assignment or participation) and at any time or times prescribed by applicable
law or reasonably requested by the Applicable Borrower or the Applicable
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Applicable Borrower or the Applicable Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Applicable Borrower or the Applicable Administrative
Agent as will enable such Borrower or such Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
     (ii) Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the US Borrower and the US Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the US Borrower or the US Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
     (A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (B) duly completed copies of Internal Revenue Service Form W-8ECI,
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (D) Any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
     (iii) Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Applicable Administrative Agent or the Applicable Borrower, as the
Applicable Administrative Agent or the Applicable Borrower shall reasonably
request, on or prior to the Effective Date, and in a timely fashion thereafter,
such other documents and forms required by any relevant taxing authorities under
any Legal Requirement of any other jurisdiction, duly executed and completed by
such Lender, as are required under such Legal Requirements to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction.
     (iv) Each Lender shall promptly (i) notify the Applicable Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction,

-60-



--------------------------------------------------------------------------------



 



and (ii) take such steps as shall not be materially disadvantageous to it, in
the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Legal Requirements of any such jurisdiction that any Borrower make
any deduction or withholding for taxes from amounts payable to such Lender.
     (e) Treatment of Certain Refunds. If any Lender Party determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Administrative Agent, such Lender or
such Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of such Administrative
Agent, such Lender or such Issuing Lender, agrees to repay the amount paid over
to such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Administrative Agent, such Lender or
such Issuing Lender in the event such Administrative Agent, such Lender or such
Issuing Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require any Lender Party to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.
     (f) Special Provisions with respect to Canadian Lenders. Notwithstanding
anything herein to the contrary, so long as no Default exists, each Canadian
Lender, the Canadian Administrative Agent, the Canadian Issuing Lender and
Canadian Swingline Lender (each a “Canadian Lender Party”) shall be a resident
of Canada for the purposes of the ITA in that it shall either be incorporated
under the laws of Canada or a province thereof or be an “authorized foreign
bank” as defined under the ITA that will receive all amounts paid or credited to
it with respect to the Canadian Facilities in respect of its “Canadian banking
business” for the purposes of the ITA (a “Canadian Resident Lender”). In the
event that a Canadian Lender Party does not qualify as a Canadian Resident
Lender, the Canadian Lender Party shall deliver to the Canadian Borrower and the
Canadian Administrative Agent on the date on which such Canadian Lender Party
becomes a Canadian Lender Party hereunder or otherwise does not qualify as a
Canadian Resident Lender, notice that it is not a Canadian Resident Lender. It
is acknowledged that there may be Canadian tax imposed under Part XIII of the
ITA (“Canadian Withholding Tax”) on any payments as, on account or in lieu of
payment of, or in satisfaction of, interest and other fees paid by the Canadian
Borrower with respect to the Canadian Facilities to persons who are not Canadian
Resident Lenders (such payments a “Taxable Payment”). So long as no Default
exists, the Canadian Borrower and the Canadian Administrative Agent shall have
no obligation to make any additional or increased payment under this Agreement
in respect of any Canadian Withholding Tax on a Taxable Payment, and the
Canadian Borrower shall be entitled to deduct and remit to the proper Canadian
taxing authorities any Canadian Withholding Tax on any Taxable Payment. For
greater certainty, so long as no Default exists, Indemnified Taxes and Other
Taxes in this Section 2.15 shall not include any Canadian Withholding Taxes.
Section 2.16 Replacement of Lenders. Mitigation Obligations; Replacement of
Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or requires a Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, or suspends its obligation to continue, or Convert
Advances into, Eurocurrency Advances pursuant to Section 2.6(c)(vi) or
Section 2.11, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Credit Extensions hereunder
or to assign its rights and obligations hereunder to another of its offices,

-61-



--------------------------------------------------------------------------------



 



branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future or if applicable,
would avoid the effect of Section 2.6(c)(vi) or Section 2.11, (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.13, (ii) a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (iii) any Lender suspends its obligation to continue, or Convert
Advances into, Eurocurrency Advances pursuant to Section 2.6(c)(vi) or
Section 2.11, (iv) any Lender defaults in its obligation to fund Advances
hereunder, or (v) any Lender (a “Non-Consenting Lender”) refuses to consent to
an amendment, modification or waiver of this Agreement that requires consent of
100% of the Lenders pursuant to Section 9.2(c), consent of 100% of the US
Lenders pursuant to Section 9.2(a) or 100% of the Canadian Lenders pursuant to
Section 9.2(b) (any such Lender, a “Subject Lender”), then the Applicable
Borrower may as to any Subject Lender, at its sole expense and effort, and the
Applicable Administrative Agent may as to any Non-Consenting Lender (but neither
shall be obligated to), upon notice to the Subject Lender, the Borrowers (if
requested by the Applicable Administrative Agent), and the Applicable
Administrative Agent (if requested by the Borrowers), require such Subject
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.6), all of
its interests, rights and obligations under this Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(A) the Applicable Borrower shall have paid to the Applicable Administrative
Agent the assignment fee specified in Section 9.6;
(B) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in outstanding Letter
of Credit Obligations and funded participations in outstanding Swingline
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 2.12) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Applicable Borrower (in the case
of all other amounts);
(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;
(D) in the event such Subject Lender is a Non-Consenting Lender, each assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Subject Lender was a Non-Consenting Lender; and
(E) such assignment does not conflict with applicable Legal Requirements.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Applicable Borrower to require such assignment and
delegation cease to apply.

-62-



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT
Section 3.1 Conditions Precedent to Effectiveness. The Restated Agreement shall
be amended and restated in its entirety as set forth herein upon the occurrence
of the following conditions precedent on or before the Effective Date:
     (a) Documentation. The US Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the US Administrative Agent and the Lenders:
     (i) this Agreement and all attached Exhibits and Schedules;
     (ii) the Notes payable to the order of each applicable Lender, as requested
by such Lender;
     (iii) the US Subsidiary Guaranty and the Canadian Guaranty;
     (iv) the US Security Agreement and the Canadian Security Agreement,
together with appropriate UCC-1 and UCC-3 financing statements, if any,
necessary or desirable for filing with the appropriate authorities and any other
documents, agreements, or instruments necessary to create, perfect or maintain
an Acceptable Security Interest in the Collateral described in such Security
Agreements;
     (v) the US Pledge Agreement together with stock powers executed in blank,
UCC-1 and UCC-3 financing statements, if any, necessary or desirable for filing
with the appropriate authorities and any other documents, agreements, or
instruments necessary to create, perfect or maintain an Acceptable Security
Interest in the Collateral described in the such Pledge Agreement;
     (vi) [reserved];
     (vii) evidence that the Applicable Administrative Agent has an Acceptable
Security Interest in the Collateral;
     (viii) [reserved];
     (ix) a certificate from an authorized officer of the Company dated as of
the Effective Date stating that as of such date (A) all representations and
warranties of the Company set forth in this Agreement are true and correct in
all material respects and (B) no Default has occurred and is continuing;
     (x) (A) a secretary’s certificate from each Credit Party (other than a
Foreign Credit Party) certifying such Person’s (i) officers’ incumbency,
(ii) authorizing resolutions, (iii) organizational documents, and
(iii) governmental approvals, if any, with respect to the Credit Documents to
which such Person is a party; and (B) a secretary’s or officer’s certificate
from each Foreign Credit Party certifying such organizational matters and
documents as may be requested by the Canadian Administrative Agent;
     (xi) certificates of good standing for each Credit Party (other than
Foreign Subsidiary Guarantors that are not Canadian entities) in (a) the state,
province or territory in which each such Person is organized and (b) each state,
province or territory in which such good standing is necessary except where the
failure to be in good standing could not reasonably be expected to result in a

-63-



--------------------------------------------------------------------------------



 



Material Adverse Change, which certificates shall be dated a date not earlier
than 30 days prior to Effective Date;
     (xii) a legal opinion of Vinson & Elkins L.L.P. outside counsel to the
Credit Parties, in form and substance reasonably acceptable to the US
Administrative Agent;
     (xiii) a legal opinion of solicitors of each Credit Party domiciled in
Canada or any province thereof in form and substance reasonably acceptable to
the Administrative Agents; and
     (xiv) such other documents, governmental certificates, agreements, and lien
searches as any Lender Party may reasonably request.
     (b) Consents; Authorization; Conflicts. Each Borrower shall have received
any consents, licenses and approvals required in accordance with all Legal
Requirements, or in accordance with any document, agreement, instrument or
arrangement to which such Borrower, or any of its Subsidiaries is a party, in
connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents. In addition,
each Borrower and its Subsidiaries shall have all such material consents,
licenses and approvals required in connection with the continued operation of
such Borrower and its Subsidiaries, and such approvals shall be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on this Agreement and
the actions contemplated hereby.
     (c) Representations and Warranties. The representations and warranties
contained in Article IV and in each other Credit Document shall be true and
correct in all material respects on and as of the Effective Date before and
after giving effect to the initial Borrowings or issuance (or deemed issuance)
of Letters of Credit and to the application of the proceeds from such Borrowing,
as though made on and as of such date.
     (d) Payment of Fees. The Borrowers shall have paid the fees and expenses
required to be paid as of the Effective Date by Sections 2.9(e) and 9.1 and the
Fee Letter.
     (e) Other Proceedings. No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the US Administrative Agent or the Canadian Administrative
Agent, could reasonably be expected to result in a Material Adverse Change.
     (f) Other Information. The US Administrative Agent shall have received, in
form and substance reasonably satisfactory to it, all other reports, documents,
and such other instruments or certifications as it may reasonably request.
     (g) Material Adverse Change. No event or circumstance that could reasonably
be expected to result in a material adverse change in the business, condition
(financial or otherwise), prospects, or results of operations of the Company and
its Subsidiaries, taken as a whole, shall have occurred since December 31, 2005.
     (h) No Default. No Default shall have occurred and be continuing.

-64-



--------------------------------------------------------------------------------



 



     (i) Solvency. The US Administrative Agent shall have received a certificate
in form and substance reasonably satisfactory to the US Administrative Agent
from a senior financial officer of the Company and each other Credit Party
certifying that, before and after giving effect to the initial Borrowings made
hereunder, each Credit Party is Solvent (assuming with respect to each Credit
Party that is a Guarantor, that the fraudulent conveyance savings language
contained in the Guaranty applicable to such Guarantor will be given full
effect).
     (j) Reserved.
     (k) Delivery of Financial Statements. The US Administrative Agent shall
have received true and correct copies of the unaudited consolidated financial
statements of the Company and its Subsidiaries for the fiscal quarter ended
June 30, 2006.
     (l) Notice of Borrowing. The Applicable Administrative Agent shall have
received a Notice of Borrowing from the applicable Borrower, with appropriate
insertions and executed by a duly authorized officer of such Borrower.
     (m) Bond Issuance; Payment of Term B Facility. The US Administrative Agent
shall have received certified copies of all documents, agreements and
instruments governing the Bond Issuance and shall be satisfied with the terms
thereof. The Bond Issuance shall have occurred and all or part of the proceeds
thereof shall have been applied to repay in full all outstanding Term B Advances
under, and as defined in, the Restated Agreement and all accrued but unpaid
interest thereon and all amounts, if any, required to be paid under Section 2.12
of the Restated Agreement.
Section 3.2 Conditions Precedent to Each Credit Extension. The obligation of
each Lender to make any Credit Extension on the occasion of each Borrowing
(including the initial Borrowing), the obligation of each Issuing Lender to make
any Credit Extension (including the deemed issuance of the Existing Canadian
Letters of Credit and Existing US Letters of Credit) and the obligation of each
Swingline Lender to make Swingline Advances, in any such case, shall be subject
to the further conditions precedent that on the date of such Borrowing or such
Credit Extension:
     (a) Representations and Warranties. As of the date of the making of such
Credit Extension, the representations and warranties made by any Credit Party or
any officer of any Credit Party contained in the Credit Documents shall be true
and correct in all material respects on such date, except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date and each
request for the making of any Credit Extension and the making of such Credit
Extension shall be deemed to be a reaffirmation of such representations and
warranties.
     (b) Event of Default. As of the date of the Credit Extension, there shall
exist no Default or Event of Default, and the making of such Credit Extension
would not cause a Default or Event of Default.
Section 3.3 Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the US Administrative Agent responsible for the transactions contemplated by
the Credit Documents shall have received written notice from such Lender prior
to the Credit Extensions hereunder specifying its objection thereto and such
Lender shall not have made available to the Applicable Administrative Agent such
Lender’s Credit Extension.

-65-



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Company represents and warrants as follows:
Section 4.1 Organization. Each Credit Party is duly and validly organized and
existing and in good standing under the laws of its jurisdiction of
incorporation or formation and is authorized to do business and is in good
standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure could not reasonably be expected to result in
a Material Adverse Change. Each Credit Party’s type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.
Section 4.2 Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, (e) do not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and (f) do not require any authorization
or approval or other action by, or any notice or filing with, any Governmental
Authority. At the time of each Credit Extension, such Credit Extension and the
use of the proceeds of such Credit Extension are within the Applicable
Borrower’s corporate powers, are been duly authorized by all necessary corporate
action, don’t contravene (i) such Borrower’s articles or certificate (as
applicable) of incorporation or bylaws or (ii) any law or any contractual
restriction binding on or affecting such Borrower, will not result in or require
the creation or imposition of any Lien prohibited by this Agreement, and do not
require any authorization or approval or other action by, or any notice or
filing with, any Governmental Authority.
Section 4.3 Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto enforceable in accordance with its terms, except
as limited by applicable Debtor Relief Laws or similar laws at the time in
effect affecting the rights of creditors generally and to the effect of general
principles of equity whether applied by a court of law or equity.
Section 4.4 Financial Condition.
     (a) The Company has delivered to the Lenders the financial statements
required pursuant to Section 3.1(k) and such financial statements are true and
correct in all material respects and present fairly the consolidated financial
condition of the Company and its Subsidiaries as of the date thereof. As of the
date of the financial statements referred in the preceding sentence, there were
no material contingent obligations, liabilities for taxes, unusual forward or
long-term commitments, or unrealized or anticipated losses of the applicable
Persons, except as disclosed therein and adequate reserves for such items have
been made in accordance with GAAP. All projections, estimates, and pro forma
financial information furnished by the Borrowers were prepared on the basis of
assumptions, data, information, tests, or conditions believed to be reasonable
at the time such projections, estimates, and pro forma financial information
were furnished, but the Credit Parties do not represent and warrant that such
projections, estimates or pro forma information is (or will ultimately prove to
have been) accurate.
     (b) Since December 31, 2005, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.

-66-



--------------------------------------------------------------------------------



 



Section 4.5 Ownership and Liens; Real Property. Each Borrower and each
Subsidiary (a) has good and marketable title to, or a valid and subsisting
leasehold interest in, all material real Property, and good title to all
personal Property, used in its business, and (b) none of the Property owned or
leased by a Borrower or a Subsidiary is subject to any Lien except Permitted
Liens.
Section 4.6 True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of a Borrower or a Subsidiary and furnished to any Lender Party for
purposes of or in connection with this Agreement, any other Credit Document or
any transaction contemplated hereby or thereby is true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time. There is
no fact known to any officer of a Borrower on the date of this Agreement that
has not been disclosed to the Administrative Agents that could reasonably be
expected to result in a Material Adverse Change.
Section 4.7 Litigation. There are no actions, suits, or proceedings pending or,
to each Borrower’s knowledge, threatened against a Borrower or any Subsidiary,
at law, in equity, or in admiralty, or by or before any Governmental Authority,
which could reasonably be expected to result in a Material Adverse Change.
Additionally, except as disclosed in writing to the Lender Parties, there is no
pending or, to the best of the knowledge of each Borrower, threatened action or
proceeding instituted against any Borrower or any of Subsidiary which seeks to
adjudicate any Borrower or any Subsidiary as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property; provided that this
Section 4.7 does not apply with respect to Environmental Claims.
Section 4.8 Compliance with Agreements.
     (a) Neither Borrower nor any Subsidiary is a party to any indenture, loan
or credit agreement or any lease or any other types of agreement or instrument
or subject to any charter or corporate restriction or provision of applicable
law or governmental regulation the performance of or compliance with which could
reasonably be expected to cause a Material Adverse Change. Neither Borrower nor
any Subsidiary is in default under or with respect to any contract, agreement,
lease or any other types of agreement or instrument to which such Borrower or
such Subsidiary is a party and which could reasonably be expected to cause a
Material Adverse Change.
     (b) No Default has occurred and is continuing. Additionally, no event of
default under any financing agreement which would constitute an Event of Default
under Section 7.1(f) has occurred and is continuing.
Section 4.9 Pension Plans. (a) Except for matters that could not reasonably be
expected to result in a Material Adverse Change, all Plans are in compliance in
all material respects with all applicable provisions of ERISA, (b) no
Termination Event has occurred with respect to any Plan that would result in an
Event of Default under Section 7.1(i), and, except for matters that could not
reasonably be expected to result in a Material Adverse Change, each Plan has
complied with and been administered in all material respects in accordance with
applicable provisions of ERISA and the Code, (c) no “accumulated funding
deficiency” (as defined in Section 302 of ERISA) has occurred with respect to
any Plan and there has been no excise tax imposed upon any Borrower or any
Subsidiary under Section 4971 of the Code, (d) to the knowledge of each
Borrower, except for matters that could not reasonably be expected to result in
a Material Adverse Change, no Reportable Event has occurred with respect to any
Multiemployer Plan, and

-67-



--------------------------------------------------------------------------------



 



each Multiemployer Plan has complied with and been administered in accordance
with applicable provisions of ERISA and the Code, (e) the present value of all
benefits vested under each Plan (based on the assumptions used to fund such
Plan) did not, as of the last annual valuation date applicable thereto, exceed
the value of the assets of such Plan allocable to such vested benefits in an
amount that could reasonably be expected to result in a Material Adverse Change,
(f) neither Borrower nor any member of the Controlled Group has had a complete
or partial withdrawal from any Multiemployer Plan for which there is any
unsatisfied withdrawal liability that could reasonably be expected to result in
a Material Adverse Change or an Event of Default under Section 7.1(j), and
(g) except for matters that could not reasonably result in a Material Adverse
Change, as of the most recent valuation date applicable thereto, neither
Borrower nor any member of the Controlled Group would become subject to any
liability under ERISA if any Borrower or any Subsidiary has received notice that
any Multiemployer Plan is insolvent or in reorganization. Based upon GAAP
existing as of the date of this Agreement and current factual circumstances,
neither Borrower has any reason to believe that the annual cost during the term
of this Agreement to any Borrower or any Subsidiary for post-retirement benefits
to be provided to the current and former employees of any Borrower or any
Subsidiary under Plans that are welfare benefit plans (as defined in
Section 3(1) of ERISA) could, in the aggregate, reasonably be expected to cause
a Material Adverse Change.
Section 4.10 Environmental Condition.
     (a) Permits, Etc. The Credit Parties (i) have obtained all material
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses;
(ii) except as set forth in Schedule 4.10, have at all times been and are in
material compliance with all terms and conditions of such Permits and with all
other material requirements of applicable Environmental Laws; (iii) have not
received written notice of any material violation or alleged material violation
of any Environmental Law or Environmental Permit; and (iv) are not subject to
any actual or contingent Environmental Claim which could reasonably be expected
to cause a Material Adverse Change.
     (b) Certain Liabilities. Except as set forth on Schedule 4.10, to each
Borrower’s best knowledge, none of the present or previously owned or operated
Property of any Credit Party or of any of their former Subsidiaries, wherever
located, (i) has been placed on or proposed to be placed on the National
Priorities List, the Comprehensive Environmental Response Compensation Liability
Information System list, or their state or local analogs, or have been otherwise
investigated, designated, listed, or identified as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws; (ii) is subject to a Lien, arising under
or in connection with any Environmental Laws, that attaches to any revenues or
to any Property owned or operated by any Credit Party or any Subsidiary,
wherever located, which could reasonably be expected to cause a Material Adverse
Change; or (iii) has been the site of any Release of Hazardous Substances or
Hazardous Wastes from present or past operations which has caused at the site or
at any third-party site any condition that has resulted in or could reasonably
be expected to result in the need for Response that could cause a Material
Adverse Change.
     (c) Certain Actions. Without limiting the foregoing, (i) all notices have
been properly filed, and no further action is required under current applicable
Environmental Law as to each Response or other restoration or remedial project
undertaken by any Borrower, any of Subsidiary, or any Borrower’s or such
Subsidiary’s former Subsidiaries on any of their presently or formerly owned or
operated Property except where the failure to do so could not reasonably be
expected to cause a Material Adverse Change and (ii) the present and, to each
Borrower’s best knowledge, future liability, if any, of any Borrower or of any
Subsidiary which could reasonably be expected to arise in connection with
requirements under Environmental Laws will not result in a Material Adverse
Change.

-68-



--------------------------------------------------------------------------------



 



Section 4.11 Subsidiaries. Neither Borrower has any Subsidiaries other than
those listed on Schedule 4.11. Each Subsidiary, to the extent required, has
complied with the requirements of Section 5.6.
Section 4.12 Investment Company Act. Neither Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. Neither Borrower
nor any Subsidiary is subject to regulation under any Federal or state statute,
regulation or other Legal Requirement which limits its ability to incur Debt.
Section 4.13 Reserved.
Section 4.14 Taxes. Proper and accurate (in all material respects), federal,
state, local and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time for filing) by
any Borrower, any Subsidiary, or any member of the Affiliated Group as
determined under Section 1504 of the Code (hereafter collectively called the
“Tax Group”) have been filed with the appropriate Governmental Authorities, and
all Taxes (which are material in amount) shown to be due and payable on such tax
returns have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for non-payment thereof
except where contested in good faith and by appropriate proceeding and for which
full or adequate provisions therefor is included on the books of the appropriate
member of the Tax Group. Neither Borrower nor any member of the Tax Group has
given, or been requested to give, a waiver of the statute of limitations
relating to the payment of any Taxes. Proper and accurate amounts have been
withheld (including withholdings from employee wages and salaries relating to
income tax, employment insurance and Canadian Benefit Plans contributions) by
each Borrower and all other members of the Tax Group from their employees for
all periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law. Timely payment of all material sales and use taxes required by
applicable law have been made by each Borrower and all other members of the Tax
Group.
Section 4.15 Permits, Licenses, etc. Each Borrower and each Subsidiary possesses
all permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights, and copyrights which are material to the conduct of
its business. Each Borrower and each Subsidiary manages and operates its
business in accordance with all applicable Legal Requirements except where the
failure to so manage or operate could not reasonably be expected to result in a
Material Adverse Change; provided that this Section 4.15 does not apply with
respect to Environmental Permits.
Section 4.16 Use of Proceeds. The proceeds of the Credit Extensions will be used
by the Borrowers for the purposes described in Section 6.6. Neither Borrower is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.
Section 4.17 Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of any Borrower or any Subsidiary, are
in good working order and condition, normal wear and tear excepted. Neither the
business nor the material Properties of each Borrower and each Subsidiary has
been affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, permits or concessions by a
Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy, which effect could reasonably be expected to cause a Material
Adverse Change.
Section 4.18 Insurance. Each Borrower and each Subsidiary carry insurance (which
may be carried by the Company on a consolidated basis) with reputable insurers
in respect of such of their respective

-69-



--------------------------------------------------------------------------------



 



Properties, in such amounts and against such risks as is customarily maintained
by other Persons of similar size engaged in similar businesses or, self-insure
to the extent that is customary for Persons of similar size engaged in similar
businesses.
Section 4.19 Labor Agreements. Except as disclosed in Schedule 4.19, no Credit
Party has any contracts with any labor union or employee association nor made
commitments to or conducted negotiations with any labor union or employee
association with respect to any future agreements, and no Credit Party is aware
of any current attempts to organize or establish any such labor union or
employee association.
ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Company agrees to comply with the following covenants.
Section 5.1 Organization. The Company shall, and shall cause each Subsidiary to,
preserve and maintain its partnership, limited liability company or corporate
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified as a foreign business entity in
each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties and where failure
to qualify could reasonably be expected to cause a Material Adverse Change;
provided, however, that nothing herein contained shall prevent any transaction
permitted by Section 6.7 or Section 6.8.
Section 5.2 Reporting.
     (a) Annual Financial Reports. The Company shall provide, or shall cause to
be provided, to the Administrative Agents with sufficient copies for the
Lenders, as soon as available, but in any event within 120 days (or within five
days after such shorter time period as may be required under Securities Law for
the filing of its Form 10-K) after the end of each fiscal year of the Company
commencing with the fiscal year ended December 31, 2006, the unqualified audited
annual Financial Statements (which the parties hereto acknowledge will include
unaudited consolidating statements), all prepared in conformity with GAAP
consistently applied and all as audited (other than the consolidating
statements) by Grant Thornton or other certified public accountants reasonably
acceptable to the US Administrative Agent together with a duly completed
Compliance Certificate that shall include a certification by an authorized
financial officer of the Company that no Default has occurred and is continuing.
     (b) Quarterly Financial Reports. The Company shall provide to the
Administrative Agents with sufficient copies for the Lenders, as soon as
available, but in any event within 45 days (or within five days after such
shorter time period as may be required under Securities Law for the filing of
its Form 10-K) after the end of each of the first three fiscal quarters of each
fiscal year of the Company: (i) an internally prepared Financial Statement as of
the close of such fiscal quarter, (ii) a comparison of such balance sheet and
the related consolidated statements of income, retained earnings, and cash flow
to the balance sheet and related consolidated statements of income, retained
earnings, and cash flow for the corresponding fiscal period of the preceding
fiscal year, (iii) any other such items as either Administrative Agent may
reasonably request, all of which shall be certified as accurate by an authorized
financial officer of the Company, and (iv) a duly completed Compliance
Certificate that shall include a certification by an authorized financial
officer of the Company that no Default has occurred and is continuing.

-70-



--------------------------------------------------------------------------------



 



     (c) Defaults. The Company shall provide to the Administrative Agents
promptly, but in any event within three Business Days after knowledge of the
occurrence thereof, a notice of each Default or Event of Default known to the
Company or to any Subsidiary, together with a statement of an officer of the
Company setting forth the details of such Default or Event of Default and the
actions which the Company has taken and proposes to take with respect thereto.
     (d) Other Creditors. The Company shall provide to the Administrative Agents
promptly after the giving or receipt thereof, copies of any default notices
given or received by US Borrower or by any Subsidiary pursuant to the terms of
any indenture, loan agreement, credit agreement, or similar agreement evidencing
or relating to Debt in a principal amount equal to or greater than $5,000,000.
     (e) Litigation. The Company shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, affecting the Company or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Change.
     (f) Environmental Notices. Promptly upon, and in any event no later than
15 days after, the receipt thereof, or the acquisition of knowledge thereof, by
a Borrower or any Subsidiary, the Company shall provide the Administrative
Agents with a copy of any form of request, claim, complaint, order, notice,
summons or citation received from any Governmental Authority or any other
Person, (i) concerning violations or alleged violations of Environmental Laws,
which seeks to impose liability therefore in excess of $5,000,000,
(ii) concerning any action or omission on the part of any of the Credit Parties
or any of their former Subsidiaries in connection with Hazardous Waste or
Hazardous Substances which could reasonably result in the imposition of
liability in excess of $5,000,000 or requiring that action be taken to respond
to or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$5,000,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (iii) concerning the filing
of a Lien (other than Permitted Lien) upon, against or in connection with a
Borrower, any Subsidiary, or any of their respective former Subsidiaries, or any
of their leased or owned Property, wherever located.
     (g) Material Changes. The Company shall provide to the Administrative
Agents prompt written notice of any condition or event of which the Company or
any Subsidiary has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change or (ii) a
breach of or noncompliance with any material term, condition, or covenant of any
material contract to which the Company or any Subsidiary is a party or by which
their Properties may be bound which breach or noncompliance could reasonably be
expected to result in a Material Adverse Change.
     (h) Termination Events. As soon as possible and in any event (i) within
30 days after the Company or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after the Company or any member of the Controlled Group
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, the Company shall provide to the Administrative Agents a
statement of an authorized officer of the Company describing such Termination
Event and the action, if any, which the Company or any Affiliate of the Company
proposes to take with respect thereto;
     (i) Termination of Plans. Promptly and in any event within five Business
Days after receipt thereof by a Borrower or any member of the Controlled Group
from the PBGC, the Company shall provide to the Administrative Agents copies of
each notice received by the Company or any such member of the

-71-



--------------------------------------------------------------------------------



 



Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;
     (j) Other ERISA Notices. Promptly and in any event within five Business
Days after receipt thereof by the Company or any member of the Controlled Group
from a Multiemployer Plan sponsor, the Company shall provide to the
Administrative Agents a copy of each notice received by the Company or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Company or any member of the Controlled Group pursuant
to Section 4202 of ERISA;
     (k) Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Company or any Subsidiary, the
Company shall provide to the Administrative Agents a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority;
     (l) Disputes; etc. The Company shall provide to the Administrative Agents
prompt written notice of (i) any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of the Company, any such actions threatened, or affecting the Company or any
Subsidiary, which, if adversely determined, could reasonably be expected to
cause a Material Adverse Change, or any material labor controversy of which the
Company or any Subsidiary has knowledge resulting in or reasonably considered to
be likely to result in a strike against the Company or any Subsidiary, and
(ii) any claim, judgment, Lien or other encumbrance (other than a Permitted
Lien) affecting any Property of the Company or of any Subsidiary, if the value
of the claim, judgment, Lien, or other encumbrance affecting such Property shall
exceed $5,000,000;
     (m) Annual Budget. Promptly and in any event within 90 days after the end
of a fiscal year (“Preceding Year”), the Company shall provide to the
Administrative Agents with sufficient copies for the Lenders, (i) the projected
consolidated statements of income and retained earnings, and (ii) the projected
cash flow budget and operating budget, including the balance sheet as of the end
of the Preceding Year, for the Company and its Subsidiaries, in any case, for
the twelve month period immediately following the Preceding Year.
     (n) Other Information. Subject to the confidentiality provisions of
Section 9.8, the Company shall provide to the Administrative Agents such other
information respecting the business, operations, or Property of the Company or
of any Subsidiary, financial or otherwise, as any Lender through an
Administrative Agent may reasonably request.
Section 5.3 Insurance.
     (a) The Company shall, and shall cause each Subsidiary to, with reputable
insurers in respect of such of their respective Properties, carry and maintain
insurance in such amounts and against such risks as is customarily maintained by
other Persons of similar size engaged in similar businesses or, self-insure to
the extent that is customary for Persons of similar size engaged in similar
businesses. In addition, the Company and its Subsidiaries shall comply with all
requirements regarding insurance contained in the Security Documents to which it
or such Subsidiary is a party.
     (b) Certificates of insurance, and endorsements and renewals thereof shall
be delivered by the Company to and retained by the applicable Administrative
Agent. All policies of (i) property insurance with respect to the US Collateral
either shall have attached thereto a lender’s loss payable endorsement in favor
of the US Administrative Agent for its benefit and the ratable benefit of the US
Secured Parties or name the US Administrative Agent as loss payee for its
benefit and the ratable benefit of the US Secured Parties, in either case, in
form reasonably satisfactory to the US Administrative Agent, (ii) property

-72-



--------------------------------------------------------------------------------



 



insurance with respect to the Canadian Collateral either shall have attached
thereto a lender’s loss payable endorsement in favor of the Canadian
Administrative Agent for its benefit and the ratable benefit of the Canadian
Secured Parties or name the Canadian Administrative Agent as loss payee for its
benefit and the ratable benefit of the Canadian Secured Parties, in either case,
in form reasonably satisfactory to the Canadian Administrative Agent, and
(iii) liability insurance shall name the US Administrative Agent for its benefit
and the ratable benefit of the Secured Parties as an additional insured. All
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. All such
policies shall contain a provision that notwithstanding any contrary agreements
between a Borrower, its Subsidiaries, and the applicable insurance company, such
policies will not be canceled or allowed to lapse without renewal without at
least 30 days’ prior written notice to the applicable Administrative Agent. In
the event that, notwithstanding the “lender’s loss payable endorsement”
requirement of this Section 5.3, the proceeds of any insurance policy described
above are paid to a Borrower or a Guarantor, the Company shall deliver, or cause
to be delivered, such proceeds to the applicable Administrative Agent
immediately upon receipt.
     (c) If at any time the area in which the Mortgaged Property (as defined in
the Mortgages) are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), the Company shall, and shall cause each of its Subsidiaries
to, obtain flood insurance in such total amount as required by Regulation H of
the Federal Reserve Board or Part 22 to Title 12 of the Code of Federal
Regulations, in either case, as from time to time in effect and all official
rulings and interpretations thereunder or thereof, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time.
     (d) Any proceeds of insurance referred to in this Section 5.3 which are
paid to any Administrative Agent shall (i) if no Event of Default has occurred
and is continuing, be returned to the Applicable Borrower to be applied as
permitted by Section 2.7, and (ii) if an Event of Default has occurred and is
continuing, be immediately applied to the Obligations in accordance with
Section 7.6.
Section 5.4 Compliance with Laws. The Company shall, and shall cause each
Subsidiary to, comply with all federal, state, provincial, territorial and local
laws and regulations (including Environmental Laws) which are applicable to the
operations and Property of the Company or such Subsidiary and maintain all
related permits necessary for the ownership and operation of the Company’s and
such Subsidiary’s Property and business, except in any case where the failure to
so comply could not reasonably be expected to result in a Material Adverse
Change, provided that this Section 5.4 shall not prevent the Company or any of
its Subsidiaries from, in good faith and with reasonable diligence, contesting
the validity or application of any such laws or regulations by appropriate legal
proceedings for which adequate reserves have been established.
Section 5.5 Taxes. The Company shall, and shall cause each Subsidiary to pay and
discharge all material Taxes imposed on the Company or any of its Subsidiaries,
respectively, prior to the date on which penalties attach; provided that nothing
in this Section 5.5 shall require the Company or any of its Subsidiaries to pay
any Tax which is being contested in good faith and for which adequate reserves
have been established in accordance with GAAP.
Section 5.6 Additional Guarantors. Immediately upon the creation of any new
Material Subsidiary permitted by this Agreement and within 30 days after the
purchase by the Company or any of its Subsidiaries of the Equity Interests of
any Person, which purchase results in such Person becoming a Material Subsidiary
permitted by this Agreement, the Company shall (a) if such Material Subsidiary
is a Domestic Subsidiary, cause such Subsidiary to execute and deliver to the US
Administrative Agent, a joinder to the US Subsidiary Guaranty, and (b) if such
Material Subsidiary is a Subsidiary of the

-73-



--------------------------------------------------------------------------------



 



Canadian Borrower, cause such Subsidiary to execute and deliver to the Canadian
Administrative Agent, a joinder to the Canadian Guaranty, and (c) in either
case, cause such Subsidiary to deliver such evidence of corporate authority to
enter into such Credit Documents as the Applicable Administrative Agent may
reasonably request.
Section 5.7 Security. The Company agrees that at all times before the
termination of this Agreement, payment in full of the Obligations (other than
reimbursement and indemnity obligations which survive but are not due and
payable), and termination in full of the Commitments, the Applicable
Administrative Agent shall have an Acceptable Security Interest in the
applicable Collateral to secure the performance and payment of the applicable
Obligations as set forth in the applicable Security Documents. The Company
shall, and shall cause each Subsidiary to take such actions, including execution
and delivery of any Security Documents necessary to:
     (a) create, perfect and maintain an Acceptable Security Interest in favor
of the US Administrative Agent in the following Properties of the Company and
any Domestic Subsidiary of the Company, whether now owned or hereafter acquired:
(i) all Equity Interests issued by any Domestic Subsidiary, (ii) not more than
66% of all Equity Interests issued by any first-tier Foreign Subsidiary,
including, without limitation, the Canadian Borrower, (iii) all real properties
constituting Material Real Properties, and (iv) all other Properties (other than
real properties and Equity Interests in a Subsidiary, each of which is discussed
elsewhere under this Section); and
     (b) create, perfect and maintain an Acceptable Security Interest in favor
of the Canadian Administrative Agent in the following Properties of the Canadian
Borrower and any Subsidiary of the Canadian Borrower, whether now owned or
hereafter acquired: (i) all real properties constituting Material Real
Properties, and (ii) all other Properties (other than real properties and Equity
Interests in a Subsidiary).
For the avoidance of doubt, notwithstanding the preceding provisions of this
Section 5.7 or any other provisions of the Credit Documents, (A) neither the
Company nor any Domestic Subsidiary shall be required to grant any security
interest in more than 66% of the Equity Interests in any first-tier Foreign
Subsidiary and (B) none of the Property of any Foreign Subsidiary shall ever
serve as collateral or other security for the US Facility (including US
Swingline Advances).
Section 5.8 Records; Inspection. The Company shall, and shall cause each
Subsidiary to maintain proper, complete and consistent books of record with
respect to such Person’s operations, affairs, and financial condition. From time
to time upon reasonable prior notice, the Company shall permit any Lender and
shall cause each Subsidiary to permit any Lender, at such reasonable times and
intervals and to a reasonable extent and under the reasonable guidance of
officers of or employees delegated by officers of the Company or such
Subsidiary, to, subject to any applicable confidentiality considerations,
examine and copy the books and records of the Company or such Subsidiary, to
visit and inspect the Property of the Company or such Subsidiary, and to discuss
the business operations and Property of the Company or such Subsidiary with the
officers and directors thereof.
Section 5.9 Maintenance of Property. The Company shall, and shall cause each
Subsidiary to, maintain their owned, leased, or operated Property in good
condition and repair, normal wear and tear excepted; and shall abstain from, and
cause each Subsidiary to abstain from, knowingly or willfully permitting the
commission of waste or other injury, destruction, or loss of natural resources,
or the occurrence of pollution, contamination, or any other condition in, on or
about the owned or operated Property involving the Environment that could
reasonably be expected to result in Response activities and that could
reasonably be expected to cause a Material Adverse Change.

-74-



--------------------------------------------------------------------------------



 



Section 5.10 Landlord Agreements. The Company shall, and shall cause the
applicable Subsidiary to, use commercially reasonable efforts to obtain lien
waivers or subordination agreements in form and substance satisfactory to the
applicable Administrative Agent and executed by each landlord with respect to
each parcel of property leased by the Company or one of its Subsidiaries where
20% or more of the aggregate value of the Company’s and its Subsidiaries’
Inventory is located.
Section 5.11 Material Real Properties. The Company shall, and shall cause the
applicable Subsidiary to use commercially reasonable efforts to, satisfy each
requirement set forth in Schedule 5.11 for properties constituting Material Real
Properties acquired (directly or through the acquisition of a Subsidiary) after
the Effective Date.
ARTICLE VI
NEGATIVE COVENANTS
     So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Company agrees to comply with the following covenants.
Section 6.1 Debt. The Company shall not, nor shall it permit any Subsidiary to,
create, assume, incur, suffer to exist, or in any manner become liable,
directly, indirectly, or contingently in respect of, any Debt other than the
following (collectively, the “Permitted Debt”):
     (a) Debt of the Credit Parties under the Credit Documents;
     (b) intercompany Debt incurred in the ordinary course of business owed by a
Credit Party to another Credit Party; provided that, if applicable, such Debt as
an investment is also permitted in Section 6.3;
     (c) Debt in the form of accounts payable to trade creditors for goods or
services and current operating liabilities (other than for borrowed money) which
in each case are not more than 90 days past due, in each case incurred in the
ordinary course of business, as presently conducted, unless contested in good
faith and by appropriate proceedings;
     (d) Debt for borrowed money incurred after the Effective Date; provided
that (i) such Debt is either unsecured or Additional Subordinated Debt, (ii) the
maintenance covenants and financial ratios under instruments or agreements
governing the credit facility for such Debt are not more restrictive than such
covenants under the Facilities as reasonably determined by the US Administrative
Agent which determination will not be unreasonably withheld or delayed,
(iii) the scheduled maturity of such Debt is at least six months past the
scheduled Maturity Date and no amortization payments, mandatory prepayments, or
repurchases of such Debt are required thereunder other than at the scheduled
maturity thereof (other than amortization payments, mandatory prepayments or
repurchases required in respect of such Debt in connection with the occurrence
of an event of default under such Debt, a change of control of the issuer
(including a disposition of all or substantially all of the assets of the US
Borrower and its Subsidiaries, a liquidation or dissolution of the US Borrower,
or any event constituting a Change of Control (as defined herein) or an asset
sale by the issuer or a Subsidiary thereof), and (iv) the Company and its
Subsidiaries are in compliance with the covenants set forth in this Agreement,
both before and after giving effect to each incurrence of such Debt;
     (e) Existing Subordinated Debt;
     (f) Unsecured Debt existing on the Effective Date and set forth in Part A
of Schedule 6.1 (including the Bond Issuance);

-75-



--------------------------------------------------------------------------------



 



     (g) the following secured Debt; provided that, the aggregate principal
amount of all such Debt shall not exceed 10% of the Company’s consolidated Net
Worth at any time and neither Borrower nor any Subsidiary may enter into
additional indebtedness of the type described in this clause (g) if a Default is
continuing or entering into the additional indebtedness could reasonably be
expected to cause a Default:

  (i)   purchase money indebtedness or Capital Leases;     (ii)   Debt secured
by Liens of the type described in Section 6.2(f); and     (iii)   Secured Debt
existing on the Effective Date and set forth in Part B of Schedule 6.1.

Section 6.2 Liens. The Company shall not, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of the Company or any Subsidiary of the Company, whether now owned or
hereafter acquired, or assign any right to receive any income, other than the
following (collectively, the “Permitted Liens”) but subject to the limitation in
Section 6.5(b):
     (a) Liens securing the Obligations;
     (b) Liens imposed by law, such as materialmen’s, mechanics’, builder’s,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 30 days or are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;
     (c) Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;
     (d) Liens for taxes, assessment, or other governmental charges which are
not yet due and payable or which are being actively contested in good faith by
appropriate proceedings;
     (e) Liens securing purchase money debt and Capital Leases permitted under
Section 6.1(g); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt and
the amount secured thereby is not increased;
     (f) Liens on Property of Persons which become Subsidiaries of a Borrower
after the Effective Date and securing Permitted Debt; provided that, (i) such
Liens are in existence at the time the respective Persons become Subsidiaries of
a Borrower and were not created in anticipation thereof and (ii) the Debt
secured by such Liens (A) is secured only by such Property and not by any other
assets of the Subsidiary acquired, and (B) is not increased in amount;
     (g) Liens arising from precautionary UCC financing statements regarding
operating leases to the extent such operating leases are permitted hereby;
     (h) encumbrances consisting of minor easements, zoning restrictions, or
other restrictions on the use of real property that do not (individually or in
the aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Company or such Subsidiary to use such
assets in its business, and none of which is violated in any material aspect by
existing or proposed structures or land use;

-76-



--------------------------------------------------------------------------------



 



     (i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;
     (j) Liens on cash or securities pledged to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business;
     (k) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;
     (l) in respect of any parcel of Real Property, defects or irregularities in
the title to such Real Property which in the opinion of the Administrative
Agents are of a minor nature and which, in the aggregate, will not materially
impair the use of such Real Property for the purposes for which such Real
Property is held by the owner thereof;
     (m) Liens existing on the Effective Date and set forth in Schedule 6.2 and
covering only such property that is covered by such Lien on the Effective Date.
Section 6.3 Investments. The Company shall not, nor shall it permit any
Subsidiary to, make or hold any direct or indirect investment in any Person,
including capital contributions to the Person, investments in or the acquisition
of the debt or equity securities of the Person, or any loans, guaranties, trade
credit, or other extensions of credit to any Person, other than the following
(collectively, the “Permitted Investments”):
     (a) investments in the form of trade credit to customers of a Borrower and
its Subsidiaries arising in the ordinary course of business and represented by
accounts from such customers;
     (b) Liquid Investments;
     (c) loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the Effective
Date, in each case as specified in the attached Schedule 6.3; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);
     (d) ordinary course of business contributions, loans, or advances to, or
investments in a Credit Party; provided that, such contributions, loans, or
advances to, or investments are subordinated to the Obligations on terms
reasonably acceptable to the US Administrative Agent;
     (e) promissory notes and other noncash consideration received by the Credit
Parties in connection with any asset sale permitted hereunder, with the
bankruptcy or reorganization of suppliers and customers, or with the settlement
of delinquent obligations of, and disputes with, customers and suppliers arising
in the ordinary course of business;
     (f) creation or acquisition of and additional contributions, loans or
advances to, or investments in, any additional Subsidiaries in compliance with
Section 5.6 and Section 6.22; provided that, any contributions, loans, or
advances to, or investments in such Subsidiary (other than the initial
capitalization

-77-



--------------------------------------------------------------------------------



 



of such Subsidiary) by the Company or any of its Subsidiaries shall be otherwise
permitted under this Section 6.3 or in the case of Non-Guarantor Subsidiaries,
Section 6.22; and
     (g) other investments, loans and advances (other than investments in and
loans and advances to Foreign Subsidiaries) in an aggregate amount (valued at
cost or outstanding principal amount, as the case may be) not greater than
$10,000,000 at any time outstanding.
Section 6.4 Acquisitions. The Company shall not, nor shall it permit any
Subsidiary to, make an Acquisition in a transaction or related series of
transactions; provided that, an Acquisition may be made so long as: (a) no
Default or Event of Default exists both before and after giving effect to such
Acquisition; (b) the excess of the aggregate US Commitments over the US
Outstandings, both before and after giving effect to such Acquisition, is
greater than or equal to $10,000,000; (c) such Acquisition is substantially
related to the business of the Company and its Subsidiaries, taken as a whole,
and is not hostile; and (d) either (i) both before and after giving effect to
such Acquisition, the Leverage Ratio (calculated as of the fiscal quarter ending
immediately prior to effective date of such Acquisition and as of the effective
date of the Acquisition) shall be less than 2.50 to 1.00; or (ii) the total
consideration for such Acquisition (whether paid in cash or assumed in
liabilities by the purchaser(s) but excluding any consideration constituting
Equity Interests of the applicable Borrower) shall not exceed 20% of the
Company’s consolidated Net Worth calculated as of the fiscal quarter ending
immediately prior to the effective date of such Acquisition.
Section 6.5 Agreements Restricting Liens; Negative Pledge. (a) The Company shall
not, nor shall it permit any Subsidiary to, create, incur, assume or permit to
exist any contract, agreement or understanding (other than this Agreement, the
Security Documents and agreements governing Debt permitted by Section 6.1(d) to
the extent such restrictions govern only the asset financed pursuant to such
Debt incurred pursuant to Section 6.1(d)) which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property, whether now owned or hereafter acquired, to secure the Obligations
or restricts any Subsidiary from paying Restricted Payments to such Borrower, or
which requires the consent of or notice to other Persons in connection
therewith. (b) Notwithstanding anything herein to the contrary, the Company
shall not, nor shall it permit any Subsidiary to, create or permit to exist any
Lien on any Equity Interests issued by a Foreign Subsidiary, other than (i) a
Lien in favor of the Applicable Administrative Agent and (ii) a Lien to the
extent it is permitted under Section 6.2(d) or Section 6.2(k).
Section 6.6 Use of Proceeds; Use of Letters of Credit. The Company shall not,
nor shall it permit any Subsidiary to: (a) use the proceeds of the Revolving
Advances for any purposes other than (i) to refinance the advances and other
obligations outstanding under the Restated Agreement, (ii) for working capital
purposes, and (iii) for general corporate purposes, including capital
expenditures and the payment of fees and expenses related to the entering into
of this Agreement and the other Credit Documents; or (b) use the proceeds of the
Swingline Advances or the Letters of Credit for any purposes other than (i) for
working capital purposes and (ii) for general corporate purposes. Neither
Borrower shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly use any part of the proceeds of Advances or Letters of Credit for any
purpose which violates, or is inconsistent with, Regulations T, U, or X.
Section 6.7 Corporate Actions.
     (a) The Company shall not, nor shall it permit any Subsidiary to, merge,
amalgamate or consolidate with or into any other Person, except that a Borrower
may merge or amalgamate with any of its wholly-owned Subsidiaries and any Credit
Party (other than a Borrower) may merge, amalgamate or be consolidated with or
into any other Credit Party, provided that immediately after giving effect to
any such

-78-



--------------------------------------------------------------------------------



 



proposed transaction no Default would exist and, in the case of any such merger
or amalgamation to which a Borrower is a party, such Borrower or the other
Borrower is the surviving entity.
     (b) The Company shall not, nor shall it permit any Material Subsidiary to,
change its name or reorganize in another jurisdiction, or in any manner
rearrange its business structure as it exists on the date of this Agreement,
provided that the Company may, and may permit any Material Subsidiary to, change
its name, reorganize in another jurisdiction or in any manner rearrange its
business structure if the Company gives written notice thereof to the
Administrative Agents within thirty (30) days thereafter.
Section 6.8 Sale of Assets. The Company shall not, nor shall it permit any
Subsidiary to, sell, convey, or otherwise transfer any of its assets outside the
ordinary course of business, except that the Credit Parties may, during any
fiscal year of the Company, sell, convey or otherwise transfer assets (including
Equity Interests in any Subsidiary) outside the ordinary course of business up
to an aggregate net book value equal to 10% of aggregate net book value of the
fixed assets of the Company and it Subsidiaries as set forth in the Financial
Statements most recently delivered under Section 5.2; provided that such assets
may not be sold for an amount which is less than fair market value.
Section 6.9 Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to make any Restricted Payments except that so long as no Default
exists or would result from the making of such Restricted Payment:
     (a) Any Subsidiary may make Restricted Payments to a Borrower or any other
Credit Party,
     (b) The Company and its Subsidiaries may make scheduled interest and
scheduled principal payments on its Permitted Subordinated Debt (other than
obligations owing in respect of redeemable preferred stock) existing on the
Effective Date;
     (c) The Company and its Subsidiaries may make scheduled interest payments
on its Permitted Subordinated Debt (other than obligations owing in respect of
redeemable preferred stock) incurred after the Effective Date and which are
permitted by subordination terms as approved by the US Administrative Agent;
     (d) With respect to the LEED/A&W Seller Notes, the Borrower or CES, as
applicable, may make payments in cash of interest deferred pursuant to
Section 2.1 of the applicable LEED/A&W Seller Note, so long as (i) at the time
of such payment, the Borrower or CES, as applicable, no longer has Insufficient
Cash Flow (as defined in the applicable note), (ii) immediately before and
immediately after giving effect to such payment, there would be no Default or
Event of Default under this Agreement, and (iii) immediately after giving effect
to such payment, the excess of the aggregate Commitments over the Total
Outstandings would be greater than or equal to $5,000,000;
     (e) In addition to the interest payments contemplated by clauses (d) above,
with respect to Permitted Subordinated Debt under the LEED/A&W Seller Notes,
concurrent with the closing of the Bond Issuance, the Company may prepay or
repay such notes in full with the proceeds of the Bond Issuance;
     (f) the Company may make Restricted Payments in the form of cash dividends
to its equity holders in an aggregate amount not to exceed $10,000,000 in any
fiscal year so long as (i) no Default or Event of Default exists both before and
after giving effect to the declaration and payment of such dividends; and
(ii) the excess of the aggregate US Commitments over the US Outstandings, both
before and after giving effect to such declaration and payment of such
dividends, is greater than or equal to $10,000,000.

-79-



--------------------------------------------------------------------------------



 



Section 6.10 Affiliate Transactions. The Company shall not, nor shall it permit
any Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving of any guaranty, the assumption of any obligation or the rendering of any
service) with any of their Affiliates unless such transaction or series of
transactions is on terms no less favorable to the Company or any Subsidiary, as
applicable, than those that could be obtained in a comparable arm’s length
transaction with a Person that is not such an affiliate.
Section 6.11 Line of Business. The Company shall not, nor shall it permit any
Credit Party to, change the character of the Company’s and its Subsidiaries
collective business as conducted on the date of this Agreement, or engage in any
type of business not reasonably related to the Company’s and its Subsidiaries’
collective business as presently and normally conducted.
Section 6.12 Hazardous Materials. Except where the failure could not reasonably
be expected to cause a Material Adverse Change, the Company (a) shall not, nor
shall it permit any Subsidiary to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in material compliance with
Environmental Law; and (b) shall not, nor shall it permit any Subsidiary to,
release any Hazardous Substance or Hazardous Waste into the environment and
shall not permit its or any Subsidiary’s Property to be subjected to any release
of Hazardous Substance or Hazardous Waste, except in compliance with
Environmental Law.
Section 6.13 Compliance with ERISA. Except for matters that individually or in
the aggregate could not reasonably be expected to cause a Material Adverse
Change, the Company shall not, nor shall it permit any Subsidiary to, directly
or indirectly: (a) engage in any transaction in connection with which the
Company or any Subsidiary could be subjected to either a civil penalty assessed
pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43
of Subtitle D of the Code; (b) terminate, or permit any member of the Controlled
Group to terminate, any Plan in a manner, or take any other action with respect
to any Plan, which could result in any liability to the Company, any Subsidiary
or any member of the Controlled Group to the PBGC; (c) fail to make, or permit
any member of the Controlled Group to fail to make, full payment when due of all
amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, the Company, a Subsidiary or member of the Controlled Group is
required to pay as contributions thereto; (d) permit to exist, or allow any
Subsidiary or any member of the Controlled Group to permit to exist, any
accumulated funding deficiency within the meaning of Section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan;
(e) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(f) contribute to or assume an obligation to contribute to, or permit any member
of the Controlled Group to contribute to or assume an obligation to contribute
to, any Multiemployer Plan; (g) acquire, or permit any member of the Controlled
Group to acquire, an interest in any Person that causes such Person to become a
member of the Controlled Group if such Person sponsors, maintains or contributes
to, or at any time in the six-year period preceding such acquisition has
sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2) any
other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(h) incur, or permit any member of the Controlled Group to incur, a liability to
or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; (i) contribute to or assume an obligation to contribute to any employee
welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated

-80-



--------------------------------------------------------------------------------



 



by such entities in their sole discretion at any time without any liability; or
(j) amend or permit any member of the Controlled Group to amend, a Plan
resulting in an increase in current liability such that the Company, any
Subsidiary or any member of the Controlled Group is required to provide security
to such Plan under section 401(a)(29) of the Code.
Section 6.14 Sale and Leaseback Transactions. The Company shall not, nor shall
it permit any Subsidiary to, sell or transfer to a Person any Property, whether
now owned or hereafter acquired, if at the time or thereafter the Company or a
Subsidiary shall lease as lessee such Property or any part thereof or other
Property which the Company or a Subsidiary intends to use for substantially the
same purpose as the Property sold or transferred unless the fair market value of
all assets sold, transferred, leased or disposed of pursuant to this
Section 6.14 at any time does not, in the aggregate during the term of this
Agreement, exceed 5% of consolidated Net Worth calculated as of the most recent
fiscal quarter for which financial statements are available.
Section 6.15 Reserved.
Section 6.16 Limitation on Hedging. The Company shall not, nor shall it permit
any Subsidiary to, (a) purchase, assume, or hold a speculative position in any
commodities market or futures market or enter into any Hedging Arrangement for
speculative purposes; or (b) be party to or otherwise enter into any Hedging
Arrangement which (i) is entered into for reasons other than as a part of its
normal business operations as a risk management strategy and/or hedge against
changes resulting from market conditions related to the Company’s or its
Subsidiaries’ operations, or (ii) obligates the Company or any Subsidiary to any
margin call requirements.
Section 6.17 Capital Expenditures. The Company shall not, nor shall it permit
any Subsidiary to, incur any Capital Expenditure; provided that, a Capital
Expenditure may be incurred so long as (a) no Default or Event of Default exists
both before and after giving effect to the incurrence of such Capital
Expenditure, and (b) if the Leverage Ratio as of any fiscal quarter end
(“Subject Quarter End”) is equal to or greater than 2.50 to 1.00, then after
giving effect to the incurrence of such Capital Expenditure, the aggregate
Capital Expenditures incurred by the Company and its Subsidiaries during the
twelve month period immediately following such Subject Quarter End does not
exceed 75% of the Company’s consolidated EBITDA for the twelve month period
ending on such Subject Quarter End; provided further that, if at any time after
such Subject Quarter End, the Leverage Ratio for two consecutive fiscal quarter
ends (calculated for each such fiscal quarter end) is less than 2.50 to 1.00,
then the limitation set forth in this clause (b) shall not apply until such time
as the Leverage Ratio as of any fiscal quarter ending thereafter is equal to or
greater than 2.50 to 1.00.
Section 6.18 Leverage Ratio. The Company shall not permit the Leverage Ratio, at
the end of any fiscal quarter, to be greater than 3.00 to 1.00.
Section 6.19 Consolidated Interest Coverage Ratio. The Company shall not permit
the ratio of, as of the last day of each fiscal quarter, (a) the combined (but
not duplicative) consolidated EBITDA of the Company and its Subsidiaries,
calculated for the four fiscal quarters then ended, to (b) the combined (but not
duplicative) consolidated Interest Expense of the Company and its Subsidiaries
for the four fiscal quarters then ended, to be less than 3.00 to 1.00.
Section 6.20 Landlord Agreements. The Company shall not, nor shall it permit any
of its Subsidiaries to hold, store or otherwise maintain more than 20% of the
aggregate value of the Company’s and its Subsidiaries’ Inventory at locations
which are not owned by a Credit Party or which are not covered by a lien waiver
or subordination agreement in form and substance satisfactory to the applicable
Administrative Agent.

-81-



--------------------------------------------------------------------------------



 



Section 6.21 Amendment of Permitted Subordinated Debt Terms. The Company shall
not, nor shall it permit any of its Subsidiaries to, without prior written
consent of the US Administrative Agent, amend any of the documents or terms
governing any Permitted Subordinated Debt or the Bond Issuance, the effect of
which could reasonably be adverse to the Lenders as determined in the US
Administrative Agent’s sole reasonable discretion.
Section 6.22 Non-Guarantor Subsidiaries and Minority Investments.
Notwithstanding anything to the contrary contained herein, including any
provision of this Article VI, the Company shall not, nor shall it permit any of
its Subsidiaries to (i) create, assume, incur or suffer to exist any Lien on or
in respect of any of its Property for the benefit of any Non-Guarantor
Subsidiary, (ii) sell, assign, pledge, or otherwise transfer any of its
Properties to any Non-Guarantor Subsidiary, or (iii) make or permit to exist any
loans, advances, or capital contributions to, or make any investment in, or
purchase or commit to purchase any stock or other securities or evidences of
indebtedness of or interests in, any Non-Guarantor Subsidiary or in any
Properties of any Non-Guarantor Subsidiary (collectively, “Non-Guarantor
Investments”); provided that, the Company may, and may permit its Subsidiaries
to, make or permit to exist Investments in Non-Guarantor Subsidiaries, and other
Persons that are not Subsidiaries which are otherwise permitted under the terms
hereof and which individually or in the aggregate do not exceed $20,000,000.
ARTICLE VII
DEFAULT AND REMEDIES
Section 7.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:
     (a) Payment Failure. Any Credit Party (i) fails to pay any principal when
due under this Agreement or (ii) fails to pay, within three Business Days of
when due, any other amount due under this Agreement or any other Credit
Document, including payments of interest, fees, reimbursements, and
indemnifications;
     (b) False Representation or Warranties. Any representation or warranty made
or deemed to be made by any Credit Party or any officer thereof in this
Agreement, in any other Credit Document or in any certificate delivered in
connection with this Agreement or any other Credit Document is incorrect, false
or otherwise misleading in any material respect at the time it was made or
deemed made;
     (c) Breach of Covenant. (i) Any breach by any Credit Party of any of the
covenants in Section 5.2(c), Section 5.2(d), Section 5.3(a), or Article VI of
this Agreement or the corresponding covenants in any Guaranty or (ii) any breach
by any Credit Party of any other covenant contained in this Agreement or any
other Credit Document and such breach is not cured within 30 days after the
earlier of the date notice thereof is given to the Company by any Lender Party
or the date any officer of the Company or any other Credit Party obtained actual
knowledge thereof;
     (d) Guaranties. Any material provisions in the Guaranties shall at any time
(before its expiration according to its terms) and for any reason cease to be in
full force and effect and valid and binding on the Guarantors party thereto or
shall be contested by any party thereto; any Guarantor shall deny it has any
liability or obligation under such Guaranties; or any Guarantor shall cease to
exist other than as expressly permitted by the terms of this Agreement;
     (e) Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in any material portion
of the Property purported to be subject to such agreement in accordance with the
terms of such agreement or any material provisions thereof shall

-82-



--------------------------------------------------------------------------------



 



cease to be in full force and effect and valid and binding on the Credit Party
that is a party thereto or any such Person shall so state in writing;
     (f) Cross-Default. (i) Any Credit Party shall fail to pay any principal of
or premium or interest on its Debt which is outstanding in a principal amount of
at least $10,000,000.00 individually or when aggregated with all such Debt of
the Credit Parties so in default (but excluding Debt constituting Obligations)
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to Debt which is
outstanding in a principal amount of at least $10,000,000.00 individually or
when aggregated with all such Debt of the Credit Parties so in default (other
than Debt constituting Obligations), and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt prior to the stated maturity thereof; or (iii) any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment); provided that, for
purposes of this subsection 7.1(f), the “principal amount” of the obligations in
respect of any Hedging Arrangements at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that would be required to be
paid if such Hedging Arrangements were terminated at such time;
     (g) Bankruptcy and Insolvency. (i) Any Credit Party or any Subsidiary shall
terminate its existence or dissolve or (ii) any Credit Party or any Subsidiary
(A) admits in writing its inability to pay its debts generally as they become
due; makes an assignment for the benefit of its creditors; consents to or
acquiesces in the appointment of a receiver, liquidator, fiscal agent, or
trustee of itself or any of its Property; files a petition under any Debtor
Relief Law; or consents to any reorganization, arrangement, workout,
liquidation, dissolution, or similar relief under any Debtor Relief Law or
(B) shall have had, without its consent, any court enter an order appointing a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
any petition filed against it seeking reorganization, arrangement, workout,
liquidation, dissolution or similar relief under any Debtor Relief Law and such
petition shall not be dismissed, stayed, or set aside for an aggregate of
60 days, whether or not consecutive;
     (h) Adverse Judgment. The Company or any Subsidiary suffers final judgments
against any of them since the date of this Agreement in an aggregate amount,
less any insurance proceeds covering such judgments which are received or as to
which the insurance carriers admit liability, greater than $10,000,000.00 and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgments, by reason of a pending
appeal or otherwise, shall not be in effect;
     (i) Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Company by the US Administrative Agent, such Termination Event shall not have
been corrected and shall have created and caused to be continuing a material
risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination could reasonably be expect to result in a liability of, or liability
for withdrawal could reasonably be expected to be, greater than $10,000,000.00;
     (j) Plan Withdrawals. The Company or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $10,000,000.00; or
     (k) Change in Control. The occurrence of a Change in Control.

-83-



--------------------------------------------------------------------------------



 



Section 7.2 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.1(g) shall have occurred and be
continuing, then, and in any such event,
     (a) the Applicable Administrative Agent (i) shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Borrowers, declare
that the obligation of each Lender, each Swingline Lender and each Issuing
Lender to make Credit Extensions shall be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrowers, declare all outstanding
Advances, all interest thereon, and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon such Advances, all such
interest, and all such amounts shall become and be forthwith due and payable in
full, without presentment, demand, protest or further notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by each Borrower,
     (b) the US Borrower shall, on demand of the US Administrative Agent at the
request or with the consent of the US Majority Lenders, deposit with the US
Administrative Agent into the US Cash Collateral Account an amount of cash equal
to the outstanding US Letter of Credit Exposure as security for the Obligations
to the extent the US Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time,
     (c) the Canadian Borrower shall, on demand of the Canadian Administrative
Agent at the request or with the consent of the Canadian Majority Lenders,
deposit with the Canadian Administrative Agent into the Canadian Cash Collateral
Account an amount of cash equal to the outstanding Canadian Letter of Credit
Exposure as security for the Canadian Obligations to the extent the Canadian
Letter of Credit Obligations are not otherwise paid or cash collateralized at
such time, and
     (d) the Applicable Administrative Agent shall at the request of, or may
with the consent of, the Majority Lenders proceed to enforce its rights and
remedies under the Security Documents, the Guaranties, or any other Credit
Document by appropriate proceedings.
Section 7.3 Automatic Acceleration of Maturity. If any Event of Default pursuant
to Section 7.1(g) shall occur,
     (a) obligation of each Lender, each Swingline Lender and each Issuing
Lender to make Credit Extensions shall immediately and automatically be
terminated and all Advances, all interest on the Advances, and all other amounts
payable under this Agreement shall immediately and automatically become and be
due and payable in full, without presentment, demand, protest or any notice of
any kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by the
Borrowers,
     (b) the US Borrower shall, on demand of the US Administrative Agent at the
request or with the consent of the US Majority Lenders, deposit with the US
Administrative Agent into the US Cash Collateral Account an amount of cash equal
to the outstanding US Letter of Credit Exposure as security for the Obligations
to the extent the US Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time,
     (c) the Canadian Borrower shall, on demand of the Canadian Administrative
Agent at the request or with the consent of the Canadian Majority Lenders,
deposit with the Canadian Administrative Agent into the Canadian Cash Collateral
Account an amount of cash equal to the outstanding Canadian Letter of Credit
Exposure as security for the Canadian Obligations to the extent the Canadian
Letter of Credit Obligations are not otherwise paid or cash collateralized at
such time, and

-84-



--------------------------------------------------------------------------------



 



     (d) the Applicable Administrative Agent shall at the request of, or may
with the consent of, the Majority Lenders proceed to enforce its rights and
remedies under the Security Documents, the Guaranties, or any other Credit
Document by appropriate proceedings.
Section 7.4 Set-off. If an Event of Default shall have occurred and be
continuing, each Administrative Agent, each Lender, each Issuing Lender, and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Administrative Agent, such Lender, such
Issuing Lender or any such Affiliate to or for the credit or the account of the
applicable Borrower against any and all of the obligations of such Borrower now
or hereafter existing under this Agreement or any other Credit Document to such
Administrative Agent, such Lender or such Issuing Lender, irrespective of
whether or not such Administrative Agent, such Lender or such Issuing Lender
shall have made any demand under this Agreement or any other Credit Document and
although such obligations of such Borrower may be contingent or unmatured or are
owed to a branch or office of such Administrative Agent, such Lender or such
Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Administrative Agent, each
Lender, each Issuing Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Administrative Agent, such Lender, such Issuing Lender or their
respective Affiliates may have. Each Lender and each Issuing Lender agrees to
notify the Applicable Borrower and the Applicable Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Section 7.5 Remedies Cumulative, No Waiver. No right, power, or remedy conferred
to any Lender, Administrative Agent, or Issuing Lender in this Agreement or the
Credit Documents, or now or hereafter existing at law, in equity, by statute, or
otherwise shall be exclusive, and each such right, power, or remedy shall to the
full extent permitted by law be cumulative and in addition to every other such
right, power or remedy. No course of dealing and no delay in exercising any
right, power, or remedy conferred to any Lender, Administrative Agent, or
Issuing Lender in this Agreement and the Credit Documents or now or hereafter
existing at law, in equity, by statute, or otherwise shall operate as a waiver
of or otherwise prejudice any such right, power, or remedy. Any Lender,
Administrative Agent, or Issuing Lender may cure any Event of Default without
waiving the Event of Default. No notice to or demand upon the Borrowers shall
entitle the Borrowers to similar notices or demands in the future.
Section 7.6 Application of Payments.
     (a) Prior to Event of Default. Prior to an Event of Default, all payments
made hereunder shall be applied as directed by the applicable Borrower, but such
payments are subject to the terms of this Agreement, including the application
of prepayments according to Section 2.7.
     (b) After Event of Default (US Collateral). If an Event of Default has
occurred and is continuing, any amounts received or collected from, or on
account of assets held by, any Credit Party (other than a Foreign Credit Party)
shall be applied to the Obligations by the Administrative Agents in the
following order and manner:
     (i) First, to payment of that portion of such Obligations constituting
fees, indemnities, expenses, and other amounts (including fees, charges, and
disbursements of counsel to any Administrative Agent and amounts payable under
Sections 2.12, 2.13, and 2.15) payable by any Credit Party to any Administrative
Agent in its capacity as such;

-85-



--------------------------------------------------------------------------------



 



     (ii) Second, to payment of that portion of such Obligations constituting
accrued and unpaid interest, allocated ratably among the Lender Parties in
proportion to the Dollar Equivalent of the amounts described in this clause
Second payable to them;
     (iii) Third, to payment of that portion of such Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
by any Credit Party to the Secured Parties (including fees, charges and
disbursements of counsel to the respective Secured Parties and amounts payable
under Article II), ratably among such Secured Parties in proportion to the
Dollar Equivalent of the amounts described in this clause Third payable to them;
     (iv) Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Obligations payable by any Credit Party allocated
ratably among the Lender Parties in proportion to the Dollar Equivalent of the
respective amounts described in this clause Fourth held by them;
     (v) Fifth, to the payment of any then due and owing principal and other
amounts constituting part of the Obligations owing by any Credit Party with
respect to Hedging Arrangements entered into with a Swap Counterparty and
applied pro rata to such Swap Counterparties;
     (vi) Sixth, to the Applicable Administrative Agent for the account of the
Applicable Issuing Lender, ratably between the two Facilities, to cash
collateralize that portion of the Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit;
     (vii) Seventh, to the remaining Obligations owed by any Credit Party
including all Obligations for which the Company is liable as a Guarantor,
allocated among such remaining Obligations as determined by the Administrative
Agents and the Majority Lenders and applied to such Obligations in the order
specified in this clause (b); and
     (viii) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to applicable Borrower or as otherwise required by
any Legal Requirement.
Subject to Section 2.3(i), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
     (c) After Event of Default (Canadian Collateral). If an Event of Default
has occurred and is continuing,, any amounts received or collected from, or on
account of assets held by, any Foreign Credit Party shall be applied to the
Obligations by the Administrative Agents in the following order and manner:
     (i) First, to payment of that portion of such Obligations constituting
fees, indemnities, expenses, and other amounts (including fees, charges, and
disbursements of counsel to any Administrative Agent and amounts payable under
Sections 2.11, 2.13, and 2.15) payable by any Foreign Credit Party to any
Administrative Agent in its capacity as such;
     (ii) Second, to payment of that portion of such Obligations constituting
accrued and unpaid interest, allocated ratably among the Canadian Lender Parties
in proportion to the Canadian Dollar Equivalent of the respective amounts
described in this clause Second payable to them;
     (iii) Third, to payment of that portion of such Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
by any Foreign Credit Party to the Canadian

-86-



--------------------------------------------------------------------------------



 



Secured Parties (including fees, charges and disbursements of counsel to the
respective Canadian Secured Parties and amounts payable under Article II),
ratably among such Canadian Secured Parties in proportion to the Canadian Dollar
Equivalent of the amounts described in this clause Third payable to them;
     (iv) Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Obligations payable by any Foreign Credit Party
allocated ratably among the Canadian Lender Parties in proportion to the
Canadian Dollar Equivalent of the respective amounts described in this clause
Fourth held by them;
     (v) Fifth, to the payment of any then due and owing principal and other
amounts constituting part of the Obligations owing by any Foreign Credit Party
with respect to Hedging Arrangements entered into with a Swap Counterparty and
applied pro rata to such Swap Counterparties;
     (vi) Sixth, to the Canadian Administrative Agent for the account of the
Canadian Issuing Lender to cash collateralize that portion of the Canadian
Letter of Credit Obligations comprised of the aggregate undrawn amount of
Canadian Letters of Credit;
     (vii) Seventh, to the remaining Obligations owed by any Foreign Credit
Party allocated among such remaining Obligations as determined by the Canadian
Administrative Agent and the Canadian Majority Lenders and applied to such
Obligations in the order specified in this clause (c); and
     (viii) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Canadian Borrower or as otherwise required by
any Legal Requirement.
Subject to Section 2.3(i), amounts used to cash collateralize the aggregate
undrawn amount of Canadian Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Canadian Letters of Credit as
they occur. If any amount remains on deposit as cash collateral after all
Canadian Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.
Section 7.7 Currency Conversion After Maturity. Notwithstanding any other
provision in this Agreement, on the date that there has been an acceleration of
the maturity of the Obligations or a termination of the obligations of the
Lenders to make Credit Extensions hereunder as a result of any Event of Default,
(i) the Commitments shall automatically and without further act be terminated;
(ii) all Advances and all other Obligations under the US Facility denominated in
any Foreign Currency (including C$) shall be converted into, and all such
amounts due thereunder shall accrue and be payable in, Dollars at the Exchange
Rate on such date; (iii) all Advances and all other Obligations under the
Canadian Facility denominated in Dollars shall be converted into, and all such
amounts due thereunder shall accrue and be payable in, Canadian Dollars at the
Exchange Rate on such date; and (iv) on and after such date the interest rate
applicable to all such Obligations shall be the default rate applicable to
overdue Base Rate Advances hereunder. From and after such date, all Advances
under the US Facility shall be denominated only in, and all fees due under this
Agreement under the US Facility shall be payable in, Dollars and all Advances
under the Canadian Facility shall be denominated only in, and all fees due under
this Agreement under the Canadian Facility shall be payable in, Canadian
Dollars.
ARTICLE VIII
THE ADMINISTRATIVE AGENTS AND ISSUING LENDERS
Section 8.1 Appointment and Authority. Each Lender and each Issuing Lender
hereby (a) irrevocably appoints Wells Fargo to act on its behalf as the US
Administrative Agent hereunder and under

-87-



--------------------------------------------------------------------------------



 



the other Credit Documents and HSBC to act on its behalf as the Canadian
Administrative Agent hereunder and under the other Credit Documents, and
(b) authorizes such Administrative Agents to take such actions on its behalf and
to exercise such powers as are delegated to such Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Lender Parties, and neither the Company nor any other Credit
Party shall have rights as a third party beneficiary of any of such provisions.
Section 8.2 Rights as a Lender. The Person serving as the US Administrative
Agent or Canadian Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the US Administrative Agent or Canadian Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the US Administrative Agent or Canadian Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the US
Administrative Agent or the Canadian Administrative Agent hereunder and without
any duty to account therefor to the Lenders.
Section 8.3 Exculpatory Provisions. Neither Administrative Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents. Without limiting the generality of the foregoing, neither
Administrative Agent:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the such
Administrative Agent is required to exercise as directed in writing by the US
Majority Lenders or Canadian Majority Lenders, as applicable (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Credit Documents), provided that neither Administrative Agent shall
be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Administrative Agent to liability or that is contrary
to any Credit Document or applicable law; and
     (c) shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Company, any Credit Party or any of
its Affiliates that is communicated to or obtained by the Person serving as the
US Administrative Agent or Canadian Administrative Agent or any of its
Affiliates in any capacity.
Neither Administrative Agent shall be liable for any action taken or not taken
by it (i) with the consent or at the request of the US Majority Lenders or
Canadian Majority Lenders, as applicable (or such other number or percentage of
the Lenders as shall be necessary, or as such Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.2 and 7.1) or (ii) in the absence of its own gross negligence or
willful misconduct. Each Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to such Administrative Agent by the Company, a Lender or an Issuing
Lender.
Neither Administrative Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants,

-88-



--------------------------------------------------------------------------------



 



agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Administrative Agent.
Section 8.4 Reliance by Administrative Agent. Each Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Each Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Credit Extension that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, each Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Lender
unless such Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Lender prior to the making of such Credit Extension. Each
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Section 8.5 Delegation of Duties. Each Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by such
Administrative Agent. Each Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 8.6 Resignation of Administrative Agent or Issuing Lender. Each
Administrative Agent and each Issuing Lender may at any time give notice of its
resignation to the other Lender Parties and the Borrowers. Upon receipt of any
such notice of resignation, (a) the US Majority Lenders shall have the right, in
consultation with the US Borrower, to appoint a successor US Administrative
Agent, which shall be a bank with an office in Houston, Texas or an Affiliate of
any such bank with an office in Houston, Texas, (b) the US Majority Lenders
shall have the right, in consultation with the US Borrower to appoint a
successor US Issuing Lender, which shall be a Lender with an office in Houston,
Texas or an Affiliate of any such Lender with an office in Houston, Texas,
(c) the Canadian Majority Lenders shall have the right, in consultation with the
Canadian Borrower, to appoint a successor Canadian Administrative Agent and
Canadian Issuing Lender, which shall be a bank who is a Canadian Resident Lender
with an office in Calgary, Alberta Canada, or an Affiliate of any such bank with
an office in Calgary, Alberta Canada. If no such successor shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Issuing Lender gives notice of its resignation,
then the retiring Administrative Agent or Issuing Lender, as applicable, may on
behalf of the Lenders and Issuing Lenders, appoint a successor agent or issuing
lender meeting the qualifications set forth above provided that if the retiring
Administrative Agent or Issuing Lender shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent or Issuing Lender, as applicable,
shall be discharged from its duties and obligations hereunder and under the
other Credit Documents (except that (y) in the case of any collateral security
held by such Administrative Agent on behalf of the Lenders or an Issuing Lender
under any of the Credit Documents, the retiring Administrative

-89-



--------------------------------------------------------------------------------



 



Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed and (z) the retiring Issuing Lender
shall remain the Issuing Lender with respect to any Letters of Credit
outstanding on the effective date of its resignation and the provisions
affecting the Issuing Lender with respect to such Letters of Credit shall inure
to the benefit of the retiring Issuing Lender until the termination of all such
Letters of Credit.), and (2) all payments, communications and determinations
provided to be made by, to or through the retiring Administrative Agent or
Issuing Lender, as applicable, shall instead be made by or to each applicable
class of Lenders, until such time as the applicable Majority Lenders appoint a
successor Administrative Agent or Issuing Lender as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent or Issuing Lender hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent or Issuing Lender, as applicable, and the retiring
Administrative Agent or Issuing Lender, as applicable, shall be discharged from
all of its duties and obligations hereunder or under the other Credit Documents
(if not already discharged therefrom as provided above in this paragraph). The
fees payable by the Borrowers to a successor Administrative Agent or Issuing
Lender, as applicable shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s or Issuing Lender’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Sections 9.1(b), (c), and (d) and Section 2.3(h) shall continue in effect for
the benefit of such retiring Administrative Agent and Issuing Lender, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent or
Issuing Lender, as applicable, was acting as US Administrative Agent, Canadian
Administrative Agent, US Issuing Lender or Canadian Issuing Lender.
Section 8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
Party acknowledges that it has, independently and without reliance upon any
Administrative Agent or any other Lender Party or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
Party also acknowledges that it will, independently and without reliance upon
any Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.
Section 8.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents and
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the US Administrative
Agent, Canadian Administrative Agent, a Lender or an Issuing Lender hereunder.
Section 8.9 Collateral Matters.
     (a) Each Administrative Agent is authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time, to take any actions with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Documents. Each Administrative Agent is further authorized on behalf of the
Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time, to take any action (other than enforcement actions
requiring the consent of, or request by, the Majority Lenders as set forth in
Section 7.2(c) or Section 7.3(c) above) in exigent circumstances as may be
reasonably necessary to preserve any rights or privileges of the Lenders under
the Credit Documents or applicable law.

-90-



--------------------------------------------------------------------------------



 



     (b) The Lenders irrevocably authorize each Administrative Agent to release
any Lien granted to or held by such Administrative Agent upon any Collateral:
(i) upon termination of the Commitments, termination or expiration of all
Letters of Credit, and payment in full of all Total Outstandings and all other
Obligations payable under this Agreement and under any other Credit Document;
(ii) constituting Property sold or to be sold or disposed of as part of or in
connection with any disposition permitted under this Agreement or the other
Credit Documents; (iii) constituting Property in which the Company or any
Subsidiary owned no interest at the time the Lien was granted or at any time
thereafter; (iv) constituting Property leased to the Company or any Subsidiary
under a lease which has expired or has been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by the Company or such Subsidiary to be, renewed or extended; or
(v) if approved, authorized or ratified in writing by the applicable Majority
Lenders or all the Lenders, as the case may be, as required by Section 9.2. Upon
the request of an Administrative Agent at any time, the Lenders will confirm in
writing such Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 8.9.
Section 8.10 Marshaling Rights of Lender Parties; Allocation of Losses.
Notwithstanding anything herein or in any other Credit Document to the contrary,
the Canadian Secured Parties, by receipt of the benefits of the US Collateral,
hereby acknowledge the marshaling rights of the US Administrative Agent and US
Lenders. The Canadian Administrative Agent is hereby authorized on behalf of the
Canadian Lenders for the Canadian Lenders and its Affiliates that are Swap
Counterparties to, and the US Administrative Agent is hereby authorized on
behalf of the US Lenders for the US Lenders and its Affiliates that are Swap
Counterparties to, enter into an intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agents addressing certain allocation
of losses among the Secured Parties, as more particularly provided therein. A
copy of such intercreditor agreement will be made available to each Secured
Party on the Effective Date and thereafter upon request. Each Secured Party
acknowledges and agrees to the terms of such intercreditor agreement and agrees
that the terms thereof shall be binding on such Secured Party and its successors
and assigns, as if it were a party thereto.
ARTICLE IX
MISCELLANEOUS
Section 9.1 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. Each Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by any Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for such
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by Issuing
Lenders in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Lender Party (including the fees, charges
and disbursements of any counsel for any Lender Party), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit.
     (b) Indemnification by the Borrowers. Each Borrower shall, and does hereby
indemnify, each Administrative Agent (and any sub-agent thereof), each Lender
and each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against,

-91-



--------------------------------------------------------------------------------



 



and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of any
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Credit Documents, (ii) any
Advance or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if the Company or such
other Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the any Administrative Agent (or any
sub-agent thereof), any Issuing Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to such Administrative Agent (or
any such sub-agent), such Issuing Lender or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Administrative Agent (or any such sub-agent) or such
Issuing Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for such Administrative Agent (or any such sub-agent) or
such Issuing Lender in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.6(e).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby except where the same are a result
of such Indemnitee’s gross negligence or willful misconduct.

-92-



--------------------------------------------------------------------------------



 



     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of any Administrative Agent and any Issuing Lender, the replacement of any
Lender, the termination of the Aggregate Commitments, termination or expiration
of all Letters of Credit, and the repayment, satisfaction or discharge of all
the other Obligations.
Section 9.2 Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the applicable Majority Lenders and
the Applicable Borrower, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
that:
     (a) no amendment, waiver, or consent shall, unless in writing and signed by
all the US Lenders and the US Borrower, do any of the following: (i) reduce the
principal of, or interest on, the US Advances, (ii) postpone or extend any date
fixed for any payment of principal of, or interest on, the US Advances,
including the Maturity Date, or (iii) change the number of US Lenders which
shall be required for the US Lenders to take any action hereunder or under any
other Credit Document;
     (b) no amendment, waiver, or consent shall, unless in writing and signed by
all the Canadian Lenders and the Canadian Borrower, do any of the following:
(i) reduce the principal of, or interest on, the Canadian Advances,
(ii) postpone or extend any date fixed for any payment of principal of, or
interest on, the Canadian Advances, including the Maturity Date, or (iii) change
the number of Canadian Lenders which shall be required for the Canadian Lenders
to take any action hereunder or under any other Credit Document;
     (c) no amendment, waiver, or consent shall, unless in writing and signed by
all the Lenders and both Borrowers, do any of the following: (i) waive any of
the conditions specified in Article III, (ii) reduce any fees or other amounts
payable hereunder or under any other Credit Document (other than those
specifically addressed above in this Section 9.2), (iii) increase the aggregate
Commitments, (iv) postpone or extend any date fixed for any payment of any fees
or other amounts payable hereunder (other than those otherwise specifically
addressed in this Section 9.2), (v) amend Section 2.6(e), Section 7.6, this
Section 9.2 or any other provision in any Credit Document which expressly
requires the consent of, or action or waiver by, all of the Lenders,
(vi) release any Guarantor from its obligation under any Guaranty or, except as
specifically provided in the Credit Documents, release all or a material portion
of the Collateral; or (vii) amend the definitions of “Majority Lenders”, “US
Majority Lenders”, “Canadian Majority Lenders”, or “Maximum Exposure Amount”;
     (d) no Commitment of a Lender or any obligations of a Lender may be
increased without such Lender’s written consent;
     (e) no amendment, waiver, or consent shall, unless in writing and signed by
the applicable Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of such Administrative Agent under
this Agreement or any other Credit Document;

-93-



--------------------------------------------------------------------------------



 



     (f) no amendment, waiver or consent shall, unless in writing and signed by
the applicable Issuing Lender in addition to the Lenders required above to take
such action, affect the rights or duties of such Issuing Lender under this
Agreement or any other Credit Document; and
     (g) no amendment, waiver or consent shall, unless in writing and signed by
the Applicable Swingline Lender in addition to the Lenders required above to
take such action, affect the rights or duties of such Swingline Lender under
this Agreement or any other Credit Document.
Section 9.3 Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
Section 9.4 Survival of Representations and Obligations. All representations and
warranties contained in this Agreement or made in writing by or on behalf of any
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the other Credit Documents, the making Credit Extensions and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of any Borrower provided for in Sections 2.12, 2.13,
2.15(b), and 9.1(a), (b) and (d) and all of the obligations of the Lenders in
Section 9.1(c) shall survive any termination of this Agreement, repayment in
full of the Obligations, and termination or expiration of all Letters of Credit.
Section 9.5 Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender Party and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (a) to
an Eligible Assignee in accordance with the provisions of Section 9.6(a), (b) by
way of participation in accordance with the provisions of Section 9.6(d) or
(c) by way of pledge or assignment of a security interest subject to the
restrictions of Section 9.6(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 9.6(c) and, to the extent
expressly contemplated hereby, the Related Parties of each Administrative Agent
and each Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
Section 9.6 Lender Assignments and Participations.
     (a) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Advances at
the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s applicable Commitment and the Advances under such
Commitment at the time owing to it or in the case of an assignment to a Lender
or an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Applicable
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $3,000,000 in the case
of any assignment

-94-



--------------------------------------------------------------------------------



 



in respect the Facilities, unless the Applicable Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the applicable Class of Advances or the
applicable Commitment assigned, except that this clause (ii) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
     (iii) any assignment of a Commitment must be approved by the Applicable
Administrative Agent and the Applicable Issuing Lender unless the Person that is
the proposed assignee is itself a Lender with a Commitment (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee);
     (iv) the parties to each assignment shall execute and deliver to the
Applicable Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $2,000 (it being understood that only one such
processing fee is payable for the series of concurrent assignments to members of
an Assignee Group or the series of concurrent assignments from members of an
Assignee Group to a single Eligible Assignee or to an Eligible Assignee and
members of its Assignee Group) and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Applicable Administrative Agent an Administrative
Questionnaire; and
     (v) copies of any Assignment and Assumption received by the Canadian
Administrative Agent shall be promptly forwarded to the US Administrative Agent.
Subject to acceptance and recording thereof by the Applicable Administrative
Agent pursuant to paragraph (b) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15(b), 9.1(a), 9.1(b),
9.1(c), and 9.1(d) with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (b) Register. The US Administrative Agent, acting solely for this purpose
as an agent of the US Borrower, shall maintain at one of its offices in Denver,
Colorado or Houston, Texas a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the US
Lenders and the US Commitments of, and principal amounts of the US Advances
owing to, each US Lender pursuant to the terms hereof from time to time (the “US
Register”). The Canadian Administrative Agent, acting solely for this purpose as
an agent of the Canadian Borrower, shall maintain at one of its offices in
Calgary, Alberta Canada a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Canadian
Lenders, and the Canadian

-95-



--------------------------------------------------------------------------------



 



Commitments of, and principal amounts of the Canadian Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Canadian Register”;
together with the US Register, the “Registers”). The entries in the applicable
Register shall be conclusive absent manifest error, and the Borrowers and the
Lender Parties may treat each Person whose name is recorded in the applicable
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.
     (c) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or any Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers and the Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.6 (that adversely affects such Participant). Subject to
paragraph (d) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of, and subject to the requirements of,
Sections 2.12, 2.13 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 7.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14(f) as though it were a Lender.
     (d) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Applicable Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Applicable Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of such Borrower, to comply with Section 2.15(d), in
which case Section 2.15 shall be applied as if such Participant had become a
Lender and had acquired its interest by assignment pursuant to paragraph (a) of
this Section; provided that, in no event shall such Participant be entitled to
receive any greater payment under Section 2.15 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant.
     (e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 9.7 Notices, Etc.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other

-96-



--------------------------------------------------------------------------------



 



communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows: (i) if to the US Borrower, the Canadian Borrower,
or any other Credit Party, at the applicable address (or telecopier numbers) set
forth on Schedule III; (ii) if to the US Administrative Agent, Canadian
Administrative Agent, US Issuing Lender or Canadian Issuing Lender, at the
applicable address (or telecopier numbers) set forth on Schedule III; and
(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
     (b) Electronic Communications.
     (i) The Borrowers and the Lenders agree that the Administrative Agents may
make any material delivered by any Borrower to any Administrative Agent, as well
as any amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Company, any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by any Administrative Agent,
an Affiliate of an Administrative Agent, or any Person that is not an Affiliate
of an Administrative Agent), such as IntraLinks, or a substantially similar
electronic system (the “Platform”). The Borrowers acknowledge that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) none of the Administrative Agents nor any of their respective Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Administrative Agents and their
respective Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
either Administrative Agent or any of their respective Affiliates in connection
with the Platform.
     (ii) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Applicable Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
Section 9.8 Confidentiality. Each Administrative Agent, each Lender and each
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may

-97-



--------------------------------------------------------------------------------



 



be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Lender Party or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Credit Party. For purposes of this Section, “Information” means all information
received from the Company or any of its Subsidiaries relating to the Company or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to Lender Party on a nonconfidential basis
prior to disclosure by the Company or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 9.9 Business Loans. Each Borrower warrants and represents that the
Obligations are and shall be for business, commercial, investment or other
similar purposes and not primarily for personal, family, household or
agricultural use, as such terms are used in Chapter One (“Chapter One”) of the
Texas Credit Code. At all such times, if any, as Chapter One shall establish a
Maximum Rate, the Maximum Rate shall be the “indicated rate ceiling” (as such
term is defined in Chapter One) from time to time in effect.
Section 9.10 Usury Not Intended. It is the intent of each Borrower and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of Texas, the United States from time to time in
effect, and any other jurisdiction whose laws may be mandatorily applicable to
such Lender notwithstanding the other provisions of this Agreement. In
furtherance thereof, the Lenders and the Borrowers stipulate and agree that none
of the terms and provisions contained in this Agreement or the other Credit
Documents shall ever be construed to create a contract to pay, as consideration
for the use, forbearance or detention of money, interest at a rate in excess of
the Maximum Rate and that for purposes of this Agreement and all other Credit
Documents, “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement or any other Credit Document; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and each Lender receiving same
shall credit the same on the principal of its Advances owing to such Lender (or
if all such Advances shall have been paid in full, refund said excess to the
Applicable Borrower). In the event that the maturity of the Advances are
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this

-98-



--------------------------------------------------------------------------------



 



Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Advances (or, if the applicable Advances shall have been paid in
full, refunded to the applicable Borrower of such interest). In determining
whether or not the interest paid or payable under any specific contingencies
exceeds the Maximum Rate, the Borrowers and the Lenders shall to the maximum
extent permitted under applicable law amortize, prorate, allocate and spread in
equal parts during the period of the full stated term of the Advances all
amounts considered to be interest under applicable law at any time contracted
for, charged, received or reserved in connection with the Advances. The
provisions of this Section shall control over all other provisions of this
Agreement or the other Credit Documents which may be in apparent conflict
herewith.
Section 9.11 Usury Recapture. In the event the rate of interest chargeable under
this Agreement or any other Credit Document at any time is greater than the
Maximum Rate, the unpaid principal amount of the Advances shall bear interest at
the Maximum Rate until the total amount of interest paid or accrued on the
Advances equals the amount of interest which would have been paid or accrued on
the Advances if the stated rates of interest set forth in this Agreement or
applicable Credit Document had at all times been in effect. In the event, upon
payment in full of the Advances, the total amount of interest paid or accrued
under the terms of this Agreement and the Advances is less than the total amount
of interest which would have been paid or accrued if the rates of interest set
forth in this Agreement or such Credit Document had, at all times, been in
effect, then the applicable Borrower shall, to the extent permitted by
applicable law, pay the Applicable Administrative Agent for the account of the
applicable Lender Party an amount equal to the difference between (i) the lesser
of (A) the amount of interest which would have been charged on Advances owed to
it if the Maximum Rate had, at all times, been in effect and (B) the amount of
interest which would have accrued on such Advances if the rates of interest set
forth in this Agreement had at all times been in effect and (ii) the amount of
interest actually paid under this Agreement or any Credit Document on Advances
owed to it. In the event the any Lender Party ever receive, collect or apply as
interest any sum in excess of the Maximum Rate, such excess amount shall, to the
extent permitted by law, be applied to the reduction of the principal balance of
the Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the applicable Borrower.
Section 9.12 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with usual and customary banking procedures the US Administrative
Agent could purchase the specified currency with such other currency at any of
the US Administrative Agent’s offices in the United States of America on the
Business Day preceding that on which final judgment is given. The obligations of
the Borrowers in respect of any sum due to any Lender Party hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, such Issuing Lender or such Administrative Agent (as the case may be) of
any sum adjudged to be so due in such other currency such Lender, such Issuing
Lender or such Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender, such Issuing Lender or such
Administrative Agent, as the case may be, in the specified currency, the
applicable Borrower agrees, to the fullest extent that it may effectively do so,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender, such Issuing Lender or such Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender, such Issuing Lender or such
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.14, each Lender, Issuing
Lender or each Administrative Agent, as the case may be, agrees to promptly
remit such excess to the Applicable Borrower.

-99-



--------------------------------------------------------------------------------



 



Section 9.13 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Lender severally agrees to
pay to the Applicable Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Applicable Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the
Issuing Lenders under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
Section 9.14 Governing Law; Submission to Jurisdiction.
     (a) Governing Law. This Agreement, the Notes and the other Credit Documents
(unless otherwise expressly provided therein) shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.
Without limiting the intent of the parties set forth above, (a) Chapter 346 of
the Texas Finance Code, as amended (relating to revolving loans and revolving
tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)),
shall not apply to this Agreement, the Notes, or the transactions contemplated
hereby and (b) to the extent that any Lender may be subject to Texas law
limiting the amount of interest payable for its account, such Lender shall
utilize the indicated (weekly) rate ceiling from time to time in effect.
     (b) Submission to Jurisdiction. Each Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any Federal or Texas state court sitting in Harris County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Texas State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Credit Document shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.
     (c) Waiver of Venue. Each Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Credit Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

-100-



--------------------------------------------------------------------------------



 



     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.7. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
Section 9.15 Execution and Effectiveness.
     (a) Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agents, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agents and when the US Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any state laws based on the Uniform Electronic
Transactions Act.
Section 9.16 Waiver of Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.17 USA PATRIOT ACT Notice. Each Lender that is subject to the Act (as
hereinafter defined) and each Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or such
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
Section 9.18 Termination for Departing Lenders. Notice of termination given on
the Effective Date to any Lender (as defined in the Restated Agreement) which is
not also a Lender under this Agreement (“Departing Lender”) shall constitute
effective termination of the Restated Agreement with respect to such Departing
Lender and upon payment in full of all outstanding Advances, interest and fees
under the

-101-



--------------------------------------------------------------------------------



 



Restated Agreement owing to such Departing Lender by the Applicable Borrower,
the Applicable Borrower shall be released of any obligations to such Departing
Lender under the Restated Agreement other than reimbursement and indemnity
obligations which by the terms of the Restated Agreement survive.
     PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000.00
IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED
BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank. Signature pages follow.]

-102-



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

          BORROWERS:   COMPLETE PRODUCTION SERVICES, INC.
      By:   /s/ Mike Mayer        Mike Mayer        Chief Financial Officer     
  INTEGRATED PRODUCTION SERVICES LTD.
      By:   /s/ Mike Mayer        Mike Mayer        Chief Financial Officer     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

         

 



--------------------------------------------------------------------------------



 



          LENDER PARTIES:   WELLS FARGO BANK,
     NATIONAL ASSOCIATION
as US Administrative Agent, US Swingline Lender,
US Issuing Lender, a US Lender
      By:   /s/ Philip C. Lauinger III        Philip C. Lauinger III        Vice
President     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



            HSBC BANK CANADA
as Canadian Administrative Agent, Canadian
Swingline Lender, Canadian Issuing Lender and a
Canadian Lender
      By:   /s/ Perry Englot        Name:   Perry Englot        Title:   Vice
President and Manager        By:   /s/ Bruce Robinson        Name:   Bruce
Robinson        Title:   Assistant Vice President
Commercial Financial Services     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



            AMEGY BANK N.A.
as a US Lender
      By:   /s/ C. Ross Bartley        Name:   C. Ross Bartley        Title:  
Vice President     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
as a US Lender
      By:   /s/ Cyd Dillahunty        Name:   Cyd Dillahunty        Title:  
Vice President — Texas Division     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
as a US Lender
      By:    /s/ Richard L. Tavrow       Name:   Richard L. Tavrow      
Title:   Director             By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa       Title:   Associate Director    

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as a US Lender
      By:   /s/ Vanessa Gomez        Name:   Vanessa Gomez        Title:   Vice
President              By:   /s/ Mikhail Faybusovich         Name:   Mikhail
Faybusovich        Title:   Associate     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
as a US Lender
      By:   /s/ Dale T. Wilson        Name:   Dale T. Wilson        Title:  
Vice President     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



            NATIXIS (F.K.A. NATEXIS BANQUES POPULAIRES)
as a US Lender
      By:   /s/ Timothy L. Polvado        Name:   Timothy L. Polvado       
Title:   Managing Director              By:   /s/ Louis P. Laville, III       
Name:   Louis P. Laville, III        Title:   Managing Director     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



            BANK OF TEXAS, N.A.
as a US Lender
      By:   /s/ Valerie B. Gibbs        Valerie B. Gibbs        Executive Vice
President     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
as a US Lender
      By:   /s/ Kerry G. Harpole        Name:   Kerry G. Harpole        Title:  
Assistant Vice President     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA NA
as a US Lender
      By:   /s/ David A. Batson        Name:   David A. Batson        Title:  
SVP     

Signature page to Second Amended and Restated Credit Agreement
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Pricing Schedule
The Applicable Margin with respect to Commitment Fees and Advances under the
Facilities shall be determined in accordance with the following Table based on
the Company’s Leverage Ratio as reflected in the Compliance Certificate
delivered in connection with the Financial Statements most recently delivered
pursuant to Section 5.2. Adjustments, if any, to such Applicable Margin shall be
effective on the date the US Administrative Agent receives the applicable
Financial Statements and corresponding Compliance Certificate as required by the
terms of this Agreement. If the Company fails to deliver the Financial
Statements and corresponding Compliance Certificate to the US Administrative
Agent at the time required pursuant to Section 5.2, then effective as of the
date such Financial Statements and Compliance Certificate were required to the
delivered pursuant to Section 5.2, the Applicable Margin with respect to
Commitment Fees and Advances under the Facilities shall be determined at Level V
and shall remain at such level until the date such Financial Statements and
corresponding Compliance Certificate are so delivered by the Company.
Notwithstanding the foregoing, the Company shall be deemed to be at Level III
described in Table below until delivery of its audited Financial Statements and
corresponding Compliance Certificate for the fiscal year ending December 31,
2006.

                          Eurocurrency/BA   Base Rate     Applicable Margin  
Leverage Ratio   Margin   Margin   Commitment Fee
Level I
  Is less than 1.00   0.75%   0.00%   0.20%
Level II
  Is equal to or greater than 1.00 but less than 1.50   1.00%   0.00%   0.25%
Level III
  Is equal to or greater than 1.50 but less than 2.00   1.25%   0.25%   0.30%
Level IV
  Is equal to or greater than 2.00 but less than 2.50   1.50%   0.50%   0.30%
Level V
  Is equal to or greater than 2.50   1.75%   0.75%   0.375%

Schedule I
Page 1 of 1



--------------------------------------------------------------------------------



 



SCHEDULE II
Commitments

          Lenders   US Commitment   Canadian Commitment
Wells Fargo Bank, National Association
  $75,000,000   $0
HSBC Bank Canada
  $0.00   $40,000,000
Amegy Bank N.A.
  $60,000,000   $0
Comerica Bank
  $42,500,000   $0
JPMorgan Chase Bank, N.A.
  $42,500,000    
Citibank, N.A.
  $20,000,000   $0
Natexis Banques Populaires
  $20,000,000   $0
Bank of America, N.A.
  $20,000,000    
Bank of Texas, N.A.
  $15,000,000   $0
UBS Loan Finance LLC
  $10,000,000   $0
Credit Suisse, Cayman Islands Branch
  $5,000,000   $0
TOTAL:
  $310,000,000.00   $40,000,000.00

Schedule II
Page 1 of 1



--------------------------------------------------------------------------------



 



SCHEDULE III
Notice Information

          US ADMINISTRATIVE AGENT AND US ISSUING LENDER

Wells Fargo Bank, National Association
  Address:   1740 Broadway, MAC C7300-034
      Denver, CO 80209
 
  Attn:   David McEvoy, Syndications Specialist
 
  Telephone:   (303) 863-5938
 
  Facsimile:   (303) 863-5533
 
       
 
  with a copy to:    
 
  Address:   1000 Louisiana, 9th Floor
 
      MAC T5002-090
 
      Houston, Texas 77002
 
  Attn:   Philip C. Lauinger III, Vice President
 
      & Senior Relationship Manager
 
  Telephone:   (713) 319-1313
 
  Facsimile:   (713) 739-1087
 
        CANADIAN ADMINISTRATIVE AGENT AND CANADIAN ISSUING LENDER

HSBC Bank Canada
  Address:   407 - 8th Avenue S.W.
 
      Calgary, Alberta
 
      T2P1E5 Canada
 
  Attn:   Assistant Vice President, Energy Financing
 
  Facsimile:   (403) 693-8561
 
        Credit Parties

US Borrower
  Address:   c/o Complete Production Services, Inc.

US Subsidiary Guarantors
      11700 Old Katy Road, Suite 300
 
      Houston, TX 77079
 
  Attn:   Mike Mayer
 
  Facsimile:   (281) 372-2301
 
       
Canadian Borrower
  Address:   c/o Integrated Production Services Ltd.

Foreign Subsidiary Guarantors
      Suite 1000, 840-7th Avenue S.W.
 
      Calgary, Alberta T2P362
 
  Attn:   Chief Financial Officer
 
  Facsimile:   (403) 258-5255

Schedule III
Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule IV, Schedules 4.1 – 6.3 and Exhibits:
Intentionally Omitted

 